ACCEPTED
                                                                              01-14-00799-cv
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                        5/20/2015 4:09:18 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                  CAUSE NO. 01-14-00799-cv

                                                           FILED IN
                                                    1st COURT OF APPEALS
                 IN THE COURT OF APPEALS                HOUSTON, TEXAS
                                                    5/20/2015 4:09:18 PM
              FOR THE FIRST DISTRICT OF TEXAS       CHRISTOPHER A. PRINE
                                                            Clerk

                         HOUSTON, TEXAS


                 BARBARA REGINA SCHLEIN,

                            Appellant,

                               vs.

                    ANTHONY P. GRIFFIN,

                            Appellee.


             IDENTITY OF PARTIES & COUNSEL



Appellant:                               Barbara Regina Schlein

Counsel for Appellant:                   Stephen H. Cagle, Jr.
                                         State Bar No. 24045596
                                         scagle@csj-law.com
                                         Heather Panick
                                         State Bar No. 24062935
                                         hpanick@csj-law.com
                                         2302 Fannin, Suite 500
                                         Houston, Texas 77002
                                         Telephone: (713) 659-7617
                                         Facsimile: (713) 659-7641

                               -ii-
Appellee:                                   Anthony P. Griffin

Counsel for Appellee:                       Ms. Norma Venso
                                            State Bar No. 20545250
                                            nvenso@earthlink.net
                                            830 Apollo
                                            Houston, Texas 77058
                                            Facsimile: (281) 286-9990
                                            Telephone: (409) 789-8661



Trial Judge:                                Honorable Barbara E. Roberts


       PARTIES IN UNDERLYING DIVORCE MATTER


Cross Plaintiff/Petitioner:                 Barbara Regina Schlein

Counsel for Plaintiff/Petitioner:           Anthony P. Griffin

Cross Defendant/Respondent :                Robert John Schlein

Counsel for Defendant/Respondent:           Bill De La Garza

Trial Judge:                                Honorable Barbara E. Roberts




                                    -iii-
                                       TABLE OF CONTENTS

IDENTITY OF PARTIES & COUNSEL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ISSUE PRESENTED FOR REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

SUMMARY OF THE ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

    I.       The Trial Court Erred by Permitting Anthony Griffin, Individually,
             to Enforce This Agreement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

             A. Standard for Privity and Capacity. . . . . . . . . . . . . . . . . . . . . . . . . . . 12

             B. Griffin Failed to Present Sufficient Evidence Establishing Capacity to
                Enforce the Fee Agreement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

    II.      The Trial Court Erred by Excluding Evidence of Griffin’s Habit, Custom
             or Routine Practice.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

             A. Standard for Habit or Routine Evidence; Rule 406. . . . . . . . . . . . . . 15

             B. Griffin Opened the Door to the Grievances by Attempting to Establish
                that He Always Kept All of His Clients Informed. . . . . . . . . . . . . . . 16

             C. The Trial Court Erred by its Treatment of the Complaints. . . . . . . . 18

             D. Complaints were Admissible as Similar Happenings Evidence. . . . 21



                                                        -iv-
           1. Standard. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

           2. Texas Cases Examined. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

       E. Exclusion of the Complaints Bolstered Griffin’s Credibility while
          Damaging Schlein’s. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

       F. The Complaints are Necessary Evidence for Exemplary Damages. . 25

III.   The Trial Court Erred in Permitting Undisclosed Character Witnesses to
       Testify as Rebuttal Witnesses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

       A. Standard. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

       B. Griffin Cannot Meet the Standard.. . . . . . . . . . . . . . . . . . . . . . . . . . . 27

IV.    The Trial Court Erred in Charging the Jury on the Breach of
       Fiduciary Duty. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

V.     The Jury’s Answers to the Court’s Charge on Fiduciary Duty was Against
       the Great Weight and Preponderance of the Evidence. . . . . . . . . . . . . . 31

       A. Standard of Review.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

       B. Fiduciary Duties Owed by Attorneys. . . . . . . . . . . . . . . . . . . . . . . . . 33

       C. The Evidence Admitted Established Breach Conclusively. . . . . . . . 34

VI.    The Trial Court Erred by Excluding Evidence which Established a Breach
       of Fiduciary Duty as a Matter of Law. . . . . . . . . . . . . . . . . . . . . . . . . . . 35

       A. Admissibility of Superceded Pleading. . . . . . . . . . . . . . . . . . . . . . . . 36

       B. Griffin’s Original Petition Establishes Breach of Fiduciary Duty as a
          Matter of Law. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

VII. The Jury’s Refusal to Find Actual Damages Resulting from Griffin’s
     Unconscionable Conduct was Against the Great Weight and Preponderance

                                                   -v-
             of the Evidence.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

             A. The Jury’s Verdict Should be Disregarded Because Some Evidence of
                Damages was Provided. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

    VIII. Griffin’s Expert Witness, Genevieve McGarvey, Should Not Have Been
          Permitted to Testify. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

             A. Procedural Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40

             B. Trial Court Erred by Ignoring the Rules Governing Experts and its Own
             Discovery Control Order. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

    IX.      McGarvey’s Testimony was Legally Insufficient to Prove that Griffin’s
             Fees were Reasonable. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

             A. There is no Evidence to Support the Jury’s Finding of Damages
                in Question No. 5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48

CONCLUSION AND RELIEF REQUESTED.. . . . . . . . . . . . . . . . . . . . . . . . . . . 49

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

APPENDIX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53




                                                          -vi-
                                       INDEX OF AUTHORITIES

Cases

Aluminum Co. of Am. v. Bullock, 870 S.W.2d 2 (Tex. 1994). . . . . . . . . . . . . . . . 27

Alvarado v. Farah Mfg., 830 S.W.2d 911 (Tex. 1992).. . . . . . . . . . . . . . . 43, 44, 45

Anglot-Dutch Petroleum Int’l, Inc. v. Greenberg Peden, P.C.,
352 S.W.3d 445 (Tex. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Archer v. Griffith, 390 S.W.2d 735 (Tex. 1965).. . . . . . . . . . . . . . . . . . . . . . . . . . 33

Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812 (Tex. 1997). . . . 46

Brown v. Green, 302 S.W.3d 1
(Tex. App.–Houston [14th Dist.] 2009, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . 34

Burrow v. Arce, 997 S.W.2d 229 (Tex. 1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . 48

Cas. Underwriters v. Rhone, 134 Tex. 50 (Tex. 1939).. . . . . . . . . . . . . . . . . . . . . 48

Castillo v. American Garment Finishers Corp., 965 S.W.2d 646
(Tex. App.–El Paso 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

City of Brownsville v. Alvarado, 897 S.W.2d 750 (Tex. 1995). . . . . . . . . . . . . . . 20

City of Keller v. Wilson, 168 S.W.3d 802 (Tex. 2005). . . . . . . . . . . . . . . . . . . . . . 32

City of San Antonio v. Pollock, 284 S.W.3d 809 (Tex. 2009). . . . . . . . . . . . . . . . 48

Coastal Liquids Transp., L.P. v. Harris Cnty. Appraisal Dist., 46 S.W.3d 880
(Tex. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Conquest Drilling Fluids v. Tri-Flo Int’l, Inc., 137 S.W.3d 299
(Tex. App.–Beaumont 2004, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Croucher v. Croucher, 660 S.W.2d 55 (Tex. 1983). . . . . . . . . . . . . . . . . . . . . . . . 32

                                                           -vii-
Custom Leasing, Inc. v. Tex. Bank & Trust Co. of Dall., 516 S.W.2d 138
(Tex. 1974). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

Davis v. Raney Auto Company, 249 S.W.878 accord Kahn v. Imperial Airport, L.P.,
308 S.W.3d 432 (Tex. App.–Dallas 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Davis v. State, 177 S.W.3d 355 (Tex. App.–Houston [1st Dist.] 2005). . . . . . . . . 36

Dow Chem. Co. v. Francis, 46 S.W.3d 237 (Tex. 2001). . . . . . . . . . . . . . . . . . . . 31

Durbin v. Dal-Briar Corp.,
871 S.W.2d 263 (Tex. App.–El Paso 1994, writ denied). . . . . . . . . . . . . . 21, 22, 24

Exxon Corp. v. Perez, 842 S.W.2d 629 (Tex. 1992).. . . . . . . . . . . . . . . . . . . . . . . 30

First Texas Sav. Ass’n of Dallas v. Dicker Center, Inc., 631 S.W.2d 179
(Tex. App.–Tyler 1982, no writ.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

Fleming v. Curry, 412 S.W.3d 723
(Tex. App.–Houston [14th Dist.] 2013, pet. filed).. . . . . . . . . . . . . . . . . . . . . . . . . 33

Gee v. Liberty Mut. Fire Ins. Co., 765 S.W.2d 394 (Tex. 1989). . . . . . . . . . . . . . 20

Goffney v. Rabson, 56 S.W.3d 186
(Tex. App.–Houston [14th Dist.] 2001, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . 33

Golden Eagle Archery, Inc. v. Jackson, 24 S.W.3d 362 (Tex. 2000).. . . . . . . . . . 21

Hoover Slovacek, LLP v. Walton, 206 S.W.3d 557 (Tex. 2006). . . . . . . . . . . . . . 33

Interstate Northborough P’ship v. State, 66 S.W.3d 213 (Tex. 2001).. . . . . . . . . 20

In re Allied Chemical, 227 S.W.3d 652 (Tex. 2007). . . . . . . . . . . . . . . . . . . . 14, 15

In re J.F.C., 96 S.W.3d 256 (Tex. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15

John C. Flood of DC, Inc. v. SuperMedia, LLC, 408 S.W.3d 645
(Tex. App.– Dallas 2013, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                                                          -viii-
Kahn v. Imperial Airport L.P.,308 S.W.3d 432 (Tex. App.–Dallas 2010).. . . . . . 14

Keck, Mahin & Cale v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa.,
20 S.W.2d 692 (Tex. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Kurtz v. Kurtz, 158 S.W.3d 12 (Tex. App. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . 46

Landry’s Seafood House-Addison, Inc. v. Snadon, 233 S.W.3d 430
(Tex. App.–Dallas 2007, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Mediacomp, Inc. v. Capital Cities Communication, 698 S.W.2d 207
(Tex. App.–Houston [1st Dist.] 1985, no writ. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

McCraw v. Maris, 828 S.W.2d 756 (Tex. 1992).. . . . . . . . . . . . . . . . . . . . . . . . . . 20

Nootsie, Ltd. v. Williamson Cty. Appraisal Dist., 925 S.W.2d 659 (Tex. 1996). . 12

Oakwood Mobile Homes, Inc. v. Cabler, 73 S.W.3d 363
(Tex. App.–El Paso 2002, writ denied).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Ortiz v. Glusman, 334 S.W.3d 812 (Tex. App.–El Paso 2011, pet denied) . . . . . 20

Perez v. Kirk Carrigan, 822 S.W.2d 261
(Tex. App.–Corpus Christi 1991, writ denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

Pool v. Ford Motor Co., 715 S.W.2d 629 (Tex. 1986).. . . . . . . . . . . . . . . . . . . . . 33

Sanders v. Total Heat & Air, Inc., 248 S.W.3d 907
(Tex. App.–Dallas 2008, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Serv. Corp. Intern. v. Guerra, 348 S.W.3d 221 (Tex. 2011). . . . . . . . . . . . . . 18, 23

Simplex, Inc. v. Diversified Energy Sys., Inc.,
847 F.2d 1290 (7th Cir. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Sterner v. Marathon Oil Co., 767 S.W.2d 686 (Tex. 1989). . . . . . . . . . . . . . . . . . 31

Sturges v. Wal-Mart Stores, Inc.,

                                                      -ix-
 39 S.W.3d 608 (Tex. App.–Beaumont 1998)
 rev’d on other grounds, 52 S.W.3d 711 (Tex. 2001). . . . . . . . . . . . . . . . . 23, 25, 26

 Texas Dep’t of Transp. v. Able, 35 S.W.3d 608 (Tex. 2000). . . . . . . . . . . . . . . . . 20

 U-Haul Int’l, Inc. v. Waldrip, 380 S.W.2d 518 (Tex. 2012).. . . . . . . . . . . . . . . . . 21

 Underwriters Life Ins. Co. v. Cobb,
 746 S.W.2d 810 (Tex. App.–Corpus Christi 1998, no writ).. . . . . . . . . . . . . . 21, 22
U.S. v. West, 22 F.3d 586 (5th Cir. 1994).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

 Wadewitz v. Montgomery, 951 S.W.2d 464 (Tex. 1997). . . . . . . . . . . . . . . . . . . . 49

 Willis v. Maverick, 760 S.W.2d 642 (Tex. 1988). . . . . . . . . . . . . . . . . . . . . . . 33, 34

 Woodhaven Partners, Ltd. v. Shamoun & Norman, L.L.P., 422 S.W.3d 821
 (Tex. App. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

 Statutes

 Tex. Bus. Comm. Code 17.49. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

 Tex. Gov’t §82.065(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

 Other Authorities

PJC 104.2-3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Tex. R. Civ. P. 193.5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

Tex. R. Civ. P. 193.6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44, 45

Tex. R. Civ. P. 194.2(f). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41, 45

Tex. R. Civ. P. 277. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Tex. R. Civ. P. 278. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30


                                                           -x-
Tex. Disc. R. Prof. Cond. 1.04. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

Tex. R. Evid. 401.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48

Tex. R. Evid. 404.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Tex. R. Evid. 406.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

25 Tex. Jur. 3d Evidence 261 (2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

W. Wendell Hall et al., Hall’s Standards of Review in Texas, 42 St. Mary’s L.J.
3 (2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32




                                                            -xi-
                          STATEMENT OF THE CASE

      Nature of the case. This is a case involving breach of an attorney fee

agreement. Appellant Barbara Regina Schlein (“Schlein”) was persuaded to engage

Appellee Anthony Griffin (“Griffin”) in her ongoing divorce case. Parties to the fee

agreement were Appellant and “A Griffin Lawyers/Anthony P. Griffin, Inc.” (the

“Firm”). After a final decree was entered in the underlying divorce case, Appellant

was sued, alleging failure to pay on that case and other cases. [CR 3] The original

plaintiff was Griffin, individually. Schlein answered with a general denial, a verified

denial challenging Griffin’s capacity to sue, and counterclaimed for breach of contract,

legal malpractice, breach of fiduciary duty, fraud, fraud for failure to disclose,

defamation, libel, libel per se, and violations of the Deceptive Trade Practices Act.

[CR 363] Subsequently, in response to Schlein’s traditional motion for partial

summary judgment on Griffin’s lack of capacity to maintain suit, Griffin amended his

pleadings to identify the plaintiff as “Anthony Griffin d/b/a A Griffin Lawyers.” [CR

3; CR 628]

      Course of proceedings. The parties’ claims were tried to a jury, which found

for “Anthony Griffin d/b/a A Griffin Lawyers” on its breach of contract claim. The

jury assessed $105,750 in actual damages, representing attorney’s fees incurred by

Griffin in representing Schlein in her divorce; $22,399.29 in costs related to same; and



                                          -1-
$62,866 in attorney’s fees for the instant action. The jury also found that Griffin had

knowingly engaged in an unconscionable action or course of action; it assessed actual

damages in the amount of “0” and $5,000.00 in exemplary damages. [CR-Supp-25-26]

      Griffin subsequently filed two motions for judgment notwithstanding the verdict

and Schlein filed a motion for new trial, all of which were denied. [CR 1144; CR

1175; CR 1209; CR 1245] The trial court entered judgment on the verdict on June 30,

2014. [CR 1249] This appeal followed.

                      ISSUE PRESENTED FOR REVIEW

      Appellant raises the following issues in this appeal:

      (1)    The trial court permitted “Anthony Griffin d/b/a A Griffin Lawyers” to
             prosecute this case, although Anthony Griffin was not a party to the
             subject fee agreement. A Griffin Lawyers is not a registered d/b/a and
             Anthony P. Griffin, Inc. is a corporation that has not been in good
             standing since 1998. It further barred evidence that A Griffin Lawyers
             was a d/b/a, not of Anthony Griffin, but of Anthony P. Griffin, Inc. Did
             the trial court err?

      (2)    Griffin offered testimony that his habit and routine practice was to keep
             all of his clients informed about their cases. In rebuttal, Schlein offered
             32 grievances and lawsuits filed against Griffin by other clients since
             January 1, 2009 that raised issues about his fee and complained that he
             failed to keep clients informed . While Griffin was permitted to call
             former clients to testify that he kept them informed, the trial court
             excluded all 32 of these grievances and lawsuits brought against him.
             Did the trial court err?

      (3)    The trial court permitted Griffin to call undisclosed “rebuttal” witnesses
             to testify that he always keeps them informed. They also provided
             favorable character testimony for Griffin. Griffin failed to show good

                                          -2-
            cause for not disclosing these witnesses before trial. Did the trial court
            err?

      (4)   The trial court placed the burden on Schlein, rather than Griffin, on the
            issue of breach of fiduciary duty. Schlein submitted a substantially
            correct form of the question, which placed the burden on Griffin.
            Schlein’s question was rejected. Did the trial court err?

      (5)   The jury’s answers to the court’s charge on breach of fiduciary duty were
            supported by insufficient evidence.

      (6)   Schlein offered Griffin’s original petition to establish that Griffin
            disclosed privileged communications and that Griffin sued Schlein on a
            non-existent contingency fee contact. The trial court excluded the
            original petition. Did the trial court err?

      (7)   The jury’s refusal to find actual damages resulting from Griffin’s
            unconscionable conduct was against the great weight and preponderance
            of the evidence.

      (8)   Griffin failed to timely produce a report or disclose the information
            relating to his expert witness, Genevieve McGarvey, as required by Rule
            194.2(f), Rule 195, and the docket control order issued by the trial court.
            After pr4eviously ordering that McGarvey was stricken as a result of
            Griffin’s failure to produce a report and make the requisite disclosures,
            the trial court changed her mind at trial, and allowed McGarvey to testify.
            Did the trial court err?

      (9)   The testimony of Griffin’s expert witness, Genevieve McGarvey, was
            legally insufficient to support a judgment awarding Griffin damages in
            the form of reasonable attorney’s fees.

                           STATEMENT OF FACTS

      Schlein’s divorce action had been ongoing for over thirteen months when she

was introduced to Griffin by a volunteer attorney in a women’s shelter. [RR 6, 42:6-



                                         -3-
23] Griffin urged her to hire his firm to finish her difficult divorce action. Citing his

firm’s reputation as “the best,” he told her that he could effectively counter the tactics

of her husband’s lawyer. [RR 6, 45:7-18; RR 6, 51:11-21] According to Schlein,

Griffin also promised to finish her divorce case for a flat fee. [RR 6, 43:19-25] After

two meetings, Schlein agreed to hire A Griffin Lawyers/Anthony P. Griffin, Inc. (the

“Firm”). Schlein testified that the promised fee structure, and Griffin’s statements

about the reputation of the Firm, were key to her decision to accept the offer. [RR 6,

45:14-18]

      On November 3, 2009, Schlein and Griffin executed the five-page fee

agreement at issue in this case (the “Fee Agreement”). [RR 6, 49:12-50:9; PX-1 (Tab

3)] Also on November 3, Griffin tendered a “Letter of Explanation and Letter

Agreement” (“Letter Agreement”). The Letter Agreement was signed by Griffin,

referenced the Fee Agreement, and explained its terms and scope. [PX-2 (Tab 4)]

Appellant testified that Griffin used the Letter Agreement to explain the Fee

Agreement before she signed. [RR 6, 47:1-3] [PX-2] Read together, these two

documents outlined the scope of the relationship as follows:

      (a)    Schlein was hiring “A Griffin Lawyers/Anthony P. Griffin, Inc.” to

             represent her in her divorce and certain listed claims involved in division

             of property. [PX-1, p. 1]



                                           -4-
      (b)      As consideration, Schlein agreed to pay a $35,000 nonrefundable retainer

               at a future date. [PX-1, p. 2-3] This retainer was set significantly higher

               than the firm’s normal retainer for similar work. [PX-1, p. 2] “The

               retainer is set at an amount that is anticipated that no additional fees will

               be charged.” [PX-2, p.1] Although Schlein was only required to pay a

               $35,000 retainer, the Fee Agreement entitled the Firm to seek recovery

               of its full reasonable fee from Schlein’s ex-husband in the divorce

               proceeding. [PX-1, p. 3]

      (c)      Two related claims – one involving a suit against a homebuilder (the

               “Builder Case”) and one involving Schlein’s son – would be handled

               outside the Fee Agreement. The Explanation Letter stated that for each

               of these matters “[a] separate contract will be drawn for this purpose; no

               retainer is contemplated (contingent fee).” [PX-2, p.2] No written fee

               agreements were drafted or executed in these matters. [RR 6, 48:1-9; RR

               6, 48:10-15; RR 6, 48-49: 24-8; RR 7, 17:9-14]

      (d)      The Firm promised to “produce copies of documents as related to this

               litigation and to keep the client fully informed.” [PX-1, p. 5]

            The divorce action was tried to a jury verdict in May 2011; a final decree

was entered on October 24, 2011. [PX-6] However, the first and only bill by the Firm



                                             -5-
was created months after trial.1 [RR 4, 113-115; RR 6, 53] This bill was more than

triple the $35,000 retainer and purported to include fees for work on matters other than

the divorce proceeding, including the Builder Case. [PX-147 (Tab 5)] The Fee

Agreement provided that the Firm would “not bill for any additional work unless and

until the services rendered exceeded the retainer amount.” [PX-1] Griffin testified that

he rendered services in the amount of $35,000 on or about May 17, 2010. [RR 8,

103:2-5] However, Griffin created the only invoice on or about August 5, 2011, over

a year later. [RR 8, 103:6-8] Schlein offered to pay Griffin the $35,000 retainer;

instead, he terminated the relationship. [RR 4, 102:17-20; RR 4, 111:7-24; RR 4, 112-

115:16-4; RR 4, 133:5] A day later, Griffin sent Schlein an email threatening: (1) to

set aside the October 24th judgment by claiming fraud; (2) to retain the valuable tile

entrusted to him during the divorce proceeding; (3) assert a lien for his costs and fees

in the divorce proceeding; (4) to file a lien based on a contingent fee interest in the

Builder Case; and (5) to hold onto Schlein’s client file, comprised of approximately

30 boxes, for up to 30 days. [PX-146 (Tab 6)]

      Griffin filed suit (in his individual capacity) on March 20, 2013. The Original

Petition sought recovery for Griffin’s work on both the divorce case and for a

contingent interest in the Builder Case. [CR 3 (Tab 8)] Specifically, Griffin sought “a


1
       While the invoice [PX-147] is dated August 5, 2011, Schlein testified she did not see it until
       October 28. [RR 6 53:14-23]

                                                -6-
declaratory judgment with respect to the contingent fee contract on the construction

litigation that the contract is a valid and enforceable contract and remains in effect.”

[CR 3] Subsequently, Griffin amended his pleadings to drop this claim. [CR 296]

      Schlein challenged Griffin’s capacity, claiming he could not recover against her

because he was not a party to the contract and “Anthony P. Griffin, Inc.” was not in

good standing. [CR 481] Griffin claimed he was a party because “A Griffin Lawyers”

was his assumed name, not the corporation’s. [CR 633; RR 8, 87:10-20] This was

contradicted by a bankruptcy petition filed on behalf of the corporation. [CR 522] The

trial court refused to consider the bankruptcy petition and did not take judicial notice

of same. [RR 10, 7-8:22-20]

      Schlein’s counterclaim against Griffin was centered on Griffin’s breach of his

duty to keep her reasonably informed. [CR 26] Lacking copies of signed letters or

relevant emails, Griffin adduced testimony that it was his office’s habit or routine

practice to copy clients on all correspondence and pleadings. [RR 6, 165:7-18; RR 6,

125:7-15] In response, Schlein sought to introduce evidence of 32 grievances and

lawsuits filed against Griffin by clients whom he represented during the approximate

time frame he represented Schlein. Most, if not all of these grievances and lawsuits,

were based on Griffin’s fee and his failure to keep his clients informed. [RR 8, 67:3-

14; DX-32-46 and 75-79] Although Schlein was allowed to mention limited portions



                                          -7-
of three of the grievances, the trial court excluded all of the grievances and lawsuits.

[CR 1143; RR 10, 90:18-92:7; RR 10, 172:2-5] The trial court then permitted Griffin

to call undisclosed “rebuttal” witnesses to refute these grievances. [RR 10, 168:2-13;

RR 10, 170:6-172:22]

      After nine days of trial, the jury returned a verdict in favor of Griffin. This

appeal followed.

                          SUMMARY OF ARGUMENT

      Griffin failed to demonstrate his capacity to enforce the fee agreement at issue.

Griffin chose to contract with Schlein through a corporation that has not been in good

standing with the Texas Secretary of State since 1998. Such a corporation is barred

from using the courts of this state to enforce its obligations. And, as is apparent on

the face of the Fee Agreement, A Griffin Lawyers purports to an assumed name of the

Firm, not Griffin personally. Because Griffin is not a party to this contract, he cannot

enforce it.

      The trial court erred in excluding the 32 grievances and lawsuits offered to rebut

Griffin’s evidence of habit or routine practice. Notwithstanding Griffin’s position

taken at trial, the grievances and lawsuits were admissible as habit evidence, as

evidence of similar happenings, and in support of Schlein’s claim for exemplary

damages. However, once Griffin testified that he always keeps his clients informed



                                          -8-
of everything going on in their cases, he opened the door to allow Schlein to present

this evidence to rebut Griffin’s own habit evidence. The door was opened even further

when Griffin was permitted to elicit testimony from his former clients that Griffin kept

them informed. The sheer number of grievances and lawsuits filed against Griffin

since January 1, 2009, conclusively rebutted any inference of habit or routine practice

and destroyed any claim that Griffin kept all his clients informed. Therefore, by

excluding this evidence, the trial court permitted Griffin to create a false impression,

while depriving Schlein of the opportunity to prosecute her own claims.

      The trial court compounded its error by permitting Griffin to rebut the mere

mention of grievances with a parade of the aforementioned undisclosed “rebuttal”

witnesses. These witnesses were permitted to testify as to the good character of

Griffin and his habit of keeping them informed. Because these witnesses were

undisclosed and because their testimony should have been reasonably anticipated, they

should have been excluded.

      Schlein established that Griffin breached his fiduciary duties as a matter of law.

It is undisputed that Griffin took possession of Schlein’s valuable imported Travertine

tile during the underlying divorce. When Griffin terminated his relationship with

Schlein, he refused to release her tile until his motion to set aside the verdict in the

divorce case was heard. Griffin never filed this motion and never returned Schlein’s



                                          -9-
tile. It is also undisputed that Griffin only sent Schlein one invoice for his services,

an invoice that was created months after trial. The chronology of events demonstrate

conclusively that Griffin failed to keep Schlein informed, especially with respect to

the amount of attorney’s fees he was incurring.

      Despite this evidence demonstrating Griffin’s breach of fiduciary duty, the trial

court rejected Schlein’s jury issue, which placed the burden on Griffin to prove he

complied with his fiduciary duty.

      The trial court further erred by excluding Griffin’s original petition in this

action, which asserts an interest in a non-existent contingency fee agreement and

discloses a privileged conversation between Schlein and Griffin. Thus, the excluded

petition establishes breach of fiduciary duty as a matter law.

      Finally, Schlein was ambushed at trial not only by undisclosed rebuttal

witnesses, but also by a previously stricken expert who was permitted to testify when

the issue was raised at trial. Griffin failed to timely designate his expert, Genevieve

McGarvey, in accordance with the docket control order, Rule 194.2(f), and Rule 195.

Nevertheless, McGarvey was permitted to testify regarding the reasonableness of

Griffin’s attorney’s fees in the underlying divorce matter over Schlein’s objection.

      McGarvey’s conclusory testimony, however, was legally insufficient to support

an award of attorney’s fees for Griffin.



                                           -10-
                                    ARGUMENT

I.        The Trial Court Erred by Permitting Anthony Griffin, Individually, to
          Enforce This Agreement.

          The Fee Agreement listed "A Griffin Lawyers / Anthony P. Griffin, Inc." as

the only party, other than Schlein, to the agreements at issue. [PX-1] When Anthony

Griffin brought suit individually to enforce the Fee Agreement, Schlein raised the

issue of capacity by verified pleading, and sought summary judgment on the issue.

[CR 481] Attached to the Motion were discovery responses and deposition testimony

from Griffin, establishing that Anthony P. Griffin, Inc. was not a party to the lawsuit.

[CR 504-520] Also included was a Chapter 11 bankruptcy petition filed in 2012 by

“Anthony P. Griffin, Inc.,” which claimed “A Griffin Lawyers” as its assumed name.

[CR 522 (Tab 7)]

      In response, Griffin filed an amended petition, which added A Griffin Lawyers

to the suit and listed “Anthony Griffin d/b/a A Griffin Lawyers” as Plaintiff. [CR 628]

Anthony Griffin filed an affidavit asserting that, contrary to prior representations in

the bankruptcy court and his deposition, A Griffin Lawyers was not an assumed name

of “Anthony P. Griffin, Inc.” but was his own. [CR 640] Schlein objected, asserting

that Griffin’s response relied on a conclusory “sham” affidavit and failed to show

compliance with the mandatory provisions of Tex. Bus. & Comm. Code 71.051-054,

or display an assumed name record which was filed pursuant to that statute. [CR 699]


                                          -11-
      The trial court denied Schlein’s motion for summary judgment. [CR 751] The

trial court also denied Schlein’s effort to raise the issue at trial. [RR 3, 30:8-31:16; RR

3, 33:17-42:17; RR 4, 108:3-20]

      A. Standard for Privity and Capacity

      A party must have both standing and capacity to bring a lawsuit. “A plaintiff has

standing when it is personally aggrieved, regardless of whether it is acting with legal

authority; a party has capacity when it has the legal authority to act, regardless of

whether it has a justiciable interest in the controversy.” Nootsie, Ltd. v. Williamson

Cty. Appraisal Dist., 925 S.W.2d 659, 661 (Tex.1996). A challenge to a party’s

privity of contract is a challenge to capacity. See John C. Flood of DC, Inc. v.

SuperMedia, LLC, 408 S.W.3d 645, 651 (Tex. App. - Dallas 2013, no pet.); Landry’s

Seafood House - Addison, Inc. v. Snadon, 233 S.W.3d 430, 433-34 (Tex. App. - Dallas

2007, pet. denied). Privity between the injured party and the party sought to be held

liable is an essential element for recovery in any action based on contract. Sanders v.

Total Heat & Air, Inc., 248 S.W.3d 907, 912 (Tex.App.-Dallas 2008, no pet.). Privity

is established by proving that the defendant was a party to an enforceable contract with

either the plaintiff or a party who assigned its cause of action to the plaintiff. Conquest

Drilling Fluids v. Tri-Flo Int'l, Inc., 137 S.W.3d 299, 308 (Tex.App.-Beaumont 2004,

no pet.).

      Once the issue of capacity is properly raised by a verified pleading, a plaintiff

                                           -12-
bears the burden of bringing forward evidence showing capacity to act. Coastal

Liquids Transp., L.P. v. Harris Cnty. Appraisal Dist., 46 S.W.3d 880, 884 (Tex. 2001).

Failure to do so can result in waiver of a right to recovery. Id.

      B. Griffin Failed to Present Sufficient Evidence Establishing Capacity to
         Enforce the Fee Agreement

      Because his capacity to sue had been challenged in the trial court, Griffin bore

the burden of bringing forward sufficient evidence to demonstrate capacity to sue.

See Coastal Liquids Transportation L.P. v. Harris County Appraisal District, 46
S.W.3d 880 (Tex. 2001). However, the only evidence presented by Griffin was his

own conclusory affidavit, which contradicted his earlier deposition testimony without

explanation. He produced no assumed-name certificate filed with any governmental

agency and, in fact, admitted that no assumed-name certificate was ever filed. [RR 3,

38:23-39:1] Because Griffin failed to adduce competent, admissible evidence of his

capacity to enforce the Fee Agreement, the trial court should have granted Schlein’s

motion for summary judgment. See e.g., Keck, Mahin & Cate v. Nat'l Union Fire Ins.

Co. of Pittsburgh, Pa., 20 S.W.3d 692, 699 (Tex. 2000). Instead, the trial court

thwarted Schlein’s efforts to raise the issue during trial. The trial court’s actions

resulted in the rendition of an improper verdict.

      It is axiomatic that an assumed or trade name has no separate legal existence

and cannot enter into a contract by itself. See, e.g., Davis v. Raney Auto Company,


                                         -13-
249 S.W. 878; accord Kahn v. Imperial Airport L.P., 308 S.W.3d 432, 438 (Tex. App.

– Dallas 2010). As a matter of law, Griffin’s signature on the Fee Agreement was on

behalf of the only party which it could be – Anthony P. Griffin, Inc., which is also

owned by Griffin. [RR 8 87:21-24] Because it was the corporation which Griffin

bound by his signature; only the corporation could bring suit. See Anglot-Dutch

Petroleum International, Inc. v. Greenberg Peden, P.C., 352 S.W.3d 445, 450-51

(Tex. 2011). Griffin’s own sister, who works for the Firm, testified at trial that the

legal name for A Griffin Lawyers is Anthony P. Griffin, Inc. [RR 6, 130:22-25] Yet

the corporation has never been a party to this suit. The trial court’s pretrial decision

to permit the suit to go forward is a clear abuse of discretion.

      Further, no deemed finding can supply Griffin with the capacity to bring and

maintain suit, because no evidence supports the finding. See In re J.F.C., 96 S.W.3d
256, 263 (Tex.2002). When challenged pretrial, Griffin failed to produce evidence of

compliance with mandatory filing requirements for assumed names. Tex. Bus. Comm.

Code 71.051. See [CR 699] At trial, Griffin offered the bare conclusion that A Griffin

Lawyers is the assumed name for him, individually. [RR 8, 87:7-20]                These

conclusions, which are contradicted by overwhelming evidence, are no evidence at all.

At trial, the trial court intervened to keep Plaintiff’s capacity arguments away from the

jury. [RR 3, 30:8-31:16; RR 3, 33:17-42:17; RR 4, 108:3-20; DX-4; DX-26]. Cross-

examination of Griffin was limited to Anthony P. Griffin, Inc., the other “party” to the

                                          -14-
Fee Agreement. [RR 8, 87:1-88:11] Schlein’s attorney was reduced to a running

objection to any reference to Griffin as a party to the contract. [RR 4, 108:3-19]

      Ultimately, it was Griffin’s burden to secure a finding on capacity, and absent

legally sufficient evidence, no finding can be deemed in his favor. In re J.F.C., 96
S.W.3d at 263. Because no legally sufficient evidence was introduced, the error

caused the entry of an improper judgment.

II.   The Trial Court Erred by Excluding Evidence of Griffin’s Habit, Custom
      or Routine Practice

      A significant portion of this trial boiled down to whether Griffin kept his client

informed.   This issue was relevant to whether Griffin complied with the Fee

Agreement; it was also central to Schlein’s claims that Griffin misrepresented the

nature of their fee agreement and breached his fiduciary duty during and after he

represented Schlein. Both Griffin and Schlein offered evidence of habit or routine

practice pursuant to Texas Rule of Evidence 406. While Griffin’s offer was permitted,

Schlein’s was largely rejected.    The trial court’s rulings on this issue fostered a

mistaken impression which led to the rendition of an improper verdict.

      A. Standard for Habit or Routine Evidence; Rule 406

      Texas Rule of Evidence 406 authorizes evidence of an entity’s routine practice

“to prove that the conduct of the person or organization on a particular occasion was

in conformity” with that practice. See, e.g., Mediacomp, Inc. v. Capital Cities


                                         -15-
Communication, 698 S.W.2d 207, 212 (Tex.App.-Houston [1st Dist.] 1985, no writ).

For testimony of the routine practice of an organization to be admissible, it must show

a regular response to a repeated specific situation. Oakwood Mobile Homes, Inc. v.

Cabler, 73 S.W.3d 363, 375 (Tex. App. – El Paso 2002, writ denied). Under the

nearly identical Federal rule, courts require a showing that the cited conduct is “more

than a mere ‘tendency’ to act in a given manner;” the conduct must be “semi-

automatic” in nature. Simplex, Inc. v. Diversified Energy Sys., Inc., 847 F.2d 1290,

1293 (7th Cir. 1988). Such a showing necessarily requires comparing the number of

transactions where the conduct occurred against the total number of transactions. U.S.

v. West, 22 F.3d 586, 591-592 (5th Cir. 1994).

       B. Griffin Opened the Door to the Grievances by Attempting to Establish that
          He Always Kept His Clients Informed

       On the crucial issue of whether Griffin kept Schlein informed, Griffin was

forced to admit that he had no proof that the vast majority of electronic transmittal

letters were actually sent to Schlein; that his firm did not bill copies to individual files;

that he did not bill postage to individual files; and that he did not have any of the

either. [RR 10, 9:1-19; RR 7, 21:12-14; RR 8, 63:5-10] Faced with this lack of direct

evidence, Griffin turned to evidence of routine practice under Rule 406. He offered

the testimony of himself and his sister/legal assistant, Linda Griffin, that it was the

customary practice of his office to keep clients informed. [RR 6, 126:20-24; RR 6,


                                            -16-
165:7-18] In his enthusiasm to create this hypothetical paper trail, Griffin opened the

door to the grievances and lawsuits at issue.

      On direct examination, Griffin testified:

      Q.     Did you keep Barbara Schlein informed of what you were doing
             on her behalf.

      A.     Absolutely. We have an office manual and we’ve always had this
             practice: If I write a letter and I send that letter to another lawyer,
             I copy the client on the letter and client gets a copy of everything.
             If somebody sends me something that relates to that client, I will
             then generate a letter to that client and sent it out to that client.
             There is – with the – if there’s a fax send out, the client gets a
             copy. If the client doesn’t have a fax, I’d mail it to them.

[RR 6, 165:7-18]

      Linda Griffin’s testimony was in total agreement with her brother’s:

      Q.     Do you know if Barbara Schlein was mailed copies of any parts of
             her file as the file progressed?

      A.     The practice of the office is all clients receive every piece of paper
             that goes out from the beginning to the end of the case.

      Q.     So did Mr. Griffin give her copies of what the other side filed, as
             well?

      A.     Yes.

[RR 6, 125:7-15]

      On the strength of this testimony, Griffin was able to leverage the admission of

literally dozens of unsigned electronic letters, which were not even on the Firm’s

letterhead, from his computer network as evidence of his communications with

                                           -17-
Schlein. [RR 10, 10:17-19; PX-85-94; PX-96-117; PX-118-134; PX-136; PX-138-

139; PX-142] Schlein’s objection that these constituted no evidence of sending

anything to Schlein was overruled. [RR 8, 14:10-16:6]

      When Griffin raised the issue of his office’s routine practice with respect to all

his clients, he “opened the door.” Put another way, he raised the issue first, inviting

a response. Schlein was then entitled to offer evidence rebutting that issue. Serv.

Corp. Int'l v. Guerra, 348 S.W.3d 221, 234-35 (Tex. 2011).

      Griffin represented to the jury that every client got every piece of paper that was

sent out or received in every case. [RR 6, 165:7-18] By doing so, he secured

admission of 48 word documents as evidence that he kept Barbara Schlein informed.

In doing so, he placed his regular practice with respect to all his clients at issue.

      C. The Trial Court Erred by its Treatment of the Complaints

      Schlein responded to Griffin’s evidence by offering the 32 grievances and

lawsuits filed against Griffin between January 1, 2009 and the close of discovery (the

“Complaints”). Each related to disputes regarding his “non-refundable retainer” and

alleged that Griffin failed to keep his clients informed. See Tabs 9, 10 and 11 for

samples of such grievances. The trial court limited Schlein’s original discovery

request to those which asserted malpractice, misrepresentation, breach of fiduciary

duty or fraud. [RR 2, 25:20-24; RR 2, 29:23-30:6; RR 2, 31:19-24; DX-32-48; DX-75-

79; see also CR 1015, p.2] Of the grievances offered, five were final; ten were

                                          -18-
pending; the rest were dismissed by the disciplinary committee for various reasons.

[DX-32-48; DX-75-79]

      The trial court refused to admit the Complaints. [RR 10, 56-59; RR 10, 67:10-

20; RR 11, 163-166] Schlein was restricted to questioning about only three of the

Complaints, which involved agreed judgments or public reprimands. [RR 10, 56:14-

57:9-64:22] Schlein was not allowed to discuss the findings in these cases, only their

ultimate outcome. [RR 10, 62:21-22] The trial court excluded one Complaint because

Griffin represented it was being appealed, though he never provided any

documentation supporting the same. [RR 8, 70:22-72:9; RR 10, 6:19-7:9] This

Complaint involved suspension of Griffin’s license. [RR 8 70:20-22]

      When the trial court refused to otherwise admit the Complaints, the trial court

erred. The documents themselves were more reliable than the unsigned client letters

previously admitted.

      The Complaints were offered not only to rebut Griffin’s Rule 406 evidence, but

to establish the opposite. The sheer number of grievances and lawsuits speak directly

to the way Griffin runs his law practice and the habits and routines that he uses in

billing and communicating with his clients. Thus, under rule 406, the Complaints are

evidence that “the conduct of the person or organization on a particular occasion was

in conformity with the habit or routine practice.” Tex. R. Evid. 406.



                                         -19-
      Whether to admit or exclude evidence is a matter committed to the trial court's

sound discretion. See City of Brownsville v. Alvarado, 897 S.W.2d 750, 753

(Tex.1995). A complaint about exclusion of evidence requires a showing that the

error probably resulted in an improper judgment. McCraw v. Maris, 828 S.W.2d 756,

758 (Tex.1992). This requires the reviewing court to review the entire record.

McCraw, 828 S.W.2d at 756; Gee v. Liberty Mut. Fire Ins. Co, 765 S.W.2d 394, 396

(Tex. 1989). A successful challenge usually requires the complaining party to

demonstrate that the judgment turns on the particular evidence excluded or admitted.

Texas Dep't of Transp. v. Able, 35 S.W.3d 608, 617 (Tex.2000); Interstate

Northborough P'ship v. State, 66 S.W.3d 213, 220 (Tex. 2001).

      The 32 excluded grievances and lawsuits were relevant to rebut Griffin’s

testimony about the “habit or routine practice” of his office. Griffin relied on Rule

406 to establish a presumption that he acted in accordance with his habit or routine of

keeping his clients informed. The law affords a presumption based on Rule 406 only

when a response is Pavlovian; that is, “the same one directed at the same specific

stimulus.” Ortiz v Glusman, 334 S.W.3d 812 (Tex.App–El Paso 2011, pet. denied).

In the face of the sheer number of these Complaints, Griffin’s right to this presumption

is destroyed and admission of the 48 unsigned letters becomes a gross abuse of

discretion. The trial court’s error left an erroneous impression in the jurors’ minds and

likely led to the rendition of an improper verdict.

                                          -20-
      D. Complaints Were Admissible as Similar Happenings Evidence

         1. Standard

      The Complaints were also admissible for another reason: to show a common

scheme or plan. While evidence of other wrongs or acts is generally not admissible to

prove the character of a person in order to show action in conformity therewith, such

evidence may be admissible for other purposes. Tex. R. Evid. 404(b). Such evidence

is relevant and admissible for this purpose where the offering party can demonstrate

sufficient similarity of subject matter and parties. U-Haul Int’l Inc. v. Waldrip, 380
S.W.2d 518 (Tex. 2012). They are especially relevant if the acts involve the same

personnel. See Durbin v. Dal–Briar Corp., 871 S.W.2d 263, 268–69 (Tex.App.-El

Paso 1994, writ denied), overruled, in part, on other grounds by Golden Eagle

Archery, Inc. v. Jackson, 24 S.W.3d 362 (Tex.2000); Underwriters Life Ins. Co. v.

Cobb, 746 S.W.2d 810, 815 (Tex. App.-Corpus Christi 1988, no writ).

         2. Texas Cases Examined

      In Durbin v. Dal-Briar Corp., the plaintiff alleged the Defendant wrongfully

terminated him after he sustained an on-the-job injury. Durbin, 871 S.W.2d at 268-69.

The trial court excluded testimony and other evidence that referenced other lawsuits

brought against the employer for illegal terminations after a workers compensation

claim was filed and instances of other employees who had been similarly wrongfully

terminated. Id. The appellate court held that evidence showing that prior employees

                                         -21-
were terminated illegally was relevant and admissible. Id. The appellate court

remanded the case for a new trial holding that “the trial court's exclusion of evidence

prevented [the plaintiff] from receiving a fair trial.” Id. at 273.

      In Cobb, the plaintiff was permitted to offer evidence of the defendant

underwriter's previous denials of claims. The court held they were admissible because

they were denied around the same time as the plaintiff's claim was denied, they were

denied on the same basis, and were admissible to show that the defendant's refusal to

pay the plaintiff's claim was “committed or performed with such frequency as to

indicate a general business practice.” Id., Cobb, 746 S.W.2d at 815. The court held

that the evidence was necessary to establish the plaintiff’s causes of action, especially

the plaintiff’s claim that the defendant had breached its duty of good faith and fair

dealing. Id.

      Here, the grievances involve the “same . . . personnel,” the same law practice,

and “the same pattern of conduct.” Id. They all occurred in the same time period of

Schlein’s representation and establish an essential element of Schlein’s claims, that

Griffin breached the fiduciary duty of care owed to Schlein, that he made

misrepresentations regarding the fee agreement, and that Griffin intended to defraud

Schlein through a bait-and-switch scheme. The evidence the court ordered admitted

in Durbin was for pending lawsuits and unresolved allegations. Here, Schlein has not

only pending and dismissed grievances and lawsuits, but grievances that resulted in

                                          -22-
public reprimands as well. Schlein also has substantially more instances than existed

in Durbin which firmly establish the way Griffin ran his practice and communicated

with his clients. Both issues are crucial to Schlein establishing her case and

substantially more relevant than prejudicial under the Durbin court’s analysis.

      Such evidence is uniformly held admissible if it shows a party’s material intent

because the prior acts were “so connected with the transaction at issue that they may

all be parts of a system, scheme or plan.” Sturges v. Wal-Mart Stores, Inc., 39 S.W.3d
608, 613 (Tex. App.-Beaumont 1998) rev'd on other grounds, 52 S.W.3d 711 (Tex.

2001). This is “shown through evidence of similar acts temporally relevant and of the

same substantive basis.” Serv. Corp. Intern. v. Guerra, 348 S.W.3d 221, 235 (Tex.

2011).

      Here, like in Cobb, the grievances occurred around the same time, were made

on the same basis as Schlein’s claims, and are admissible to show Griffin’s business

practices. The grievances are essential to establish Schlein’s claims that Griffin

breached his fiduciary duties owed to her. Additionally, Griffin’s failure to disclose

his grievances and disputes with clients was a material omission made the basis of

Schlein’s fraud in the inducement and fraud by nondisclosure claim. Therefore, the

grievances are also necessary for Schlein to establish her fraud claim against Griffin.




                                         -23-
      E. Exclusion of the Complaints Bolstered Griffin’s Credibility While
         Damaging Schlein’s

      In Durbin, the Court held that the trial court’s exclusion of examples of other

workers being fired after making compensation claims left a false impression with the

jury that plaintiff was unable to rebut. The Court also considered the effect the

excluded evidence likely would have had on the credibility of key witnesses:

      Minyard was himself terminated, and without specific examples of how
      the company policy was implemented, the jury may well have concluded
      he was simply a disgruntled ex-employee seeking revenge. Allowing
      testimony from other witnesses corroborating Minyard would have
      added to his credibility, but that was not an option for plaintiff, either.
      Precluding Minyard from discussing specific instances of termination
      following on-the-job injuries harmed plaintiff's case by seriously
      undermining the credibility of his star witness.

      Second, the trial court's ruling made it impossible for plaintiff to refute
      Dal–Briar's claim that “no one was ever fired as a result of a worker's
      comp claim.” As plaintiff was prohibited from introducing examples of
      workers fired after making compensation claims, the jury was entirely
      justified in believing Dal–Briar's claim was correct. Had Durbin been
      allowed to introduce the excluded evidence, Dal–Briar's claim would
      have been far less plausible. We therefore conclude the exclusion of this
      evidence was reasonably calculated to lead to, and probably resulted in,
      an improper verdict. Tex.R.App.P. 81(b)(1).

Durbin, 871 S.W.2d at 271 (emphasis added).

      In much the same way, if the jury had known that on 32 other occasions since

January 1, 2009, clients have complained about Griffin’s conduct, including his failure

to keep them informed. Schlein certainly would have benefitted greatly by having her



                                         -24-
story corroborated by other witnesses. Likewise, Griffin’s contention that he always

keeps every client informed, would appear much less plausible.

      F. The Complaints are Necessary Evidence for Exemplary Damages

      Schlein must be able to put on evidence of Griffin's intent to establish her

exemplary damages. Griffin's intent is shown through the numerous grievances filed

against him on the same basis on which Schlein brings her claims. Excluding the

grievances impermissibly limits Schlein's ability to establish her damages and is

therefore reversible error.

      In Sturges v. Wal-Mart Stores, Inc., the appellate court held that exclusion of

prior lawsuits as evidence resulted in the improper rendition of judgment and sent the

case back to the trial court for a new trial on damages. Wal-Mart Stores, Inc., 39
S.W.3d at 613. The trial court excluded evidence of five prior lawsuits and their

judgments that were brought on the same cause of action as the plaintiffs. Id. The

court stated that while prior bad acts may be prejudicial, and exception lies where

“they are so connected with the transaction under consideration in point of time that

they may all be regarded as parts of a system, scheme or plan.” Id.

      The Court held that Wal-Mart's intent was required to establish exemplary

damages and the prior lawsuits resulting in judgment against Wal-Mart served to

establish Wal-Mart's intent. Because the trial court excluded the evidence, the

appellate court remanded the case for retrial on the issue of exemplarily damages.

                                         -25-
Because the evidence admitted made it appear that Wal-Mart's actions had been an

isolated incident, the court held that the prior judgments were necessary for the jury

to properly award damages. Id. at 614. The Court further stated:

       The excluded prior lawsuit documents evidenced the frequency of similar
       wrongs Wal-Mart committed; the character of the conduct involved; the
       degree of Wal-Mart's culpability; the extent to which Wal-Mart's conduct
       offends a sense of public justice and propriety, and the amount needed to
       deter similar acts in the future. In addition, the prior lawsuits appellants
       sought to introduce were evidence of a course of conduct showing
       Wal-Mart's intent to interfere with prospective business relations.
Id.

       Here, Schlein has requested exemplarily damages. Because the prior and

current grievances and lawsuits filed by Griffin's clients are evidence of his intent, the

grievances are relevant, admissible evidence that Schlein must be allowed to present

to the jury.

III.   The Trial Court Erred in Permitting Undisclosed Character Witnesses to
       Testify as Rebuttal Witnesses.

       Having excluded all 32 grievances and lawsuits, the trial court compounded its

error by permitting Griffin to call undisclosed rebuttal character witnesses in response.

Griffin claimed that the rebuttal witnesses were necessary to refute Schlein’s

accusation that he failed to keep her reasonably informed while representing her. [RR

9, 56:19-59:3] Thus, these surprise rebuttal witnesses were called for the purpose of

establishing that Griffin kept them informed when he represented them and that they

were satisfied with the services he provided. [RR 10, 168-173] Griffin’s former

                                           -26-
clients also provided character testimony that cast Griffin in a favorable light. [RR 11,

14-15:14-7; RR 11, 18:10-18; RR 11, 30:11-31:4] None of Griffin’s rebuttal

witnesses were disclosed in response to Schlein’s Request for Disclosure or identified

on Griffin’s Witness List. [CR 63; CR 573]

      A. Standard

      A party may introduce previously undisclosed rebuttal or impeachment evidence

if (1) the evidence is solely for impeachment or rebuttal, (2) its use could not have

been anticipated, and (3) the evidence is not responsive to a direct discovery request.

See Aluminum Co. of Am. v. Bullock, 870 S.W.2d 2, 4 (Tex. 1994) (emphasis added).

      B. Griffin Cannot Meet the Standard

      Griffin cannot satisfy the above standard for several reasons. First, Schlein’s

Original Amended Answer and Counterclaim filed on June 18, 2013, specifically

alleges that Griffin breached his fiduciary duty owed to Schlein by failing to “inform

client of matters material to the representation.” [CR 29] Griffin knew for close to a

year before trial that his office’s practices with respect to keeping clients informed

would be at issue. Therefore, the need for such witnesses was forseeable for at least

that long.

      Second, it is disingenuous for Griffin to contend they did not anticipate

Schlein’s attempt to introduce the grievances and lawsuits at trial, when Schlein

fought so hard to obtain them. Schlein’s interrogatories required Griffin to “[i]dentify

                                          -27-
and describe the nature, source, substance, and disposition or resolution of every claim

or complaint that has been made at or against you, including, but not limited to, claims

or complaints related to malpractice, misrepresentations, fraud, mishandling of funds

or any violation of the Texas Rules of Professional Conduct.” [CR 152] As a result

of Griffin’s objection to this interrogatory, a hearing on Schlein’s motion to compel

was heard on October 31, 2013. [CR 196] The trial court narrowed the scope of

Interrogatory No. 3 and ordered to Griffin to “[i]dentify and describe the nature, scope,

substance, and disposition or resolution of every claim or complaint filed with the

State Bar or in which a lawsuit was filed that has been made at or against Griffin,

limited to claim or complaints relating to malpractice, misrepresentation, fraud and

breach of fiduciary duty. [CR 308]

      On February 14, 2014, Griffin supplemented his answer to Interrogatory No. 3

and the corresponding request for production and identified 32 separate lawsuits and

grievances filed against him since January 1, 2009. [CR 624] Most, if not all of the

Complaints arose from issues regarding Griffin’s fee, usually his retainer, and his

failure to keep the client informed as required by Disciplinary Rule 1.03. [DX-32-48;

DX-75-79] Griffin was deposed regarding these lawsuits and grievances on February

28, 2014. [CR 624; RR 2, 32:22-34:12]

      The Complaints brought by Griffin’s former clients relating to Griffin’s failure

to keep clients informed, among other things, were squarely at issue throughout the

                                          -28-
entire case. Consequently, Griffin was required to disclose the identity of these

character witnesses prior to trial and the trial court erred in permitting the testimony.

      At trial, Schlein objected to these witnesses on the grounds that they were not

identified in Griffin’s Responses to Request for Disclosure and were not listed on

Griffin’s witness list. [RR 9, 58:17-24; RR 10, 161:16-21] Thus, it was Schlein who

was surprised by and unprepared for Griffin’s undisclosed rebuttal witnesses.

      The trial court’s decision regarding Griffin’s rebuttal witnesses led to the

rendition of an improper verdict because the issue of whether Griffin keeps his clients

informed was key to nearly all of Schlein’s causes of action against Griffin. Because

the undisclosed character witnesses were permitted to testify, the jury was left with

an inaccurate impression regarding how Griffin treats his clients. Specifically, the jury

was left with the impression that Griffin always kept his clients informed, provided

periodic billings, and returned unearned fees.

IV.   The Trial Court Erred in Charging the Jury on Breach of Fiduciary Duty

      Schlein’s pleading raised the issue of breach of fiduciary duty. [CR 2, 764] The

Court’s original charge placed the burden on Griffin to prove he complied with his

fiduciary duty. [RR 12 26:22-28:15; see State Bar of Texas, Texas Pattern Jury

Charges Business-Consumer-Insurance-Employment 104.2] At the charge conference,

Griffin persuaded the Court to instead submit a question placing the burden on

Schlein. [RR 12 26:22-28:15; see PJC 104.3] Schlein tendered a substantially correct

                                          -29-
question based on PJC 104.2 which was marked “Refused” by the trial court. [CR-

Supp-31] Because the trial court erred in placing the burden of proof, reversible error

is shown.

      Schlein’s breach of fiduciary duty allegations against Griffin center on actions

after the attorney-client relationship arose. These claims include his failure to keep

her informed of facts material to her case, his failure to safeguard property entrusted

to his care, and failure to keep her apprised of the status of the amount of attorneys’

fees incurred. As such, Schlein requested a jury question which placed the burden on

Griffin to show that his actions were fair. See PJC 104.2-3.

      The trial court is required to submit to the jury such questions and instructions

as are raised by the pleadings and supported by the evidence. Tex. R. Civ. P. 278.

Charge error is preserved by the proponent of a question or instruction by timely

requesting an issue, and, where refused, submits a question or instruction in

substantially correct form. Tex. R. Civ. P. 277. “[A] judgment cannot be permitted

to stand when a party is denied proper submission of a valid theory of recovery or a

vital defensive issue raised by the pleadings and evidence.” Exxon Corp. v. Perez, 842
S.W.2d 629, 631 (Tex. 1992).

      Because the acts complained of by Schlein were committed during the

relationship, the burden should have been placed on Griffin to show the fairness and

reasonableness of his actions. Griffin benefitted because he secured a claim for over

                                         -30-
$100,000 in attorney’s fees. The trial court’s misplacing of the burden of proof

probably led to the rendition of an improper verdict.

V.    The Jury’s Answers to the Court’s Charge on Fiduciary Duty was Against
      the Great Weight and Preponderance of the Evidence.

      Schlein presented substantial evidence to the jury of Griffin’s breaches of his

duties during and after his representation. The jury’s failure to find that Griffin

breached his fiduciary duty was against the great weight and preponderance of the

evidence. Alternatively, this failure to find breach of fiduciary duty was supported by

factually insufficient evidence.

      A. Standard of Review

      To prevail on her legal sufficiency challenge, Schlein must demonstrate that the

evidence establishes, as a matter of law, all vital facts in support of the issue. Dow

Chem. Co. v. Francis, 46 S.W.3d 237, 241-42 (Tex. 2001); Sterner v. Marathon Oil

Co., 767 S.W.2d 686, 690 (Tex.1989). In reviewing a “matter of law” challenge, this

Court must first examine the record for evidence that supports the finding, while

ignoring all evidence to the contrary. Francis, 46 S.W.3d at 241; Sterner, 767 S.W.2d

at 690. If there is no evidence to support the finding, the reviewing court will then

examine the entire record to determine if the contrary proposition is established as a

matter of law. Id. The point of error should be sustained only if the contrary

proposition is conclusively established. Croucher v. Croucher, 660 S.W.2d 55, 58


                                         -31-
(Tex.1983). The jury is the sole judge of the witnesses' credibility and the weight to

be given their testimony, and the fact-finder may choose to believe one witness and

disbelieve another. City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex.2005). The

Court should presume the fact-finder resolved all evidentiary conflicts in accordance

with its decision, but only if a reasonable juror could have done so. See Id.

      In this review, certain evidence contrary to the verdict cannot be disregarded by

the reviewing court, even if it leads to a reversal of the verdict. Favorable evidence

must always be placed in its proper context, even if that contextual evidence is not

favorable to the verdict. Similarly, the reviewing court must consider evidence

contrary to the verdict if it shows that favorable evidence is incompetent; this includes

unqualified experts. Finally, undisputed or otherwise conclusive evidence may not be

disregarded. Keller, 168 S.W.3d at 811-817; see also W. Wendell Hall et al., Hall’s

Standards of Review in Texas, 42 St. Mary’s L.J. 3, 33-37 (2010).

      When a party attacks the factual sufficiency of an adverse finding on an issue

on which she has the burden of proof, she must demonstrate on appeal that the adverse

finding is against the great weight and preponderance of the evidence. Francis, 46
S.W.3d at 242; Croucher, 660 S.W.2d at 58. The court of appeals must consider and

weigh all of the evidence, and can set aside a verdict only if the evidence is so weak

or if the finding is so against the great weight and preponderance of the evidence that

it is clearly wrong and unjust. See Pool v. Ford Motor Co., 715 S.W.2d 629, 635

                                          -32-
(Tex.1986). In doing so, the court of appeals must “detail the evidence relevant to the

issue” and “state in what regard the contrary evidence greatly outweighs the evidence

in support of the verdict.” Pool, 715 S.W.2d at 635.

      B. Fiduciary Duties Owed by Attorneys

      In Texas, attorneys are held to the highest standards of ethical conduct in

dealing with their clients. Hoover Slovacek, 206 S.W.3d 557, 560 (Tex. 2006);

Archer v. Griffith, 390 S.W.2d 735, 739 (Tex. 1965). Attorneys owe their clients

“absolute perfect candor, openness and honesty, and the absence of any concealment

or deception.” Goffney v. Rabson, 56 S.W.3d 186, 193 (Tex. App.–Houston [14th Dist.]

2001, pet. denied). The duties owed by an attorney to his client include duties of

loyalty; duties of confidentiality; and duties of candor.

      The attorney’s duty of candor includes a duty of “full and fair disclosure of facts

material to the client’s representation.” Willis v. Maverick, 760 S.W.2d 642, 645 (Tex.

1988). “A fact is material if it would likely affect the conduct of a reasonable person

concerning the transaction in question.” Fleming v. Curry, 412 S.W.3d 723, 736

(Tex.App.-Houston [14th Dist.] 2013, pet. filed) (applying definition to alleged breach

of fiduciary duty by attorney); see also Custom Leasing, Inc. v. Tex. Bank & Trust Co.

of Dall., 516 S.W.2d 138, 142 (Tex.1974) (outlining same definition of “material” in

context of fraud). Because the client must trust his attorney’s advice, an attorney’s



                                          -33-
failure to disclose material facts is tantamount to concealment. Willis, 760 S.W.2d at

645.

       The duty of loyalty includes a duty to safeguard client confidences and not make

hostile use of those confidences. Perez v. Kirk & Carrigan, 822 S.W.2d 261 (Tex.

App. – Corpus Christi 1991, writ denied); Brown v. Green, 302 S.W.3d 1, 8-9 (Tex.

App. – Houston [14th Dist.] 2009, pet. denied).

       C. The Admitted Evidence Conclusively Established Breach

       Here, the jury’s verdict is contrary to the evidence, thus it cannot stand. Both

Griffin and Schlein testified that she entrusted certain valuable tile from an unfinished

house to Griffin’s care, and Griffin stored this tile in his warehouse. [RR CR765; RR

8 6:14-21; RR 8 7:] Griffin then threatened to keep the tile until the trial court heard

his motion to intervene and undo the verdict in Griffin’s underlying divorce case. [PX-

146 (Tab 6)] Griffin still had the tile on the date of trial, years later. [RR 6 91:20-22]

       Lillian Hardwick, Schlein’s expert on duties owed by lawyers, testified this

action constituted a breach of the duty of safekeeping of the client’s property. [RR 10

137:25-138:8] This undisputed evidence conclusively establishes Griffin’s breach with

respect to safekeeping of his client’s property. This evidence established a breach of

fiduciary duty as a matter of law; alternatively, the jury’s verdict is against the great

weight and preponderance of the evidence.



                                           -34-
      Similarly, Griffin’s own testimony established that he failed to keep Schlein

informed with respect to his billing. The Fee Agreement and Letter Agreement were

dated November 3, 2009. [PX-1 (Tab 3); PX-2 (Tab 4)] His first bill was dated

August 5, 2011; three months after trial and more than 21 months after engagement.

[PX-147 (Tab 5)] Griffin testified that he did not send Schlein a bill during that time.

[RR 8 72:20-73:18] The uncontroverted testimony of Schlein’s expert, Lillian

Hardwick, established that this alone was a breach of Griffin’s duty to keep his client

informed. [RR 10 132:5-25] These uncontroverted or undisputed pieces of evidence

establish a breach of fiduciary duty as a matter of law; alternatively, the jury’s failure

to find this fact is a finding against the great weight and preponderance of the

evidence.

VI.   The Trial Court Erred by Excluding Evidence Which Established a Breach
      of Fiduciary Duty as a Matter of Law.

      Schlein offered Griffin’s Original Petition as evidence of two further breaches

of fiduciary duty. The trial court excluded Griffin’s Original Petition because it was

superceded by Griffin’s amended petitions. [RR 10 44:2-12] By excluding Griffin’s

Original Petition, the trial court excluded evidence which presented a prima facie case

of breach of the duties of confidentiality and loyalty and prejudiced Schlein’s ability

to establish her breach of fiduciary duty case. In doing so, the trial court erred.




                                           -35-
      A.     Admissibility of Superceded Pleadings

      Superseded pleadings in a civil action are admissible, although not as judicial

admissions. See generally 35 Tex.Jur.3d Evidence 261 (2015). Pleadings in a civil

action that are inconsistent with the pleading party's position in another civil action

are admissible as admissions of a party opponent. Davis v. State, 177 S.W.3d 355

(Tex. App. Houston 1st Dist. 2005, no pet.).

      B.     Griffin’s Original Petition Establishes Breach of Fiduciary Duty as a
             Matter of Law

      The Original Petition sought recovery for a contract which never existed – a

contingent-fee agreement in the Builder Case. See Tab 8. As a matter of law,

contingent-fee agreements must be reduced to writing in order to be enforceable. See

Tex. Gov’t §82.065(a). Griffin is charged with knowing this because the Fee

Agreement called for a separate, written agreement for any suit against Centre

Builders, and Griffin knew he didn’t have one. [RR 7 17:12-14]

      Second, the trial court’s refusal to admit the Original Petition filed in this case

– a petition not superseded until just before trial – was a clear abuse of discretion. [RR

10, 44: 2-12] This Petition contained within its four corners two breaches of fiduciary

duty with respect to Schlein. First, the Original Petition allegedly disclosed

confidences revealed by Schlein within the context of the representation in the

underlying divorce case. The Petition quoted a conversation with Schlein to establish


                                           -36-
that she hid assets in the underlying divorce case. [CR-17] This disclosure, in a

publicly filed document, constituted a breach of loyalty and confidentiality.

      The trial court’s action in excluding this previously-filed petition damaged both

Schlein’s breach of fiduciary duty claim and her claim for exemplary damages. These

pleadings were admissible as statements against interest and admissions of a party

opponent. No rule of evidence prevented their inclusion. The trial court’s failure to

admit these key pieces of evidence resulted in harmful error, which caused rendition

of an improper verdict.

VII. The Jury’s Refusal to Find Actual Damages Resulting from Griffin’s
     Unconscionable Conduct was Against the Great Weight and
     Preponderance of the Evidence.

      The jury found that Griffin had engaged in an unconscionable course of

conduct, and that he had engaged in that conduct knowingly and intentionally. [CR

Supp 23-24; PJC 102.7; Tex. Bus. & Comm. Code 17.49] However, the jury answered

the damages question as follows:

      QUESTION NO. 20

      What sum of money, if any, if paid now in cash, would fairly and
      reasonably compensate Barbara Schlein for her damages, if any, that
      resulted from such conduct?

      a. The amount, if any, that Barbara Schlein paid in excess to Anthony Griffin
         for legal services promised by Anthony Griffin.

      Answer:             [0]


                                         -37-
      b. the amount of reasonable and necessary attorney's fees incurred as a
         result of Barbara Schlein having to hire new attorneys to complete the
         divorce matter.

      Answer:            [0]

      c. the amount of reasonable and necessary attorney's fee incurred as a
         result of Barbara Schlein having to hire new attorneys to complete the
         other matters started by Anthony Griffin.

      Answer:            [0]


      QUESTION NO. 21

      What sum of money, if any, in addition to actual damages, should be awarded
      to Barbara Schlein against Anthony Griffin because Anthony Griffin's conduct
      was committed knowingly or intentionally?
…
      Answer: [$5,000.00]

      A.     The Jury’s Verdict Should Be Disregarded Because Some Evidence
             Was Provided of Damages.

      Schlein’s expert, Gary Jewell, testified as to his firm’s work directed at

completing the following matters: offered the following testimony as to the reasonable

and necessary fees accrued by Schlein and caused by Griffin’s unconscionable

conduct:

      • Matters related to the underlying divorce action: $ 27,962.50 [RR 11 79:14-
        23]

      • Matters related to the case against homebuilders: $ 9,896.25 [RR 11 81:11-
        24]



                                         -38-
      • Removal of wrongful lien against unfinished home: $ 2,800.00 [RR 11
        81:25-82:11]

      • Expunction of arrest record related to divorce: $ 2,481.25 [RR 11 82:12-
        19]

      • Resolution of tax case related to the house: $7,498.75 [RR 11 82:20-83:3]

      The trial court errred in entering judgment for no damages when some evidence

supported Schlein’s claim for damages. The cause should be remanded for a

redetermination of reasonable attorney’s fees.

      Generally, if evidence of reasonable attorney's fees is offered, a finding that the

services of an attorney are without monetary value is factually insufficient. First Texas

Sav. Ass'n of Dallas v. Dicker Center, Inc., 631 S.W.2d 179, 188 (Tex.App.—Tyler

1982, no writ).

VIII. Griffin’s Expert Witness, Genevieve McGarvey, Should Not Have Been
      Permitted to Testify

      The trial court erred in permitting Genevieve McGarvey (“McGarvey”) to testify

regarding whether the fees charged by Griffin in the divorce matter were reasonable

and necessary. At trial, the trial court reversed its previous order striking McGarvey’s

testimony without any showing of good cause by Griffin, or lack of surprise or

prejudice. [RR 3, 12:13-13:6; RR 4, 95:16-20; RR 5, 13:18-19:18 17] The trial court’s

ruling violated both the Rules and its own discovery control order and probably

resulted in rendition of an improper verdict.


                                          -39-
      A. Procedural Background

      On August 16, 2013, the trial court issued a docket control order (the “DCO”)

requiring experts for all plaintiffs to be designed by August 30, 2013. [CR 1, 85]

Likewise, the DCO set the deadline to designate all other expert witnesses for

September 27, 2013. Id. The DCO also stated the following:

      Any party designating a testifying expert witness is ORDERED to
      provide no later than the dates set for such designation, the information
      set forth in Rule 194.2(f) and a written report prepared by the expert
      setting the substance of the experts’ opinions, unless a deposition is taken
      of the expert. Any expert not designated prior to the ordered deadlines
      shall not be permitted to testify absent a showing of good cause.
Id.

      On September 13, 2013, Schlein served her Designation of Expert Witnesses,

which disclosed the information called for by Rule 194.2(f). The designation also

included a 51 page report from Schlein’s expert, Lillian Hardwick. [CR 1, 312]

      On September 23, 2013, the trial court entered an amended docket control order

(the “Amended DCO”). The Amended DCO set the deadline for all plaintiffs and all

other parties for September 30, 2013 and October 30, 2013, respectively. [CR 1, 115].

The Amended DCO contained the same disclosure requirements as the DCO, which

are set forth above.

      On October 3, 2013, a hearing was held on Schlein’s Motion to Compel

Discovery and the Court extended Griffin’s deadline to designate his experts and

                                          -40-
provide the requisite report required by the Amended DCO until October 31, 2013.

[CR 1, 117; CR 1, 196; CR 2, 851. This October 31, 2013 deadline was never

modified or extended.

      On October 8, 2013, Griffin identified Genevieve McGarvey as an expert in his

First Amended Response to Defendant’s Motion for Disclosures. [CR 1, 573-582]

However, Griffin neither disclosed the information required by Rule 194.2(f), nor

produced a report. Id. Instead the designation stated:

      Witness can provide testimony with regards to work performed on behalf
      of Plaintiff and the issue of reasonable and necessary attorneys’ fees in
      context of the breach of contract and the reasonable and necessary fees
      in context of the breach of contract and the reasonable and necessary
      attorneys’ nature of fees for the representation of Defendant.

[CR 1, 579]

      Because Griffin failed to designate McGarvey in compliance with Rule 194.2(f),

as well as the Amended DCO, Schlein filed her Motion to Strike Expert Witnesses on

January 31, 2014. [CR 2, 568] No response to this motion was filed by Griffin. [RR

4, 95:16-96:22].

      On March 14, 2014, the trial court heard and granted Schlein’s Motion to Strike

as to experts Greg Enos, Becky Reitz, Marcia Zimmerman, Christopher Beck,

Genevieve McGarvey and Norma Venso. [RR 3, 12:20-13:5; RR 4, 95-96; CR 2, 806]

      On April 2, 2014, Griffin served his Second Amended Response to Defendant’s

Motion for Disclosures, which attempted to provide additional disclosures regarding

                                        -41-
McGarvey’s testimony. [CR 2, 814] However, this Second Amended Response was

both late and insufficient. Specifically, McGarvey’s export report attached to the

Second Amended Response failed to identify any amount she claimed was a

reasonable and necessary fee in the underlying divorce proceeding. [CR 2, 822]

      On April 7, 2014–155 days after the court ordered deadline, 200 days after

Schlein served its expert reports, and 63 days after Schlein moved to strike Griffin’s

experts–Griffin filed a Motion for Reconsideration of the trial court’s order granting

Schlein’s Motion to Strike the Expert Designation of McGarvey and Norma Venso.

[CR 2, 806; RR 4, 96:21-22]

      Schlein filed her response on April 10, 2014[CR 2, 833] Griffin’s Motion to

Reconsideration was never set for hearing.

      Nor did Griffin raise the Motion for Reconsideration at the May 2, 2014 pre-

trial conference. See Tex. R. Civ. P. 248. [RR 4, 96:21-97:8] Not until the day before

trial – May 7, 2014 – did Griffin seek to be heard on his Motion to Reconsider. [RR

3, 82:8-86:18; RR 4, 95:10-100:15; RR 5, 4:5-19:18] Despite Schlein’s objections,

he trial court reversed its earlier decision and held that McGarvey was permitted to

testify. [RR 5, 4-8; RR 5, 12-13; RR 5, 16-17]




                                         -42-
      B. Trial Court Erred by Ignoring the Rules Governing Experts and its Own
         Discovery Control Order

      The trial court permitted Genevieve McGarvey to testify, despite her untimely

designation and lack of an expert report. Griffin made no showing of good cause for

her untimely disclosures; further, surprise and prejudice is established on the face of

this record. The trial court erred in permitting her to testify.

      Parties to a lawsuit are under a duty to make a “complete response, based on all

information reasonably available to the responding party or its attorney at the time its

response is made.” Tex. R. Civ. P. 193.1. Such responses must be made timely; that

is, “within the time provided by court order or these rules.” Id. Failure to comply

results in automatic exclusion of the evidence or the witness in question, unless the

trial courts finds a) good cause; or b) that the opposing party was not surprised or

prejudiced. Tex. R. Civ. P. 193.6. The burden is on the offering party, and such a

finding must be supported by the record. Tex. R. Civ. P. 193.6(b).

       The “trial court has no discretion to admit testimony excluded by the rule

without a showing of good cause.” Alvarado, 830 S.W.2d at 914; Good v. Smith Cty.

Judge Baker, 339 S.W.3d 260, 271 (Tex. App.–Texarkana 2011, pet. denied). The

burden of establishing good cause is upon the party offering the evidence and good

cause must be shown in the record. Castillo v. American Garment Finishers Corp.,

965 S.W.2d 646, 652 (Tex. App.–El Paso, 1998, no pet.) (emphasis added). The good


                                          -43-
cause exception “permits a trial court to excuse a failure to comply with discovery in

difficult or impossible circumstances.” Id. (emphasis added).

      In this case, Griffin failed to produce any evidence to support a finding of good

cause, or establishing a lack of surprise or prejudice.          Griffin’s Motion for

Reconsideration and his argument in the trial court is devoted solely to explaining that,

as long as he provided the material at issue within 30 days of the actual trial date, his

designations and supplementations were timely. [CR 802; RR 4 95:10-100:8] This has

not been the case since the discovery rules were amended in 1999; plaintiffs “can no

longer simply choose to delay disclosure until the last minute.” In re Allied Chem.

Corp., 227 S.W.3d 652, 657 (Tex. 2007)(citing Tex. R. Civ. P. 193.5 and 193.6).

      Griffin’s later attempt to supplement his expert disclosures on April 2, 2014,

also failed to comply with the plain language of Rule 194, which requires disclosure

of the “general substance of the expert mental impressions and opinions and brief

summary of the basis for them,” as well all documents, tangible things, reports,

models, or data compilations that have been provided to, reviewed by, or prepared by

or for the expert in anticipation of the expert’s testimony.” [CR 2, 818-823] Tex. R.

Civ. P. 194.2(f). Likewise, the report attached to the supplemental disclosures failed

to comply with the Amended DCO and Rule 195.5, which requires “factual

observations, tests, supporting data, calculations, photographs, or opinions of an

expert” to be reduced to tangible form. Schlein’s attorney complained, on the first day

                                          -44-
of trial, that while an “expert report” containing McGarvey’s opinions was delivered

thirty days before trial, the attachments supporting the substance of her testimony were

not. [RR 4 99:3-100:8]

        Schlein relied on the trial court’s order striking McGarvey as a witness and,

therefore, suffered surprise and prejudice by the trial court’s change of heart at trial.

In Alvarado, the Texas Supreme Court clearly holds that good cause must be

demonstrated by the noncomplying party to provide the trial court with the opportunity

to exercise discretion as to whether the untimely discovery should be admitted.

Alvarado, 830 S.W.2d at 914. Griffin never tried to establish good cause for his

failure to timely produce McGarvey’s report. [RR 4, 99-100; RR 5, 5-17] Because

a showing of good cause is mandatory, the decision to permit McGarvey to testify was

reversible error.   The evidence further supports a finding that the inclusion of

McGarvey’s testimony caused the rendition of an improper judgment, as McGarvey

was the only witness designated to testify regarding the reasonableness of Griffin’s

attorneys’ fees in the underlying divorce case. Therefore, the trial court’s decision led

to the rendition of an improper verdict because it provided credence to the amounts

included on Griffin’s invoice, which were otherwise unsubstantiated.




                                          -45-
IX.    McGarvey’s Testimony Was Legally Insufficient to Prove that Griffin’s
       Fees Were Reasonable

       Griffin was required to prove that the attorney’s fees he sought to recover from

Schlein were reasonable. Tex. Disc. R. Prof. Cond. 1.04; Arthur Andersen & Co. v.

Perry Equip. Corp., 945 S.W.2d 812 (Tex. 1997). In addition to the requirement of

Rule 1.04, Texas courts have held that “[w]here parties do not expressly agree as to

the amount, the law raises a promise to pay that which is reasonable.” Kurtz v. Kurtz,

158 S.W.3d 12, 18 (Tex. App. 2004)(citing Girard Fire & Marine Ins. Co. v.

Koenigsberg, 65 S.W.2d 783, 785 (Tex.Civ.App.-Dallas 1933, no writ). The court in

Kurtz agreed that, “as a matter of public policy, reasonableness is an implied term in

any contract for attorney’s fees.” Id. The court concluded that their holding was

consistent with Disciplinary Rule 104, governing a lawyer’s fee arrangement with his

clients. Id. at fn. 6.

       In Texas, “[t]he issue of reasonableness and necessity of attorney’s fees requires

expert testimony.” Woodhaven Partners, Ltd. v. Shamoun & Norman, L.L.P., 422
S.W.3d 821, 830 (Tex. App. 2014).       McGarvey was Griffin’s sole witness on the

reasonableness of his fees in the underlying divorce case. Over Schlein’s objection,

McGarvey was permitted to testify. However, her testimony was legally insufficient

to prove that the attorney’s fees charged by Griffin were reasonable, as required by




                                          -46-
Disciplinary Rule 1.04, which considers the following factors to determine the

reasonableness of a fee:

         (1)    the time and labor required, the novelty and difficulty of the
                questions involved, and the skill requisite to perform the legal
                service properly;

         (2)    the likelihood, if apparent to the client, that the acceptance of
                the particular employment will preclude other employment by
                the lawyer;

         (3)    the fee customarily charged in the locality for similar legal
                services;

         (4)    the amount involved and the results obtained;

         (5)    the time limitations imposed by the client or by the
                circumstances;

         (6)    the nature and length of the professional relationship with the
                client;

         (7)    the experience, reputation and ability of the lawyer or lawyers
                performing the services; and

         (8)    whether the fee is fixed or contingent on results obtained or
                uncertainty of collection before the legal services have been
                rendered.

      Of the 8 above-listed factors, McGarvey offered no evidence of numbers 1, 2,

4, 5 or 8. Moreover, McGarvey’s opinion regarding numbers 3, 6 and 7 was merely

conclusory and not evidence of the reasonableness of the entire fee charged by Griffin.

For the issues McGarvey did mention, her testimony was the classic ipse dixit of a



                                         -47-
credentialed witness, with no support or analysis. Burrow v. Arce, 997 S.W.2d 229,

235 (Tex. 1999).

      Specifically, McGarvey testified that she is familiar with the reasonable and

necessary attorney’s fees in Galveston County, but offered little more than a bare

opinion as to the reasonableness of the $300 hourly rate charged by Griffin to Schlein.

[RR 10, 100:11-23 and 101:15-20). At no time did McGarvey testify that a certain

amount of attorney’s fees charged by Griffin were reasonable and necessary. [See

generally RR 10, 94-110]

      Instead McGarvey offered irrelevant statements such as, “...[Griffin] spent about

700 days on this file...” (RR 10, 103:15-18). The number of days spent on a file is not

evidence of Griffin’s actual time spent working on the case.

      A. No Evidence to Support Jury’s Finding of Damages in Question No. 5

      Lastly, McGarvey’s opinion that the time included on Griffin’s bill “was

reasonable and necessary” is conclusory and not competent evidence. Opinion

testimony that is conclusory is not relevant evidence because it does not tend to make

the existence of a material fact “more probable or less probable.” See Tex. R. Evid.

401. McGarvey provides no analysis or underlying facts supporting how the time

spent was reasonable. As such, McGarvey’s testimony is incompetent evidence and

cannot support a judgment awarding Griffin damages for attorney’s fees. [See Supp.

CR 8] See City of San Antonio v. Pollock, 284 S.W.3d 809, 816 (Tex. 2009); See Cas.

                                         -48-
Underwriters v. Rhone, 134 Tex. 50, 132 S.W.2d 97, 99 (1939); Wadewitz v.

Montgomery, 951 S.W.2d 464, 466 (Tex.1997).

                    CONCLUSION AND RELIEF REQUESTED

      The trial court erred by allowing Griffin, individually, to prosecute this lawsuit.

Griffin’s attempt to cure was ineffective. As such, this court should reverse the

judgment of the trial court and render a take nothing judgment based on Griffin’s lack

of capacity.

      The trial court erred by excluding Schlein’s offer of grievances and lawsuits

filed against Griffin, which were admissible for purposes of establishing Schlein’s

affirmative claims against Griffin. Additionally, Griffin opened the door by presenting

evidence that he keep all of his clients informed. Thus, the trial court permitted

Griffin to create a false impression regarding his habits in dealing with clients. The

trial court’s treatment on this hotly contested issue, probably led to the rendition of an

improper verdict.

      The trial court erred in permitting undisclosed rebuttal witnesses to testify

regarding Griffin’s routine practice in keeping clients informed. This testimony, when

viewed against the backdrop of the trial court’s previous ruling, probably led to the

entry of an improper judgment.




                                           -49-
      The trial court erred in placing the burden on Schlein with respect to her claim

for breach of fiduciary duty. This improper submission probably led to the rendition

of an improper verdict.

      The jury’s failure to find breach of fiduciary duty was against the great weight

and preponderance of the evidence.         Alternatively, the evidence conclusively

established Griffin’s breach of fiduciary duty.

      The trial court erred by excluding evidence, which conclusively established

Griffin’s breach of fiduciary duty. This omission likely led to the rendition of an

improper verdict.

      The jury’s finding of zero actual damages, in light of their findings on liability,

is against the great weight and preponderance of the evidence. Alternatively, some

evidence supported Schlein’s actual damages on this issue.

      The trial court erred by permitting an expert witness to testify, whose opinions

were not timely disclosed and whose exclusion should have been automatic. Even if

considered, her testimony was incompetent to support the reasonableness of Griffin’s

damages. Her testimony was key, as no other competent evidence supported Griffin’s

recovery of actual damages. This Court should reverse and render a take nothing

judgment.

      Appellant Barbara Schlein respectfully requests that this Court reverse the final

judgment of the trial court and remand this matter for a new trial, or where

                                          -50-
appropriate, render judgment in her favor, and for all further relief to which she may

be justly entitled.

                                       Respectfully submitted,

                                       CHRISTIAN , SMITH & JEWELL, LLP

                                       By: //s// Stephen H. Cagle, Jr.
                                              Stephen H. Cagle, Jr.
                                              State Bar No. 24045596
                                              scagle@csj-law.com
                                              Heather Panick
                                              State Bar No. 24062935
                                              hpanick@csj-law.com
                                              2302 Fannin, Suite 500
                                              Houston, Texas 77002
                                              Telephone: (713) 659-7617
                                              Facsimile: (713) 659-7641

                                       ATTORNEYS FOR APPELLANT




                                         -51-
                         CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above and foregoing
instrument has been forwarded to all counsel of record via the Rules on this the 20th
day of May, 2015

Ms. Norma Venso
830 Apollo
Houston, Texas 77058
Facsimile: (281) 286-9990
Telephone: (409) 789-8661

                                               By: //s// Stephen H. Cagle, Jr.
                                               STEPHEN H. CAGLE, JR.



                      CERTIFICATE OF COMPLIANCE

       Pursuant to Tex. R. App. P. 9.4(i)(3), I hereby certify that Appellant’s Brief
contains less than 15,000 words (counting all parts of the document). Specifically,
this brief was prepared using WordPerfect and according to its word-count function,
this document contains 13,696 words. Further, the typeface used in this brief is no
smaller than 14-point, except for footnotes, which are no smaller than 12-point.


                                By: //s// Stephen H. Cagle, Jr.
                                   STEPHEN H. CAGLE, JR.




                                        -52-
                         CAUSE NO. 01-14-00799-cv


                        IN THE COURT OF APPEALS

                  FOR THE FIRST DISTRICT OF TEXAS

                               HOUSTON, TEXAS


                       BARBARA REGINA SCHLEIN,

                                     Appellant,

                                          vs.

                            ANTHONY P. GRIFFIN,

                                      Appellee.


                       APPELLANT’S APPENDIX


                            LIST OF DOCUMENTS

1. Trial Court’s Judgment dated June 30, 2014, CR 3:1249. . . . . . . . . . Tab 1

2. The jury charge and verdict, RR 13:4-5. . . . . . . . . . . . . . . . . . . . . . . . Tab 2

3. November 3, 2009 Retention Agreement, P. Ex. 1.. . . . . . . . . . . . . . . Tab 3

4. November 3, 2009 Letter of Explanation, P. Ex. 2.. . . . . . . . . . . . . . . Tab 4

5. August 5, 2011 Invoice, P. Ex. 147. . . . . . . . . . . . . . . . . . . . . . . . . . . Tab 5

6. October 29, 2011 Email, P. Ex. 146. . . . . . . . . . . . . . . . . . . . . . . . . . Tab 6



                                         -53-
7. Anthony P. Griffin Lawyers, Inc. Bankruptcy Petition.. . . . . . . . . . . Tab 7

8. Anthony P. Griffin Original Petition. . . . . . . . . . . . . . . . . . . . . . . . . . Tab 8

9. C. Vereen Grievance File.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab 9

10. Guzman Grievance File.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab 10

11. Reddin Grievance File. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab 11




                                            -54-
TAB 1
001249




                                      CAUSE NO. CV-0069481

                                                                          IN THE COUNTY COURT


                                                                                             AT LAW N0.2

                                                                  GALVESTON COUNTY, TEXAS


                                               FINAL JUDGMENT

                                                                                                        Plaintiffy

                                            s and Defendant Barbara Schlein appeared and alU1ounced

                                                 swom, it heard evidence and ar.f:,'tltnents of counsel.

                                                               estions of fact in the case to the jury. In



 charge of the court and the verdict oftl




Griffin Lawyers is entitled to recover from Defenda

fees as set forth below.




Barbara Schlein, as follows:

           a)


           b) The sum of SIXTY TWO THOUSAND EIGHT HUND!f:OUtlX
              00/100 DOLLARS ($62,862.00) for reasonable and necj}sa~y ;tto,.; e~ fees. for
              preparation and trial;                           tf~-ti.>;"'' ,r, .x_:;:;;.li~
                                                                                   ;;~"·"'~IIY l~l. :::·~K
                                                                           GAl v-;:·.:         :· .·         ·i-'~.\S

                                                                                         Ex. 1
NOTICE OF HEARING                                                                                PAGE 1 00~49
001250




              c)   Thesumof~USANDAND00/100DOLLARS($15,000.00)intheevent
                       fa appeal to the Court of Appeals; for reasonable and necessary attorney 1s fees
                       r representation through appeal to the Court of Appeals.

                   The sum of TWENTY FIVE THOUSAND DOLLARS ($25,000.00) in the event of
                   an appeal    e Supreme Court of Texas for reasonable and necessary attorney's
                   fees f re esentatlon at the petition for review· stage in the Supreme Court of
                   T

                                     nterest on the sum of SIXTEEN THOUSAND EIGHTEEN AND
                              :JG'-'·~~'''? ($16,018.66).

                                      te est on the total sum awarded at the annual rate of Five Percent


             g)

         It is further ORDER



                                                                           from Griffin's unconscionable



         rt is further ORDERED, ADJUDGE

enforcement and collection of this Judgment or th

         All relief not expressly t;,rranted is denied.

         This is a final judgment which disposes of all clait s

         SIGNED this       TAB 2
                                    CAUSE NO.     CV~0069481


                                                                     IN THE COUNTY COURT


v.                                                                             AT LAW N0.2

B
                                                                 GALVESTON COUNTY, TEXAS


                                     COURT'S CHARGE

                                   THE JURY:

                                           estions about the facts, which you must decide fi·om
                                         l. You are the sole judges of the credibility of the
                                e given th it testimony, but in matters of law, you must be


additional instructions which

       L

       2.




              case.

       3.     Since every answer that is required by
              state or consider that any required answer ·   1


      4.      You must not decide who you think should win an
              questions accordingly. Simply answer the qu ti
              concern yourselves with the effect of your answers.

      5.      You \Vill not decide the answer to a question by a lot ob~""
              any other means of chance. Do not return a quotient ve ~ 'ent v · ict
              means that the jurors agree to abide by the result to be reache bx din ' ge er
              each juror's figures and dividing by the number of jurors to        an era . Do
              not do any trading on your answers; that is, one juror should not a
              cettain question one way if others will agree to answer another q
              way.



                                                                                   Pagel of29
        6.     Unless otherwise instructed, you may answer a question upon the vote of 5 or
                 o jurors. If you answer more than one question upon the vote of 5 or more
               jt rs, the same &rroup of at least 5 of you must agree upon the answers to each of
               those questions.

                              u have taken are for your own personal use. You may take your
                           ii J the jury room and consult them during deliberations, but do not
               shO\ or · ad your notes to your fellow jurors during your deliberations. Your
                  tes ·e not evidence. Each of you should rely on your independent recollection
               o 1e evi n e and not be influenced by the fact that another juror has or has not
               taken tes.




                                                           duct is subject to review the same as
                                                             it should be found that you have
                                                             uct and it may require another trial




       When words are used in this charge i a sense
understood, you are given a proper legal definitio
any other meaning.

        Answer "Yes" or "No" to all questions unless ot erwise ins
must be based on a preponderance of the evidence un s.s otherlvise . ·tru
find that a preponderance of the evidence supports a "Yes'' a1 . then
"preponderance of the evidence" means the greater weight a
evidence introduced before you and admitted in this case. W
answer other than "Yes" or "No," your ans,ver must be base
evidence unless otherwise instructed.

        A fact may be established by direct evidence or by circumstm ia
fact is established by direct evidence when proved by documentary ev
who saw the act done or heard the words spoken. A fact is establish
evidence \Vhen it may be fairly and reasonably infened from other facts prove .

       If you answer questions about damages, answer each question separa ely. Do not
increase or reduce the amount in one answer because of the instructions in or your answers to
any other questions about damages. Do not speculate about what any party's ultimate recovery

                                                                                     Page 2 of29
may or may not be. Any recovery will be detennined by the court when it applies the la\v to
                - time of judgment. Do not add any amount for interest on damages, if any.

          er ou retire to the jury room you will select your own presiding juror. The first thing
     esi · gjuror will do is to have this complete charge read aloud and then you will deliberate
       ur answers to the     stions asked.




             3.


             4.

             5.                                                    in the space provided; and

             6.




                               r~[l n
                               u
                                      rc=~ [[")
                                    L~~~ LU
                                                 01-~-
                          1        MAY Z3 2014


                          !!WVIGHT () SUt UV/\N G()UU1Y ClCRK .,



                           By \
                                 Ol'-'lLVt::STON CO., T(£1(/\$


                                       \;
                                            •

                                                                                           Page 3 of29
                       QUESTION NO. 1

ar 'ra Schlein fail to comply with the tem1s of the agreement for legal services
 er 3, 2009, between her and Anthony P. Griffin d/b/a A Griffin Lawyers?




                                                                    Page 4 of29
                                QUESTION NO.2

              Griffin fail to comply with the agreement for legal services dated


                                           The circumstances to consider in detennining




c.

d.                       t the party failing to perform or to offer to perfonn will cure his
                         · o ace unt the circumstances including any reasonable

e.



Answer "Yes" or6'{Q~ )

ANSWER:     ;VC)
          -'------~            ...




                                                                                Page 5 of29
If you ans\vered "Yes" to both Question 1 and Question 2, then answer the fol!O\ving question.
Otherwise, do      1swer the following question.

                                     QUESTION NO.3

                            with the Agreement Hrst?




                                                                                  Page 6 of29
 If you answered ''Yes" to Question 1, then ans\ver the following question. Otherwise, do not
 answer the toll :v1 g question.

                                                    QUESTION NO.4

                                      's failure to comply excused?




                                              arhara Schlein is excused if compliance is waived by Anthony




                                                        it is excused if the following circumstances occurred:

               1.
                      a.                                                   false representation or concealed

                      h.                                                       kno\vledge or infom1ation that
                                                                            d . cover the facts, and p... o
                      c.                                                          in would rely on the false
                                                                     et ·n ac '1 or deciding not to act; and ~''"·
              2.
                     a.
                     b.
                                       of material    f~tcts. 1t ·


      Failure to comply \:vith one agreement is                                           agr~ that a new
agTeement would take its place. ;



                           _,.,"""-~ ~----\




       Answer "Yes" or(N()_:}

      ANSWER: _       _c_.JJ_o_._ _




                                                                                                   Page 7 of29
If you answered "Yes" to Question 1, then atlS\ver the following question. Otherwise, do not
answer the foll 'I g question

                                                 for economic damages is subject to federal


                                    QUESTION NO. 5


                          , if any, if paid now in cash, would fairly and reasonably compensate
                              iffin Lawyers, for his damages, if any, that resulted from such


                                nents of damages, if any, and none other.

      a


      ANSWER:

      b.




                                                                                   Page 8 of29
If you ans,:vered "Yes" to Question 2, then answer the following question. Otherwise, do not
ans,ver the toll vi question

                                    QUESTION NO. 6




                     'ona      nd necessary attorney's fees and costs incurred to complete the
                       atter ' m eel but not finished by Anthony Griffin.



      b.                         neces · ry attorney's fees and costs incurred to complete the
                                  ut n     1ished by Anthony Griffin.

      ANSWER:




                                                                                   Page 9 of29
                                                QUESTION NO. 7

What is a r , sot ' 1e fee for the necessary services of Anthony P. Griffin's attorney in this case,
stated i c ol ' s and cents?

                                          must be considered in detennining the reasonableness of an




           •
           •
          •
          •
          •
          •                                                ""'...,+-..:'. n results obtained or uncertainty of
                                                                      en ·endered.



  A. For preparation
             ,       and trial.

ANSWER:
               .~,      ( J (} 2., lc/I
               -~-J:).-1 /     () , ;



  B. For an appeal to the Court of Appeals.
                     -+,'
ANSWER:             +ls~ooo
  C. For an appeal to the Supreme Comt of Texas
               J,
ANSWER:        ~)      251 {)00




                                                                                               Page 10 of29
If you ans\vered "Yes'' to Question 2, then answer the following question. Otherwise, do not
                \Vi g question.



                                             QUESTION NO. 8




                                   for each of the following:

      a.



      b.



      c.                                                        in the Supreme Court of Texas.



     d.

     ANSWER:     _--~:.r-2\J_,If--'-'/-'-'\_ _ __
     e.     For representation through oral ar
            the Supreme Court ofTexas.

                  )\11         A
     ANSWER: ---------1-------------




                                                                                     Page 11 of29
                         QUESTION NO. 9

ar , ·a Schlein substantially rely to her detriment on Anthony Griffin's promise, if
 1is reliance foreseeable by Anthony Griffin?




                                                                       Page 12 of29
If you answered "Yes" to Question 9, then answer the following question. Othenvise, do not
answer the foil v1 ' question.

                                    QUESTION NO. 10

                            if any, if paid now in cash, \vould fairly and reasonably compensate
                            ages, if any, that resulted from her reliance on Anthony Griffin's


                                                                                        Do not




      a.                                  and cents for damages, if any.



      b.                                                    and costs incuned to complete the
                                                             ny Griffin.



      c.


     ANSWER: ---'-f'-'-,j +'-j
                            }.-'-·,_ _ _ __




                                                                                   Page 13 of29
                               QUESTION NO. 11

           ny Griffin fail to comply with his fiduciary duty to Barbara Schlein?

    arbara Schlein's attomey, Anthony Grift1n owed Barbara Schlein a fiduciary duty.

                       fiin failed to comply with his fiduciary duty, Barbara Schlein must


                    r 1sactions and actions in question were not fair and equitable to
                arba1 chlein; or Y

                                                             use of the conf1dences that


      c.


      d.




      e.                                                                           important

                    ~

Answer "Yes" or "~"'L~·~

ANswER:      tic;




                                                                              Page 14 of29
If you answered "Yes" to Question 11, then answer the following question. Otherwise, do not
answer the fo11 ~'1 question.

                                    QUESTION NO. 12

                           if any, if paid now in cash, would fairly and reasonably compensate
                           ges, if any, that were proximately caused by such conduct?




       In answering
or reduce the amount




      a.


      ANSWER: _________i_'!J-_
                            1
                              ;_4------~

      b.



      ANSWER: _ __.:..:../V+/--A-_ _ _ __

      c.




                                                                                 Page 15 of29
d.   the difference between the sales price of Barbara Schlein's house located at 1628
      ·nt '·prise Avenue at foreclosure and the value of the house if repairs had been
          e because of the filing of an insurance claim.




                     " means the emotional pain, torment and suffering
                       bara Schlein.




                                                                         Page 16 of29
                                  QUESTION NO. 13

          ny Griffin commit fraud against Barbara Schlein?

       Fraud occurs when:
                     a party makes a material misrepresentation, and
                     the misrepresentation is made with knowledge of its falsity or
                     made recklessly without any knowledge of the truth and as a
                     positive assertion, and\
                     the misrepresentation is made with the intention that it should be
                       ted onby the other party, and
                      1e ther party relies on the misn~presentation and thereby suffers




             g.

             h.                                           a result of acting without



             a.
             b.

             c.
             cl.




Answer "Yes" or{'No.
                   '• ~'::.~·.,




ANSWER:      /VO




                                                                          Page 17 of29
If you answered "Yes" to Question I 3, then answer the follmving question. Otherwise, do not
answer the toll vr g question.

                                        QUESTION NO. 14

                             . if any, if paid now in cash, would fairly and reasonably compensate
                               ges, if any, that resulted ti·om such fi·aud'?

           n answ .m' uestions about damages, answer each question separately. Do not increase
                          1c ans\ver because of your answer to any other question about
                             ut what any party's ultimate recovery may or may not be. Any
recovery will be              le court when it applies the la\v to your answers at the time of
judgment. De ot ' d any amo n for interest on damages, if any.




       a.




      b.




      c.        the amount of reasonable and n · ess y at
                Barbara Schlein having to hire new
                by Anthony Griffin.
                              ' I /,1
      ANSWER:                /l,; /!
                                /



      d.        mental anguish sustained f}·om November 3, 2009 to

                "Mental anguish" means the emotional pain, tom1
                experienced by Barbara Schlein.

      ANSWER:       ----'-/_'\;+'/_,_~/'-!_____
                                    I




                                                                                     Page 18 of29
If you answered "Yes" to Question 13, then answer the following question. Otherwise, do not
answer the fall vt g question.

                                      QUESTION NO, 15

                              if any, if paid now in cash, would fairly and reasonably compensate
                              ges, if any, that were proximately caused by such fraud?




      ANSWER:    ------~~~
                              Nil\.~.-----------


      b.



      ANSWER:             N(A
     c.      the amount of reasonable and necessary attorn·
             Barbara Schlein having to hire new attorneys to co1
             by Anthony Griffin.

     ANSWER:     -----'--f\-'+-J/J._A___.
                          I
d.   mental anguish sustained fi'om November 3, 2009 to date.

     " ental anguish" means the emotional pain, tonnent and suffering
     experienced by Barbara Schlein.




                                                                        Page 20 o£29
       Answer the following question only if you unanimously ans\:vered "Yes" to Question 11
or Question I 3   1erwise, do not answer the follo-wing question.

         o a ver "Yes" to any pmi of fhe following question, your answer must be unanimous.
      ay nswer ''No" to any part of the following question only upon a vote of 5 or more jurors.
0 1er •Jse, you must not a , wer that part of the following question.

                                     QUESTION NO. 16

                             and convincing evidence that the hann to Barbara Schlein resulted


                          con rin ~ing evidence" means the measure or degree of proof that
                              b ief or conviction of the truth of the allegations sought to be


                                            nt by Anthony Griffin to cause substantial injury or



              a.
             b.


             c.

             d.

             e.



             g.

             h.




      Ans\ver "Yes" or "No."




                                                                                   Page 21 of29
                                                       QUESTION NO. 17

        nt ny Grift1n engage in any false, misleading) or deceptive act or practice that
        ·n relied on to her detriment and that was a producing cause of damages to Barbara




         b.                                                agreement confers or involves rights that it did not

                                                                                                            )

        c.                                                s rvices with intent not to sell them as advetiised, or

        d.


                              ,/"""__.-~-~-    ,\
                                              ..

                    "'--~ v                        '


Answer "Yes" or~~'tJc::C?:;:'j

ANSWER:          No




                                                                                                     Page 22 of29
                       QUESTION NO. 18

    1y Griffin engage in any unconscionable action or course of action that was a
·e of damages to Barbara Schlein?

             , use" means a cause that was a substantial factor in
bringin .. ab t the damages, if any, and without which the
            ould not have occurred. There may be more than one




                                               OWIOH·r D !lULUVAN
                                                    GALVESl ON CO ,        ~



                                              f)·~£)~-h~~!M)?dj
                                                                      Page 23 of29
If you answered "Yes" to Question 17 or Question 18, then answer the following question.
Otherwise, do t , 1swer the following question.

                                          QUESTION NO. 19

                                 engage in any such conduct knowingly or intentionally'?

                    vin y" means actual awareness of the falsity, unH1irness, or
                 ce · 'eness of the act or practice on which a claim for damages
                   ased.      ctual awareness may be inferred if objective
                       ation · dicate that a person acted with actual awareness.


                                      e in any such conduct intentionally?




In answering this question, consider only
of damages
       .... to Barbara Schlein .

       Answer '(Yes~) or "No."
                '~~   ·-''".If you answered "Yes" to Question 17 or Question 18, then answer the following question.
Otherwise, do 1 · , 1swer the following question.

                                    QUESTION NO. 20




      a.


      ANS\VER:

      b.


      ANSWER:

      c.     the amount of reasonable and n
             Barbara Schlein having to hire ne\v
             by Anthony Griffin.
                          L,

      ANS\VER: - - - -I- ·




                                                                                  Page 25 of29
If you answered "Yes" to Question 19, then answer the following question. Otherwise, do not
answer the toll v1 question.

                                    QUESTION NO. 21

       Vhat sum of mon" if any, in addition to actual damages, should be awarded to Barbara
                      G .. 'fin because Anthony Griffin's conduct was committed knowingly




                                                                                 Page 26 of29
If you answered ''Yes" to Question 17, then answer the tbllowing question. Othenvise, do not


                                       QUESTION NO. 22

                              fee for the necessary services of Barbara Schlein's attorney in this




                                esentation and representation in the trial court.




      b.




      c.                                    11   or review stage in the Supreme Court of Texas.
      ANSWER:

      d.



     e.      For representation through or 1 ·
             the Supreme Court of Texas.

     ANSWER:            N fl1
                          I




                                                                                       Page 27 of29
Answer the following question regarding Anthony Griffin only if you unanimously answered
"Yes" to Que o 16 regarding Anthony Griffin. Otherwise, do ncrf..mswer the following
question re rdi Anthony Griffin.


                                       QUESTION NO. 23

                          that you must unanimously agree on the amount of any award of


                                 any, should be assessed against Anthony Griftin and awarded to
                                 ar :tages for the conduct found in response to Question 16?

                                 1 cans any damages awarded as a penalty or by way of
                                 atory puq)oses. Exemplary damages include punitive damages.


            a.
            b.
            c.
            d.
            e.
                    propriety.


     Answer in dollars and cents, if any.

     ANS WER: _     ____,t'--,}!--{A_·_ _
                           1




                                                                                   Page 28 of29
                             Certificate

1e   ry, have answered the above and foregoing questions as herein indicated, and
 1 the same into court as our verdict.




                                     PRESIDIN     JUR · m - - - -

                                            ~~~d ~\\~t-                ------
                                     Printed Name of the Presiding Juror



                                     Jurors' Printed Names

                                     ___.,~~=~;d ~~~~--




                                                                    Page 29 of29
TAB 3
November 3, 2009


                           ' CONTRACTUAL   AG~EEMENT


                             Parties to Agreement

     This is to authorize A GRIFFIN LAWYERS/ANTHONY P. GRIFFIN,

INC., hereinafter and sometimes referred to as LAWYERS, to act

as lawyers for the undersigned, BARBARA REGINA SCHLEIN,

hereinafter and sometimes referred to as CLIENT(S), relative to

.all matters concerning the divorce/family related matter/civil

issues .(tort issues) in a matter styled In the Matter of the

Marriage of Barbara Regina Schlein and Robert Schlein; In the

County Court at Law, No. 2; Galveston County, Texas; Cause                        No.

08FD2371.

                        You are Hiring Us to Do What?

     1.     To investigate your case to determine the viability of

            the case.

    2.      To advise· you as to the viability of same.

    3.      To work with you wi'th respect to your case including

            appearing on your behalf before any corporation,

            official, board, department, administrative body or to
                                                        ll.l!!l!l!~P~LA~fNTf!!!!!!FP!!S..."
                                                          l          EXHIBIT
                                                           ~          l
             fiie suit and in any Court (Federal or State), if

             necessary and if warranted.

         Retainer/What is it?/What does It Mean?/What It Isn't?

      .1.   In consideration of the services rendered and to be

            rendered to client by the said law firm, the         cl~ent


            agrees to pay $35,000.00 (normal retainer $10,000.00 -

            $25,0DO.OO) as a retainer fee. 1

       2.   The retai?er is based upon the history of the

            litigation,, substituting in with a pending matter

            {mentioned above) and the firm's obligation to make

            sense of the disparate parts of the above matter and

            other related matters (amending pleadings, joining

            claims), etc.

       2.   Your retainer is the consideration to hire A GRIFFIN

            ~AWYERS/ANTHONY   P. GRIFFIN, INC., LAWYERS.       As stated

            in the oral interview, the retainer herein and

            attorneys' fees are structured with the reputation of

            the firm, the related matters necessary to process the

            family matter (tort allegations by Petitioner and/or on

            behalf of the minor child), consistent with the


1
 Currently Petitioner is under an order of the Court that prevents the
expenditure of funds without the approval of the Court. No payment of fees
will take place unless and until the Court approves the payment of the
retainer amount and/or an order is entered releasing the injunction overbroad
scope (can be interpreted to include separate property of Petitioner) . The
attorneys anticipate filing a motion with the Court to address the broadness
of the order and/or releasing of funds to pay the subject retainer.
                       concept of reasonable attorney's fees based upon the

                       complexity of the issues at hand.    The retainer is also

                       based on the consideration for this office not taking

                       other cases (time spent).

                  3.   Said retainer is non-refundable.    This means that once

                       the fee is paid, it shall be deemed earned.   This does

                       not mean that the retainer represents the total

                       attorney fees due the firm (see 4 herein) .

                 4.    This retainer fee should not be interpreted as

                       constituting the full reasonable fee to which the

                       Lawyers may be entitled for services performed pursuant
           ··.         to an award of the Court or settlement.
(          •'


                                  Attorney·Fee Determination

                 The determination of attorneys' fees shall be made as

                 follows:

                 1.    The attorney will keep time records in this matter and

                       will not bill for any additional work unless and until

                       the services rendered exceed the retainer amount.

                 2.    The client is informed that the attorneys' hourly rate

                       ranges from $250.00 to $500.00 an hour in the civil

                       rights arena.   The rate depends on the nature of the

                       case, the tasks to be performed, the reputation of the

    ,r-·               lawyers, and other factors defined by the relative
(
~--
                       case law and the civil rights industry/arena/practice.
                          The hourly rate for Anthony P. Griffin will be billed

                          at $300.00 an hour; associate attorneys will be billed

                          at $150.00 an hour.


                     Cost - We Will Front Cost, Unless Agreed Otherwise.
                               How Do We Get Our Money Back?

                     Costs are the Client 1 S obligation, but the firm will front

                cost and bill for the costs. 2     Costs reimbursement is due and

                payable thirty (30) days from any such billing.

                                          Guarantees - None

                     There are no guarantees held out with respect to the

                results of this litigation.
     ·· .
( •.




(_          2
             Again, this is subject to approval of the Court and/or removal of the
            overbroad language affecting one's separate property.
                  Withdrawal, Malfeasance, Breach of Contract

          1.    Withdrawal:   Lawyers have an ethical obligation to

                represent the Client zealously within the bounds of the

                law, but the Lawyers also have an obligation, when

                material representation surfaces or where there is a

                breach of the terms of this contract by the Client, to

                withdraw from the representation of the Client.

                Nothing in this contract guarantees any results,

                including whether a suit will or will not be filed or

                any other matters that border on guarantees.    The only

                guarantee relates to the representation within the

                confines of the Code of Professional Responsibility

                (zealously within the bounds of the law).   It has been

                explained orally that the Lawyers' obligation to the

               Court and the rules of ethics require investigation and

               examination of the facts.

         2.    Investigation/If No Case:     If the facts reveal no case

               exists, the Lawyer shall promptly advise the client and

               terminate the relationship.    The retainer again is non-

               ·refundable.

         3.    Investigation/Material Breach:    If the investigation

               reveals a material breach, lie, or misstatement by the

               client, the Lawyer will advise the Client as to how
(
''-~··
               such breach affects the Lawyer's ability to proceed in
                       the representation.   If termination is appropriate, the

                       Lawyer(s) shall advise the client of her rights and

                       shall promptly take any necessary acts to protect the

                       Client (advise as to action) and the firm's rights.

                       Again, the retainer shall be deemed non-refundable.

                                      Privilege of Firm

                   It shall be the exclusive privilege of Lawyers to determine

             when and where suits shall be filed.   Again, Lawyers retain the

             discretion whether to obligate the office in the appeal process.

                                      Compromise

                  No compromise or settlement of Client's claims will be rnade

    ·-..·.   without the consent of both Client and Lawyers.
(   ,.


                                     Power of Attorney

                  Lawyers are hereby granted full authority to sign all legal

             instruments, pleadings, drafts, authorizations and papers that

             shall be reasonably necessary to conclude settlement and/or

             reduce to possession any and all monies or other things of value

             due to Client under this claim as fully as Client could so do in

             person.
('..
......~
                                            Keeping the Client Informed

                     Lawyers agree to produce copies of documents as related to

            this litigation and to keep the client fully informed.

                                         Venue Lies in Galveston County

                    All sums due and payable at Lawyers' office in Galveston

            County, Texas.·

                  ~GCi~D AGREED to on this the ____ day of

            --~.~--------L----~~------1           2009.




                                             BARBAR~        REGINA SCHLEIN
                                             2106 PLEASANT PALM CIRCLE

c                                            LEAGUE CITY, TEXAS 77573
                                             832.738.6047
                                            EIYIA.IL:       brsChlein@msn. com

                   SIGNED~ AGREED                 to on this      the~~y of
           -id)"---_D~V-----'--}_,                2 oo9 .




                                            ~HONY~
                                            A GRIFFIN LAWYERS
                                            1115 MOODY
                                            GALVESTON, TEXAS 77550
                                            409.763.0386
                                            1.800.750.5034
                                            FACSIMILE NO. 409.763.4102
                                            EMAIL:        agriffin@agriffinlawyers.com



          c :word. schlein_barbara_retain9r_,cont:ract.
    ~.1!"-··.. ·




(




                                       NOTICE OF CLIENTS

                   The State Bar of Texas investigates and prosecutes
                   professional misconduct committed by Texas attorneys .

                   . Although not every complaint against or dispute with a
                     lawyer involves professional misconduct, the State Bar
                     Office of General Counsel will provide you with information
                     about how to file a complaint.

                   For more information, please call 1.800.932.1900.   This is
                   a toll-free phone call.
TAB 4
                                                                     ..   ~   .................




                          A GRIFFIN V. WYERS



                             Galveston island
                          Galveston, Texas 77550
November 3, 2009



Barbara Regina Schlein
2106 Pleasant Palm Cixcle
League City, Texas 77573

     RE:   CAUSE NUMBER 08FD2371i IN THE Y~TTER OF THE
           MARRIAGE OF BARBARA REGINA SCHLEIN AND ROBERT
           JOHN .SCHLEINi IN THE COUNTY COURT AT LAW, NO. 2;
           GALVESTON COUNTY, TEXAS

            (EXPLANATION OF CONTRACT AND LETTER AGR.EEMENT)

Ms. Schlein:

   . Please find attached the contract b:f employment. This
letter is designed to explain our agreement and course of
action, Please note the following:

       •   contr-~otrelates to Family Matters but
           Contemplates Amending Complaint. The contract
           relates to the family matter but contemplates
           adding claims and/or amending the pleading to
           address the abuse allegations the fraud in the
           marriage (forgery and misappropriation of
           identification that is the subject of pending
           criminal litigation. The retainer is set at an
           amount that it is anticipated that no additional
           fees will be charged.

       •   Separate Lawsuits t:h.at will be filed at tlle time
           of substitution and/or prior to sUbstitution.     :r:t
           is contemplated that a separate lawsuit will be
           brought against the builder at or near the
           sW:>stitution. It is my belief the builder should
           be placed in a position of. payment for his breach
           of contract and that the house. We can bring the
           lawsuit and add your spouse and a necessary
                                                         P~ltmFF'S
                                                    I'     EXHI~IT
                                                    I _2;;;:;.___
                                                 A separate contract will be drawn for this
                                                 purpose; no retainer is contemplated (continge~t
                                                 fee}.

                                             •   Separate Lawsuits that will be filed at the tixne
                                                 of substitution and/or prior to substitution.   It
                                                 is contemplated that a separate lawsuit will be
                                                 brought against your spouse for the discovered
                                                 abuse of minor child.  It is my belief a separate
                                                 lawsuit broadens the playing field and makes the
                                                 other side defend outside of the divorce and
                                                 Dibrell's court. Of course there will be an
                                                 attempt to move the matter back to the divorce
                                                 court, but it is my belief that the action of
                                                 your child is an independent action. A separate
                                                 contract will be drawn for this purpose; no
                                                 retainer is contemplated (contingent fee}.

                                            •    Unsure and will need to research the Reitz.         I   am
                                                 currently unsure on the breach of fiduciary
                                                 lawsuit. The grievance matter can be addressed
                                                 by obtaining a grievance form. After learning
                                                 the file better, I will supplement and advise.
   (
                     '· ·.

                           .'
      ....._;....   ..·'
                                        If you have any questions, please inform.

                                                                            Sincerely,



                                                                            Anthony P. Griffin
                                                                            A Griffin Lawyers
                                                                            1115 Moody
                                                                            Galveston, Texas 77550
                                                                            409.763.0386
                                                                            1.800.750.5034
                                                                            Facsimile No. 409.763.4102

                                APG/
                                files

                                Encl. -Contract of Employment

                                HAND DELIVERED
fr-..                           c:wora.schlein_barbara.client_transmittal
~->-·- ...··
TAB 5
                           A GRIFFIN LA WYERS



                               Galveston Island
                            Galveston, Texas 77550
August 5, 2011



Barbara Regina Schlein
P. o. Box 1061
League City, Texas 77574

     RE:   CAUSE NUMBER 08FD2371; IN THE MATTER OF THE MARRIAGE
           OF BARBARA REGINA SCHLEIN AND ROBERT JOHN SCHLEIN; IN
           THE COUNTY COURT AT LAW NO. 2i GALVESTON COUNTY,· TEXAS

           BARBARA SCHLEIN V. ROBERT SCHLEIN, BILL DE LA GARZA,
           DAVID M. OUALLINE AND BILL DE LA GARZA & ASSOCIATESi
           IN THE 212TH JUDICJ:AL DISTRICT COURT; GALVESTON COUNTY        1

           TEXAS; CASE NO. 10CV0344

           CAUSE NO. 10CV1237; BARBARA SCHLEIN V. CENTRE
           INTEREST, INC. D/B/A CENTRE BUILDERS V. ROBERT
           SCHLEIN; ,IN THE 10th JUDICIAL DISTRICT COURT; GALVESTON
           COUNTY TEXAS
                 I




           (BILLING STATEMENT)

Ms. Schlein:

      This· is our billing statement with respect to the family
case. I have exercised billing discretion and have not billed
for telephone conferences, interviews or normal transmittal of
information to the client and postage (this cost under normal
circumstances would add another $30,000.00 to one's bill).
     I am setting out the work performed and then setting our
proposal associated with the fee statement. It has been a
challenge and pleasure to have represented your interest.

     Our statement of time and task is as follows:



                                                        I'   • PLAINTIFFS
                                                                EXHIBIT
                                                        I        147
            r-·-------.------------- -.---------------------.---
             Date                        Task/Function                  Time Expended
            ~·3.:1009                      Letter addressed to          2.0
                                           client contract of
                                           employment; contract of
                                           employn1ent; discussion
                                           of other lawsuit
             11.05.2009                    Beck's "sup'f•ll;m.;ntal    2.0
                                          production of documents;
                                          revie1w
                                          Letter to client
                                                                  -
             11.23.2009
                                          tramsmitting mediator
                                          responsive documents;
                                          :aec!k' s supplemental
                                          orc,duct:ion
            12.04.2009
                                        !-''-----
                                          :Getter to client         ·--·-o-
                                          transmitting Beck's
                                          letter; retrieving file
                                          and De La Garza's
                                          request for new
                                         mediation
            12.18.2009
                              -          Lette:c t:o "'Client with     -0--
                                         respect to protective
                                         order hearing for
                                         .2.17.2010 and
                                         cancellation of
    '·.,                                 deposition
(   .. ·
           ~·------
            12.20.2009                   Work on l?etitioneJ:' s
                                         Motion f:t' Summary
                                                                      4.0

                                         .rudgment
            12. 21.2009                 ~ork on Petitioner's          5.0
                                         111otion to Withdraw
                                         Funds; I?et.itioner' s
                                         Second Junended Petition;
                                         tJ:ansmi t tal to court
            12.28.2009                   Lett.er t:o client;          -0-
                                                                                  -·     --
                                         transmittal of affidavit
            12.31.2009            --     Letter to client;            -o ..
                                        mediation date for
                                        :1..27.2010
            01.04. 2010      -          •rra:nsmittal to               -0-
                                                                              -
                                        d:i.ent/pro!ecti ve order
            01.11.2010             --   Letter to client;
                                        hearing on motion to
                                        withdraw funds hearing
                                        set for January 25, 2010
            01.10.2010                  Work on ll'rit of mandamus    12.0
                                        and mot:lon to stay
           01.11.2010                   Work on w:ri t of mandamus    10.0
                                        and motion to stay
           01.12.2010                   Work on writ of mandamus      12.0               --
                                        anq motion to stay
           01.13.2010                   Work on writ of mandamus      12.0
                                        and m~_!:.ion to st~L_ ____
           ~-13.2010                    Transmitt.al of wr:i.t of
                                                                                       -----
                                                                      ··0··
                                                  --------
                                    mandamus to client              -
              01.19.2010           Work on Petitioner's               5.0
                                   Motion for Summary
                                   Judgment; transmittal to               ..
                                    court
              02.08.2010           Work on PetitioneJ:' s             3.0
                                   Motion to Disqualify
                                   Counsel; t1·ansmi ttal to
                                   court
              03.28.2010           Work on motion in                 3 .o
                                   opposition to
                                   appointmer.1t of :~:·eceiver
              03.29.2010           Lette:r to client/refund           -0-
                                   of Lillian Hardwick;
                                   transmittal hearing date
                                   for de novo hearing and
                                   opposing second amended
                                   motion for appointment
                                   of receiver
              04.05.2010           Transmittal of letter to 8,0
                                   client/appointment of
                                   receiver date moved;
                                  preparation of writ of
                                  mandamus/court of
                                  cLppeals
             04.06.2010           Preparation of writ of           - 10.0
                                  mandamus
    ·...
                                  Preparation of writ and           s.o
(   _   ..
             04.07.2010
                                  transmittal
             04.14.2010           Amendmemt to mandamus             3.0
             04.12.2010
                        -         Transmittal of letter to           -0-
                                  client/new hea.ring date
                                  on. motion for
                                  enforcement
             04.21.2010
                                          ·------....
                                  Review and transnli ttal          1.0
                                  of ruling on mandamus
             05.04.2010           Preparation and                   8.0
                                  transmittal of writ of
                             -    mandamus Supreme court
             05.11.2010           Transmittal of inventory -o-
                                  found in the file
             05.24.2010          Transmittal to client              -o-
                                  copy of order and
                                 respondent's motion to
                                 compel
             05.15 . .2010       work on mandamus to                s.o
                                 Texas Supreme Court
             05.16.2010          Work on mandamus appeal            8.0
                                 to supreme court
             05.17.~!010         I
                                 Work on mandamus appeal
                                 to su12reme Court
                                                                   8.0

             05.24. ~lOlO        'l'ransmitta.l to client
                                                                - 1----
                                                                    -0-
                                 copy of order and
                                 respondent's motion to
                                 compel
             06.03.2010          Transmittal to client;            4.0
                                              --
                                                   3
                                                  ---- confirmation of. filing;
 (~
                                                         hearing and preparation
  ·......                                                for hearing
                           07.06.2010                    Transmittal to                   -0-
                                                         client/confi:t'mation. of
                                                         payment of
                                                         vendorjch.ristopher Beck
                          ~-.07.2010                     Transmittal of notice            ··0-
                                                         from SupremE~ Court
                                         -
                           07.10.2010                    Work on supplemental             8.0
                                                         diSC!OVery
                           07.11.2010        --------    Work on supplemental         10.0
                                                                                                       ----------
                                                         discovE!J:'7f response
                          07.20.2010
                                                   --    Letter t,;,                 2.0
                                                         clie:nt/Schlein' s Motion
                                                         :Eor S~t.nctions and Second
                                                        Notice of Deposition on
                                                        Written Questions to
                                                        Custodian of Investment
                                                        Center; r-eview of
                                                        documents
                          08.03.2010          -         Transmittal of               3.0          --
                                                        Responde:n.t 1 s M'otion for
                                                        Preferential Settinsr and
                                                        c:c,nfirmation of mc,tion
                                                        for sanctions; review of
                                                        Respondent's Response to
            ·· ..                                       Motion for Sanctions
( ... '             f
                                                        (interim attorney's feE!Sl
                                                        issue)
                         ~-09.2010                      Transmittal of motion ---- l.O                         --
                                                        for jury trial setting
                                                        an~ pcLyment of jury fee
                          08.13.2010                    Transmittal t.o client;      -0-
                                                        hea:dng trm1script of
                                                   06.03.2010
                         09.27.2010
                                         --------- -----------
                                                   Order tra.n.srni t taJ.     denial    -·0-
                                                                                                 --
                                                          of Emergency
                                                          ~~~oti on/Texas Supreme
                                                          Court
                         09.30.2010
                                                     -- f-•Transm~tta
                                                                   '   1 of response     4.0
                                                          to mandamus pending
                                                          before court of appeals;
                                                         :t:"eview o:E J=esponse;
                                                         preparation of
                                                         Petitioner's Emergency
                                                         Motion to Allow
                                                         Expenditure Clf Separate
                                                         Prope:t:tv F~!!lds _
                         10.22.2010                      Review of suppl-ement           3.0
                                                         documents submitte:d by
                                                         Respondent; t.ra_TL~Hni t tal
                                                         to client
                         10.26.2010                      Supreme COUl"t 1 S order        -{)-
                                                         denying disqualification
                        '-------------                   of cotunsel/Supreme
                                                        --------------------- --                             ---
                                                                       4
                     -                  Court's decision;
                                        transmittal information
                                        to client
        11.24.2010                      Transmittal of answer             -0-
                                        and cross-claim/Robert
                                        Schlein
        12.01.2010                      Petitioner's Motion to            3.0
                                        Recuse/preparation and
                                        fil:i.l:lg
        01.0'7.20H                      '!'ransmi t tal letter to         -o-
                                        client/ruling and
                                        referral of
                                       Admiliistrative
                                        Judge/motion to recuse
        01.20.20U                       Petitioner's Motion for           4.0
                                       Reconsideration Special
                                       Exceptions to
                                       Petitioner's Second
                                       Amended Petition and
                                       Petitioner's Motion for
                                       Reconsideration of
                                       Court's Denial to Allow
                                       Expenditure of Flmds
                                       from the SeparatE~
                                       Property Account b'unds
                                       of Pe1:itionl3r
                                 --   1-'---·-----------
 .    --ol-"2 4 . 2 011                Petitioner's Motion for
                                       Reconsideration of
                                                                         3.0

C·'                                    Interim Attorney's Fees
                                       Award and Motion for
                                       Preferential Setting
       01.31.2011                      Petitioner's Second               1.5
                                      Amended
                                       Peti~ion/revision
       0.2.21.2011                      Preparation and amended          1.5
                                                                                       -
                                        petition/Petitioner's
                                        'I'h.ird Amended Petition
      ------
       02.23.2011
                                       ~-
                                        Letter to Court                  -0-
                                        Coordinator with respect
                                        to proposed order
      02.25.2011                        Letter to client;                1.5
                                        amended motion to
                                        appoint and receiver;
                                        work on amended response
                                        to appointment of
                                        receiver
      02.28.2011                        Let tel: to client; plBa
                                        of intervention
      03.04.2011
                             -         Transmit t:;d of Schlein's
                                                                 -----   -0-
                                       motion t:o continue
      03.10.2011                 --   1-·    •
                                       NotJ.ce    o f h E~ar~ng;
                                                            .            -0-
                                       transmittal
      03.18.2011                       !?reparation and                  5.0
                                       Hearing/motion to
                                       continue
      04.14.2011                       Review and transmittal            4.0
                          ------- '--·-----------                               ----

                                                     5
 ,---------------------- ------------------------
                          of 9 02 Notice of ll':LlinHEl
                                                        ------------.----------
                                of J'J? Morg·an Records
 r---
  04.25.2011
                    -----------r-::------
                                •.rransmi ttal of letter                  to
                                                                               ---·
                                                                                  -0-
                                    client; reset of
                                    pretrial conference for
                                        5.06.~~011

  05.02.2011
                       ---
                     Transmittal of lE:.tter to
                                                              -----               -0-
                     cliemt; :Rule l l
                     J~greem-.mt/Inventory and
                     Appraisement;
                     Respondent's Special
                     E;,.:ceptions and Notice of
                     Deposition; Barbara
                     Re1gi.na Schlein
  05.03.2011
               - -- Transmittal of                                        --     -0-
                     Respondent's Amended
                     Answer to Petitioner's
                     Third Amended Petition
 05.06.2011          Pretrial conference                                         2.0
 5.0.9.2011
             -       Work on inventory
 5.10.2011           Work on inventory;                               -          3.0
                                                                                 6.0
                     deposition of Robert
                     Sc:hlein
                    Work Oil invtilltory
~·~ ~~~ ~~~~1
                                                                                 2.0
                    Depe~sition of Barbara                                       6.0
                    Regina Schlein; Helen
                    Stewart 'l'ruscott;
                    preparation f. or
                    depositic•n.
f--·-------------
 05.13.2011         Trai.lsmit.t'S.ia£___                                        -0-
                    Responder~.t' s
                    Supplemental Answer to
                    Production and
                    Re:;rponde:r.t' s Inventory
                    and Appraisement
 05.13.2011
                 - Preparation for                                               1:a. o
                    l?et.J.tione:r" s First.
                   Amended lV!otion. for
                   r~:i.mine and Petitioner's
                   Er..hi.bit List
                        ---                n
---
 05. J..4 .20].1
 05.15.2011
                 ----------- r-;,
                                   1\

                                               \\
                                                    II

                                                         \\
                                                                                8.0
                                                                                8.0
                -
 05.17.2011                        ?reparation and Hearing                      5.0
                                   on Motion for
                                   Appointment of Receiver
-05.18 .2011                       Notice of Conflicting                        -o-
                                   Setting
05.20.2011                         I?:r:eparation a."l.d filing                 12.0
                                   Petitione:r·r s Fourth
                                   Amended Petition and
                                   preparation for t:dal
                                   Prepar;;ltion fo:c tr.·ial                   12.0
05.21.2011
05.22.2011                         Pre;earat.!on for trial                      15.0         --
                               -   •rrial                                       ].5. 0
05.23.2011
05.24.2011
                -         -----    •rrial-                                      12.0
                                                          -                               -----

                                                              6
r·  '·
                      05.25.2011
                      05.26.2011
                      05.27.2011
                                                  Trial
                                                  Trial
                                                  Trial
                                                                -
                                                                                 12.0
                                                                                 12.0
                                                                                 12.0
                      06.10.2011
                                                              ---
                                                  Petitioner's Motion for        8.0
                                                  Entry of Final Judgment
                                                  and Propo~ed Division of
                                                  _¥roperty
                                                -
                      06.20.2011                  Respondent's Motion to         4.0
                                                  Disregard Jury Findingsi
                                                  J:eview and transmittal
                      06.27.2011                  Transmittal and review         2.0
                                                  of Respondent's Proposed
                                                  Division

                           Total hours work expended= 352.5

                           Billable hours x $250.00 an hour

                           'l'otal amount                   = $88,125.00
                           Copy costs                          $18,   000.00 2
                           Cost ( s)                              $4,399.29 2

                           Total bill including attorneys' fees and costs               =
         ···...
                                                    $110,524.29
(        ~·· '
              ;            Discounted amount of fees $8lr000.00 3


                  l. Total number of pa.ges      120,000 paHes x.l!'i a page; internal costs billed in-
                  house.
                  2
                                   Charles Cannon                  $75.00
                                   Galveston    [Clerk of Court]   $37.25
                                   Galveston [Clerk of Court]      $200.00
                                   Galveston [Clerk of Court]      $ 3.00
                                   Galveston [Clerk of Court]      $104.00
                                   Galvestcm [Clerk of Court]      $ 16.00
                                   Galveston [Clerk of Court]      $ 30.00 [jury fee]
                                   Subpoena fees                   $130.00
                                   First court of Appeals          $250.00 [wJ:its]
                                   Supreme Court                   $250.00
                                   Sandra L. Powell              $1,630.00
                                   Sandra L. Powell               $ 475.00
                                   Bank of America                 $528.15
                                   Jl? Morgan                      $4.77.95
                                   Stephanie Me Clure              $192.94
                  3
                    The following cases are not being bille:d, to-wit: Civil litigation pending
                  in the Justice of the Peace Court (Bank of America v. Barbara Schlein (you
                  prevailed in this litigation) (normal fee ($3,500.00); State of Texas v.
                  Barbara Schlein, M\mic:lpal Court City of Manvel {you prevailed in this
                  litigation) (normal fee ($500.00}; State of Texas v. Austin Reed (League
                  City, Texas) (normal fee ($500. 00}; State of Te:r.:a~ v. Barbara Schlein, County
                  Criminal Court, Hal:ris Cmmty (n.OJ.."TTIal fee $7,500.00}; County of Galveston, et


                                                              7
      .,



                   Total including discounted fees $103,383.29

                   Total discounted bill (discounting fees and costs)
                                                 ~ $95,000.00 [amount d'Ue]


                The relevant. documents confirming the payment of the
           subject fees and/or costs are enclosed. If you have any
           questions, please inform.

                                             Sincerely,

                                             /S/ Anthqny P. Griffin
                                             Anthony P. Griffin
                                             A Griffin Lawyers
                                             1115 Twenty First Street
                                             Galveston, Texas 77550
                                             409.763.0386
                                             1.800.750.5034
                                             Facsimile No. 409.763.4102

           APG/
           files

           Encl (s). - Bills/confirmation of paymEmt, etc.·

           EMAIL TR.ZillSMISSION AND REGULAR l\1AIL




       c:word.schlein_barbara.billing_statement


(~.                            or-        ----------
       al. v. Barbara Schleln (tax suits) (normal fee $5,000 - $10,000.00).   This is
       roughly $22,000.00- $25,000.()0 in feE~s nc•t billed).


                                                   8
TAB 6
 Gmatl- demand        tor payment/close ofbusmess on Tuesday, November ll LUll                                          rage    1   or   t




                                                                                Anthony Griffin 



 demand for payment/close of business on Tuesday, November
 1,2011
 1 message

 Anthony Griffin                                                        Sat,Oct29,2011 at10;03AM
 To: Barbara Schlein 


  Ms. Schlein:

  Please accept this email as confirmation of the termination of our services for non-payment of fees. Your statement
  seeking to pay $50,000.00 for our work Is unacceptable. Your actions to hide funds to make them non-accessible for the
  payment of fees is intolerable. Your statements challenging my representation are insulting but are consistent with your
  previous actions associated with your underlying intent.

  Please accept this our demand for payment of attorney's fees and costs ($95,000.00). If we do not receive a cashier's
  and/or certified check on or before the close of business Tuesday November 1, 2011 to pay both fees and costs
  incurred on your behalf, we will take actions, without future noti~ to protect our interest. Ariy future action taken
  will encompass additional fees and costs associated with your non-payment (roughly an additional $75,000.00).

  If payment Is not made, please note we anticipate undertaking the following to protect our interest:

   1. A motion to the trial court in the family case to set aside the v~rdict; we will do so In the form of a motion for    _
  Intervention and motion for new tried as an adverse party (allegation fraud on the court and the hiding of assets). We will
  work to unwind the agreement (and thus unwind the transactions at the Investment Center; fraud will vitiate any such
  transactions undertaken and place the matter before the trial court to start all over again);
  2. We will retain and secure the tile in the warehouse until the motion is decided by the Court. We will not release any
  property until after the motion is decided by the Court;
  3. We will bring on Wednesday of this week a lawsuit In the District Court with respect to our fees and costs. We will
  copy all parties in the other litigation in order to put them on notice of our lien and the dispute in question. We will sue for
  the non-discounted amount of fees and costs and not the discounted version (see previously billing statement of August
  5, 2011 ). You have a copy of that bill and we have discussed the same {roughly $209,399.29 is non-discounted fees and
 costs will be the subject of the suit to recover~ due and owing to our firm).
  3. We will file motions to withdraw on the following cases, to-wit: i) Barbara Schlein v. Robert Schlein, in the County
 Court at Law, No.3, Galveston County, Texas; U) Barbara Schlein v. Robert Schlein and Bill Qe La Garza, in the 212th
 Judicial District Court; Galveston County, Texas; iii) Ex Parte Barbara Schlein (expunction proceeding in Houston,
 Texas); iv) tax case pending in Galveston County; v) Barbara Schlein v. Centre Bu!!ders!Davjd Flores, in the 10th Judicial
 District Court; Galveston County, Texas. The m.otionswlll be on file by Wednesday ofthis week. On the Flores matter
 we will appear and obtain a trial setting In April/May 2012. We will file a lien In Flores matter In order to retain our
 interest; we will not waive our contingent fee in that case.

 I wfll tender your file on or before December 1; 2011. You should make arrangements to travel to Galveston to retrieve
 the files. There are approximately thirty boxes of materials, therefore you should have a vehicle large enough to obtain
 all materials at one time. Any future interaction will be by fax, email or letter.

 Anthony P. Griffin
 A Griffin Lawyers
 1115 Twenty First Street
 Galveston, Texas 77550
 409.763.0386
 1.800.750.5034
 Facsimile No. 409.763.4102




                                                                                                            .
                                                                                                            •·1·.·•·__ PLAitmFF'S
                                                                                                                        EXHIBIT




https://mail.google.com/mail/?ui=2&ik=35e2c7523a&view=Dt&a=barbata%20schlein&as ...                                    11/4/~11
TAB7
                          Case 12-80185 Document 1 Filed in TXSB on 04/04/12 Page 1 of 3




                                                                    0     Health Care Business                        0        Chapfor7              0   Chapter IS Petition for
0      IndiVidual (iowludes Joint Debtors)                          D     Single Asset Real Estate as dct.ned In      0        Chaptor9                  Recognllion or a Foreign
       S"" Exillblt Don pag~ 2 r>ftlrl$form.                              I 1 U.S.C. § IOl(SlB)                       li2l     Chapter I I               Main Proceeding
i!'J   Corporation (Includes LLC and LLP)                           D     Railroad                                    0        Chapter 12            0   Chapter IS Pelition for
                                                                    0
8      Partne!sh!p
       Other (lfdeblftbe Unltcd States                § I 0 I (8) as ulncurred by an        bi!Siness debts.
aGainst debtor is pending:                                                Code (the lntemnl Revonue Code).                   Individual prlmarlly for a
                                                                                                                             personal, family, or
                                                                                                                             household

                                                                                              Cbe~ko     b"Q;:
       Pull Filing Fee ottocbed.                                                                     obtor is a small bualness debtor as deflned In II U.S.C. § 101(51D).
                                                                                                    Debtor Is nota small business debtor as deRned In II U.S. C.~ !Ol(SI D).
0      Filing l'ee to be paid lnlnstollmenl$ (•ppllcable to indlviduala only). Mijst attach
       signed application for tho oourl's conslderatlon certifYing that the dcbtot· is        Qteck If:..-·· _ .....
       ~nableto pay fee except in installments. Rule 1006(b), See Offlclal Form 3A.           IU--'oebtor's aggrcgale noncontlngent liquidated debts (excluding debts owed to
                                                                                                   lnsl                              Case 12-80185 Document 1 Filed in TXSB on 04/04/12 Page 2 of 3
BlCOfficlal Form 0 (12/lf)                                                                                                                                               l'aRe2
 Vokmtary Petition                                                                            N~RfDebt~r(sh   .
                                                                                                  t ony . rlffm,             lno.
 (fflis pa!(e 11lll&t1Ja comp/etedandllled in twe1y case.)
                                       All Prior Bankruptcy Ca~s Flied Withill Lavt 8 Yonrs If more than two attach additional $hect.
 Localloll                                                                             Case Nutnber:                                  Date Flied:
 Where Filed: NIA
 Location                                                                                     Coso Number:                                      Date Filed:
 Where Filed: N/A
                 Pendlna Bankrulltcv caso Flleil by 411Y _Spouse, Pat·tuer or Affiliate of this J)elltor (If more th•n on• attach additional sheet.}_
 NnmoofDebtor. N/A                                                                 Case Number:                                     Date J?Ucd:

 District:                                                                                     Rclntlonshlp:                                    Judge:


                                        Exhibit A                                                                                   ExhibitB
 (To be ¢0111pletcd if debtor Is required to tlle perl~dio repot1s (e.g., forms !OK. a~d                           (To be completed if debtor is an l~dividual
 IOQ) wldt the Securllios and Bxcho~ge Cotnmisslon pursuant to Section 13 or IS(d)                                 whose debts are primarily consum~r debts.}
 oflbc Securities Exchange Act of 1934 and is reque$1ing relief under ch~pter I I.)
                                                                                               J, the attorney for the petitioner nnmed In tho foregoing petition, declare that I have
                                                                                              informed tbe petitioner that [he or she] may proceed under chapter 7, II, 12, or 13
                                                                                              of title II, United States Code, and ltavo explained tbo relief avallabl~ under each
                                                                                              $ucb chapter. I further certify that I have delivered to tho debtor the notice required
                                                                                              by II u.s.c. § 342(b).
 D      Bxhlblt A Is atlnchcd and made a part of this petition.

                                                                                               "   sf~nature of Allo;nev tor Debtcrrs)·      TDatll)_

                                                                                     ExbibltC
 Do" the debtor own or havo po3sesslon of any property that poses or Is allet:ed to polio a threat of Imminent and Identifiable harm to public health or safety?

D      Yes, and Exhibit Cis attached ami made a part of this petition,

~      No.


                                                                                     ExhibitD
(To bewmpleted by every individual debtor. Ifa joint petition Is flied, eaoh apouso must complete and attach a separat~ Exhibit D.}
 [i2l' Exhibit D, completed and $igned by tbc debtor, is attached and made a part of this p~lltlon.
lfth!s is a joint petition:

 0     Exhibit D, also completed and signed by tbojolnt debtor, Is attached and made a part or this petition.



.'                                                                  InformaCion Regarilln&lhc Debtor ·Venue
                                                                             (Check any applicable box.)
             It!     Debtor bas been domiciled or has had a residence, principal place of buslnoss, or principal agsetg In this District for 180 days lmmedlntely
                     preceding tho date ~ftbis petition or f<>r a longer part of such I BO days. than in any other District.

             D       There !sa bankruptcy elSe concern In~: debtor's affillate, general partner, or paTtnershlp pending In this District.

             D       Debtor Is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this District, or has
                     no prb>4:lpal placo of buslnoss or assets In the United Statos but Is a defendant In an action or proceeding [In 11 ftdernl or state eourl} in this
                     D1811"1ot, or the Interests ofthe parties will bo served In regard to tho roliefsoughtln this Dlslrlot.


                                                  Certification by a DebtOI' Who Resides liS a Tenant or Residential Properly
                                                                          (Check all appllcablo boxes.)

             0          Landlord has a judgment against tho debtor for possession of debtor's resldellco. (lfbox checked, complete tl«o foUowiog.)


                                                                                              (Name of landlord that obtalncdjudgment)


                                                                                              (Address of landlord)

             D          Debtor claims that UQder applicable nonbankt11ptoy !aw, there a~ clrcumataMIIS under which tho deblor would bo permitted to cure the
                        elltlre moneta!')' de.filult that gave rise to the judgment for pos!Cssion, after tbc judgment for possession was entered, and

             D          Debtor has Included with this petition the depoolt with th~ court of any rent that would becotnc due during tho 30-day period after the filing
                        of tho petition.

             0          Debtor certifies that he/she has served tho Landlord with tblsoortiflcotion. (11 U.S.C. § 362(1)).                                             4'78
                          Case 12-80185 Document 1 Filed in TXSB on 04/04/12 Page 3 of 3
                                                                                                                                                                               Pa 3
                                                                                                Name ofDebtor{s):
                                                                                                Anthony P. Gnffin, lnc.
                                                                                        Sl
                      S~unl(l)        of Debtor{&) (lndivldoai/Joillt)                                                 Signature ora Foreign llepresenmtlve

I deoiare undcl· penalty of porjury t'hal the ill formation provided in this pel!!ion is truo   I declero under penally of perjmy that the Information provided in this petl1ion Is true
and correot.                                                                                    and ComlCI, thai I am the foreign representative of a dobtor in a fol·ofgn proceeding,
(If pcMhioMI' Is an i~dlvldual whoso dclm aro primarily consumer dobts and hos                  and that I am authorized to me Ibis petition.
ohoacn to file undcrclulpter7) I am awaro that I may proceed under chapter 7, II, 12
                                                                                                (Ckeck only on~ boK.)
or 13 of title II, United States Coda, undel'81and tho rollefavaUable undor each such
chapter, and cbooso to proceed under chapter 7.                                                 D I request relief in accordance wltb cbap!er IS of title II, United Stales Code.
[If no llltorney repreoonts me and no bankruptcy petition preparer signs the petition) I             Cerilned copies of tho documents requbod b,v II    u.s.c. §ISIS aro attaQhed.
have obtllined and read th0 notlco r                 Case 12-80185 Document 1-1 Filed in TXSB on 04/04/12 Page 1 of 1


B IA (Official Fonn I, E~hlblt A) (9/97)
                          i.to ftl~,/Je.l'i(Jcltct.tt/lfJPf$ (e.g.;lalto.~ toKcm.d 100) wifh the p~urlties tmd Exchange Commission pJmmanJ to
                          '1},1/f'i/ 'e¢Ut1fi£'1:1!!:?i~ftmM..Il!:t;6JlJtMil.!Od Is requestmg relutJ under chapter 11 o; rhe Bankruptcy UJae, this
                          ·comp etM?)JI({ a(fMIIillJ..fo· flleptarl!of.I;J

                                   UNITED STATES BANKRUPTCY COURT
                                                       Southern District of Texas - Galveston


Inre Aritl'lob}! P. 9riffin, Ina.                                                           )      Case No.
                                           Debtor                                           )

                                                                                            )
                                                                                            )       Chapter 11

                                             EXHIBIT "A" TO VOLUNTARY PETITION
      1. If any of the debtor•s securities are registered under Section 12 of the Seomitles Exchange Act of 1934, the
SEC tile number is .;.N.:.:;IA;.;..._ _ _ _ _ _..,........,

       2. The folloWing fmancial data is the latest avallable infonnation and refers to the debtor's condition on
Q4.!):1.2012

       a. Total assets                                                                      $ _ _..._.~·9~87'-'!
                                                                                                             .• 6~3~3.~00
       b. Total debts (including debts listed in 2.c., below)                               $ _ _ _1~,2~0~0:.z::.O~OO~.O~O

       c. Debt securities held by more than SOP holders:


                                                                                 $ _ _ _ __
       secured       CJ        unsecured 0           subordinated 0
                                                                                 $_..._ _...__ _
       secured       0         unsecmed 0            subordinated 0
                                                                                 $ _ _ _ _ __
       seemed        CJ        unseCW"ed 0           subordinated CJ             s _____
       secW'Cd       CJ        unsecmed CJ           subordinated CJ
       secured       0         unseCW"ed 0           subordinated 0              s ___"'"""..,...._
       d. Number of shares ofprefened stock
       e. Number of shares COJumon stock                                                           }PDQ
        Comments. ifanv:                             -·-·--'"'·-·---~".. ---,·-'-'-'-'-....:...-~-~---
      Small business, closely held; 1000 shares all owned by Anthony P. Griffin.



       3. Brief descrintion of debtor's business:
      Law practice/pre-development work In context of property acquisitions



       4. Libi the names of any pt:rson who directly or indirectly owns, controls, or holds, with power to vote, 5% or
more of the votilU!: securities of debtor:
     Anthony P. Griffin



                                                                                                                                                     480
                    Case 12-80185 Documen11-2 Filed in TXSB on 04/04/12 Page 1 of 1



 aJl\l(Ol'fio.li!lJ!.Qrh!t, l'lthmit:rSoll_iil.pt:qpiiJ!lY -uw.neil•hy flt' ill :p~$esstou,l)l''th.ed~btar :lbat, tQ ~he b~t 9f:thG
,\ill~Jw;l:;;itnc:>wl.~g9J,;p<>.~~~H>.r l~~~~~g_~i{:!p J!Osea_\hr       Case 12-80185 Document 1-3 Filed in TXSB on 04/04/12 Page 1 of 2




BID (Official Form I, Exhibit D) (12/09)


                        UNITED STATES BANKRUPTCY COURT



          Inre____~------~~~~-                                      Case No,_ _ _ __
                               Debtor                                            (if known)




     EXHIBIT D -INDIVIDUAL DEBTOR'S STATEMENT OF COMPLIANCE WITH
                     CREDIT COUNSELING REQUIREMENT

        Warning: You must be able to check truthfully one of the five statements regarding
credit counseling listed below. If you cannot do so, you are not eligible to file a bankruptcy
case, and the court can dismiss any case you do ftle. If that happens, you will lose whatever
filing fee you paid, and your creditors will be able to resume collection activities against
you. If your case is dismissed and you tile another bankruptcy case later, you may be
required to pay a second fiiing fee and you may have to take extra steps to stop creditors'
collection activities.

       Every individual debtor must file this Exhibit D. If a joint petition is filed, each spouse
must complete and file a separate Exhibit D. Check one ofthe five statements below and attach
any documents a:i directed.

       if 1. Within the 180 days before the filing of my bankruptcy case, I received a briefmg
from a credit counseling agency approved by the United States trustee or bankruptcy
administrator tbat outlined the opportunities for available credit counseling and assisted me in
perfoiming a related budget analysis, and I have a certificate from the agency describing the
services provided to me. Attach a copy of the certificate and a copy ofany debt repayment plan
developed through the agency.

        0 2. Within the 180 days before the filing of my bankruptcy case, I received a briefing
from a credit counseling agency approved by the United States trustee or bankruptcy
administrator that outlined the opportunities for available credit counseling and assisted me in
perfonning a related budget analysis, but I do not have a certificate from the agency describing
the services provided to me. You must.file a copy ofa certificate from the agency describing the
services provided to you and a copy ofany debt repayment plan developed through the agency
no later than I 4 days after your bankruptcy case is filed.




                                                                                                     482
      Case 12-80185 Document 1-3 Filed in TXSB on 04/04/12 Page 2 of 2




                                                                                                Pase2
  B ID (Official Fonn 1, Exh. D) (12109)- Cont.


        a 3. I certify that I requested credit counseling services from an approved agency but
was unable to obtain the services during the seven days from the time I made my request, and the
following exigent circumstances merit a temporazy waiver of the credit counseling requirement
so I can file my bankruptcy case now. [Summarize eXigent circumstances here.]




       If your certification is satisfactory to the court, you must still obtain the credit
counseling briefing within the first 30 days after you file your bankruptcy petition and
promptly me a certificate from the agency that provided the counseling, together with a
copy of any debt management plan developed through the agency. Failure to fulflll these
requirements may result in dismissal of your case. Any extension of the 30-day deadline
can be granted only for cause and is limited to a maximum of 15 days. Your case may also
be dismissed if the court is not satisfied with your reasons for filing your bankruptcy case
without first receiving a credit counseling briefing.

       tJ 4. I am not required to receive a credit counseling briefing because of: [Check the
applicable statement.] [Must be accompanied by a motion for determination by the court.]

                LJ Incapacity. (Defined in 11 U.S.C. § 109(h)(4) as impaired by reason of mental
        illness or mental deficiency so as to be incapable of realizing and making rational
        decisions with respect to financial responsibilities.);
                LJ Disability. (Defmed in 11 U.S.C. § 109(h)(4) as physically impaired to the
        extent ofbeing unable, after reasonable effort, to parti~ipate in a credit counseling
        briefing in person, by telephone, or through the Internet.);
                0 Active military duty in a militazy combat zone.

       a 5. The United States trustee or bankruptcy administrator has determined that the credit
counseling requirement of 11 U,S.C. § 109(h) does not apply in this district,


       I certifY under penalty of perjnry that the information provided above is true and
correct.                                ·


                                         Signature of Debtor: A[lthony P. Griffin

                                         Date: 04/04/2012




                                                                                                        483
        Case 12-80185 Document 1-4 Filed in TXSB on 04/04/12 Page 1 of 1




                                                Certificate Number: 01267-TXS-CC-017816773

                                              1111111111111111111111111111111111111111111111111111111111111111111
                                                                   01267-TXS-CC..O 17816773




                     CERTIFICATE OF COUNSELING

I CERTIFY that on Apri14, 2012, at 11:36 o'clock AM CDT, Anthony P Griffin
received from Money Management International, Inc., an agency approved
pursuant to 11 U.S .C. § 111 to provide credit counseling in the Southern District
of Texas, an individual [or group] briefing that complied with the provisions of 11
U.S.C. §§ 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet and telephone.




Date:   April 4, 2012                           By:       Is/Comfort Gayekpar


                                                Name: Comfort Gayekpar


                                                Title:    Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 52l(b).


                                                                                                                    484
          Case 12-80185 Document 1-5 Filed in TXSB on 04/04/12 Page 1 of 1

B 4 (Official Fonn 4) (12107)


                         UNITED STATES BANKRUPTCY COURT
                                        Southern District of Texas - Galveston

In re _An!lmny I?•.~rrffln, !~:~c.                       ~   .                               Case No·.-~~~~--
                           Debtor
                                                                                             Chapter_1_1_ _,_...,_,


            LIST OF CREDITORS HOLDING 20 LARGEST UNSECURED CLAIMS

         Following is the list of the debtor's creditors holding the 20 largest unsecured claims. The list is
prepared in accordance with Fed. R. Bankr. P. 1007(d) for filing in this chapter 11 [or chapter 9] case.
The list does not include (I) persons who come within the defmition of"in.sider" set forth in 11 U.S.C.
§ 101, or (2) secured creditors unless the value of the collateral is such that the unsecured deficiency
places the creditor among the holders of the 20 largest unsecured claims. If a minor child is one of the
creditors holding the 20 largest unsecured claims, slate the child's initials and the name and address of the
child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the
child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).



    (I)                         (2)                                (3)                        ·(4)                        (5)

Name ofcreditor      Namu. telephoTUI.nllm/Jer and            NaiUre ofclaim                 lndicatelfclaim         Amo11111 of claim
and complete         complete mailing address,                (trade debr, bank              Is contingent,          [ifsecured also
mailing address,     Including zip code, of        loan, government               unliquidated,          stale value of
Including zip        empwyoa, agent. or dapartment            contract, etc.)                disputed or             SOCI/rlty]
code                 ofcreditor familiar with                                                subject to seloff
                     claim w/10 may be contacted




See attached



           Date:   .04.04.201.2 ..
                                                                 .Is/ ANTHONY P. GRIFFIN
                                                                                  Debtor



                                                 [Declaration as in Form 2]
    Case 12-80185 Document 1-6 Filed in TXSB on 04/04/12 Page 1 of 3



Creditors       Names and Address     Unliquidated/Unsecured   Amount Due*


Associated Court
Reporters    777 Post Oak Boulevard #875]
             Houston, TX 77056
             (713) 963-9700             ..;                    $15,000.00 [N/D]

Frances         1704 Avenue K
Carvey          Galveston, Texas 77550                         $50,000.00 [N/D]
                409.762.6931

Kevin Correai
                6150 Westgate Drive                            $10,000.00 [N/D]
                Beaumont, Texas 77706
                409.860.4007

James Hobgood
            P.O.Box481                                         $10,000.00 {N/D]
             Texas City, Texas 77568
            409.939.0006

Michael Jordon
                 695 Callaway Drive          ..J               $12,000.00 [N/D]
                 Beaumont, Texas 77706
                 409.658.5544

Lexis Nexis     Diversified Credit Service                     $6,197.68
                P.O. Box 21726
                Cleveland, Ohio 44121

Pitney Bowes P. 0. Box 5010
             Woodlands, Hills, Ca 91365
             818.225.6000               ..;                    12,088.07 [N/D]

Randy Porter 1195 County Road 150
                Alvin, Texas 77511                             $10,000.00 [D]
                713.828.4065

Newton Savoie 2475 Canal Street
              New Orleans, LA 70119          ..J               $7,226.77 [N/D]
             504.822.40 I 0

Joline Reese    1502 17th Avenue North       ..J               $10,000.00 [N/D]
                Texas City, Texas 77590
                409.771.2505


                                                                                  486
      Case 12-80185 Document 1-6 Filed in TXSB on 04/04/12 Page 2 of 3




SST             4315 Pickett Road
                P. 0. Box 801997
                Kansas City, Texas 64180-1997
                1.877.810.0594             ~                $6,361.69 [N/D]

Ceasar Vereen
                192 County Road 69 8B
                Angleton, Texas 77515                       $7,500.00 [N/D]


Glenda Wallace
             16031 Williwalk Drive
             Houston, Texas 77083                           $5,000.00 [D][N/D]


Secured Debt


De Lage Landen
              c/o 1111 Old Eagle School Road
              Wayne, PA 19087            secured             $19,389.22

Internal Revenue
Service       1919 Smith
              Houston, Texas              secured           $800,000.00
              Agent: Christopher Fletcher
              713.209.3507                                  [accounting needed]

Property Taxes
              Galveston County           secured            $120,000.00
              City of Galveston
              Galveston Independent School District
                                         [property taxes]

Lamson Nguyen                             secured           $20,000.00
            Lamson Construction Co
            1011 61st Street
            Galveston, Texas 77550        secured
            409.457.7774




                                                                                  487
    Case 12-80185 Document 1-6 Filed in TXSB on 04/04/12 Page 3 of 3



NID -represented not disputed
D - represents disputed but intends to pay
TABS
                                                                   Filed
                                                                   13 March 14 P6:43
                                                                   Dwight D. Sullivan
                                                                   County Clerk
                                                                   Galveston County
                         CAUSE NO. CV-69481

ANTHONY P. GRIFFIN              IN THE COUNTY COURT


v.                              AT LAW NO.    2


BARBARA REGINA SCHLEIN          GALVESTON COUNTY, TEXAS

         PLAINTIFF'S, ANTHONY P. GRIFFIN, ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       This lawsuit is brought to collect on outstanding debts due

and owing to Anthony P. Griffin, hereinafter and sometimes

referred to as Plaintiff, with regards to services rendered to

Barbara Regina Schlein, hereinafter and sometimes referred to as

Defendant.    Plaintiff would show unto the Court as follows, to-

wit:

                                  I.

       This is a Schedule 2 matter and as such it is requested

that the Court establish a scheduling order herein.

                                 II.

       At all times material to this action, Plaintiff is a

licensed lawyer in the State of Texas engaged in the practice of

law.

       Defendant, Barbara Schlein, can be served with process by

serving her at 2106 Pleasant Palm Circle, League City, Texas

77573.



                               EXHIBIT

                           I j)- 2.t.
      All matters material to this action occurred in Galveston

and/or Harris County, Texas.

                                    III.

               Breach of Contract Claim - Family Claim

      In November 3, 2009, Plaintiff entered a contract of

employment with Plaintiff.       The contract called for the

Defendant to pay to Plaintiff an initial retainer of $35,000.00

and for counsel to be paid a reduced hourly rate of $250.00 an

hour for any work over $35,000.00.         The contract was entered

with knowledge of previous counsel's representation of the

Defendant and the long-term and protracted nature of the
                                                  1
underlying family/business law litigation.            Even though

referenced in the contract, the Defendant never paid the initial

retainer of $35,000.00, but explained to Plaintiff that she was

trustworthy, that she always paid her bills and that if the

Plaintiff took care of her interest, she would take care of him.

Plaintiff explained that she simply had to abide with the terms

of the contract.

      Plaintiff represented Defendant in the family litigation

and maintained business records during the course of the

representation.     At the end of the representation,        Plaintiff



1
  In the Matter of the Marriage of Barbara Regina Schlein and Robert John
Schlein; Case No. 08FD2371; in the County Court at Law, No. 2, Galveston,
County, Texas.
                                      2
forwarded a bill setting out the total amount of time expended

on Plaintiff's behalf was 352.50 hours for a total of

$88,125.00.     Plaintiff's office also incurred some $22,339.29 in

costs.     The total attorneys' fee and costs incurred on behalf of

the client and due and owing is $110,524.29.

     Plaintiff sues for this amount and prays for judgment.

                                    IV.

                   Additional Work - Quantum Meruit

     Plaintiff also engaged in other work for Defendant that was

external to the contract of employment surrounding the family

litigation.    The agreement of representation was based upon

trust and promises that Defendant was "honest, trustworthy and a

Christian woman and that she paid her bills" (Defendant's

words).     Plaintiff was informed by Defendant on multiple

occasions that if her money in the family case was cleared up

she would immediately get Plaintiff paid - "trust me."         The

worked performed on Defendant's behalf included the following:

     i)     Civil litigation over debt in Justice Court (Bank of

            America v. Barbara and Robert Schlein) - the defense

            was successful;

     ii)    Criminal litigation in criminal case (State of Texas

            v. Barbara Schlein, in the County Criminal Court,

            Harris County, Texas)    & ultimately work on an


                                     3
      expunction and filing an expunction in Harris County,

      Texas with respect to same - the defense was

      successful, the expunction matter is pending at this

      submission;

iii) Ticket work/criminal litigation in Manvel, Texas -

      (State of Texas v. Barbara Schlein) - the defense was

      successful;

iv)   Representation of Defendant's son (State of Texas v.

      Austin Reed) - the defense was successful;

v)    Representation of Barbara Schlein in tax litigation

      matter pending in Galveston County, Texas (pending)

      (County of Galveston v. Barbara Schlein and Robert

      Schlein);

vi)   Representation of Barbara Schlein in contingent fee

      litigation with regards to builder's negligence

      (Barbara Schlein v. Centre Builders, et al.; in the

      lOth Judicial District Court; Galveston County, Texas);

vii) Representation of Barbara Schlein in litigation in

      real estate litigation and lien placed on community

      property (Barbara Schlein v. Robert Schlein and Bill

      De La Garza, et al., in the 212th Judicial District

      Court; Galveston County, Texas).

The reasonable value of the subject work is sixty


                            4
thousand ($60,000.00) dollars; this amount does not include the

contingent fee in existence in the building negligence matter

pending in Galveston County.    Plaintiff sues for his reasonable

and necessary attorney's fees and costs incurred on behalf of

Plaintiff in these cases ($15,000.00 in costs).      Plaintiff seeks

a declaratory judgment with respect to the contingent fee

contract on the construction litigation that the contract is a

valid and enforceable contract and remains in effects.

                                 v.
                          Unjust Enrichment

     Plaintiff incorporates by reference the above information

for all purposes.    In addition and/or in the alternative to the

foregoing,   Plaintiff would show that it is entitled to recover

under the doctrine of unjust enrichment.      According to this

equitable principle of justice, equity, and/or good conscience,

Plaintiff is entitled to recover for the products, materials,

and services that Defendant received and benefited from without

compensating Plaintiff.    Under the theory of unjust enrichment,

Plaintiff is entitled to recover all actual damages, together

with attorneys'   fees and costs of Court.




                                  s
                               VI.

                        Fraud Allegations

     Plaintiff brings suit on the basis of fraud.   It is

Plaintiff's contention that Defendant has defrauded both him and

the court during the course of the contractual relationship.

Plaintiff signed a contract imposing an obligation on the client

to be honest in her dealings with the Plaintiff and the court.

The applicable language under the contract reads as follows:

              Withdrawal, Malfeasance, Breach of Contract
    1.   Withdrawal:  Lawyers have an ethical obligation to
         represent the Client zealously within the bounds of the
         law, but the Lawyers also have an obligation, when
         material representation surfaces or where there is a
         breach of the terms of this contract by the Client, to
         withdraw from the representation of the Client.
         Nothing in this contract guarantees any results,
         including whether a suit will or will not be filed or
         any other matters that border on guarantees.   The only
         guarantee relates to the representation within the
         confines of the Code of Professional Responsibility
         (zealously within the bounds of the law).   It has been
         explained orally that the Lawyers' obligation to the
         Court and the rules of ethics require investigation and
         examination of the facts.
    2.   Investigation/If No Case:   If the facts reveal no case
         exists, the Lawyer shall promptly advise the client and
         terminate the relationship.   The retainer again is non-
         refundable.




                                6
     3.   Investigation/Material Breach:  If the
          investigation reveals a material breach, lie, or
          misstatement by the client, the Lawyer will advise
          the Client as to how such breach affects the
          Lawyer's ability to proceed in the representation.
          If termination is appropriate, the Lawyer(s) shall
          advise the client of her rights and shall promptly
          take any necessary acts to protect the Client
          (advise as to action) and the firm's rights.
          Again, the retainer shall be deemed non-
          refundable.


Prior to the signing of the contract, the contract was

explained to the client and Plaintiff relied upon

Defendant's statements with regard to telling the truth, be

forthright and honest and not to conceal any information

during the process.        Defendant affirmed her understanding

and held out that she would remain honest and that she

would not conceal information from Plaintiff and/or from

the Court.        However, during the course of the relationship,

Defendants actions revealed fraud that struck at the

fundamental relationship between the parties.        These

actions included the following:

             1)      Requesting to see banking records before the

                     lawyer after banking records were tendered

                    by the banking entity.   After the lawyer

                     learned that the client had gone through the

                     records prior to his review, copying and

                     tendering to the other side, he prohibited




                                   7
     the client's access to any such documents

     until after the lawyer touched the documents

     first;

2)   In preparation for trial, the lawyer

     discovered a discrepancy in checks and the

     financial records and inquired of the

     client.    In the discussion, the lawyer

     became angry and stated that "if I was the

     judge, I would put you in jail."    The

     Defendant, instead of addressing the

     problem/discrepancy the client engaged in

     tears and continued to repeat .... "I don't

     know."    When the contradiction was revealed

     in the examination, the client simply

     stated, "I just have to go to jail."       The

     client was instructed that if the question

     was asked at a trial or hearing, Defendant

     had to answer honestly, even if it meant not

     answering and/or repeating her statement, "I

     just have to go to jail."    The question was

     not asked at trial;

3)   The client held out to Plaintiff that his

     fees would be paid.    "I have the money, I

     will pay you.    You trust me don't you?"



                     8
     Defendant explained that when the process

     was over she would immediately get a check

     issued to pay Plaintiff.   Plaintiff relied

     on these statements.

4)   After the presentation of the bill,

     Plaintiff explained in the bill and orally

     that he would discount the bill   (fees and

     costs), in order to make it better on the

     client and in order to receive compensation.

     On or about October 28, 2011, Plaintiff was

     informed by Defendant that she would not and

     could not pay Plaintiff's fees.   Plaintiff

     had been informed that she had worked with

     her financial advisor, Ritchie Faulk to

     protect her funds from collection.    In the

     conversation of October 28, 2011, Defendant

     said the funds were placed in an IRA and

     that she could not remove the same until she

     was 59.   Presumably, Defendant wanted

     Plaintiff to wait until a period of in

     excess of ten (10) years for compensation.

     The Defendant's statement was related to the

     IRA is inconsistent with Defendant holding

     out that after taking out "your" lawyer's



                    9
                fees, I will place my other funds in a

                protective status.   Plaintiff relied on the

                Defendant's statements.

     Plaintiff has been defrauded by Defendant and seeks a

judgment finding that "fraud" has taken place.

                             VII.

            Theft of Services - Theft Liability Act

     Plaintiff incorporates by reference the above factual

paragraphs setting out the factual history.    Defendant

misappropriated monies owed to Plaintiff with the intent to

deprive Plaintiff of that property and/or without

Plaintiff's consent.   Defendant has engaged in theft of

services under the Theft Liability Act by intentionally and

knowingly securing the performance of services by

deception, false token, and/or by securing the performance

of those services by agreeing to provide compensation to

Plaintiff and, after the services were rendered, by failing

to make payment after receiving notice demanding payment.

To the extent necessary or appropriate, Plaintiff

incorporates the following provisions of the Texas Penal

Code:§§ 31.01(1), 31.01(3), 31.01(4), 31.01(5), and

31.01(6).




                              10
     Defendant has unlawfully diverted and/or held monies

owed to Plaintiff for services rendered and, pursuant to

the Theft Liability Act.

                             VIII.

                       Prayer for Relief

     Plaintiff prays for the following relief in this

matter:

     1.     Actual damages incurred by Plaintiff associated

with all claims asserted herein;

     2.     A declaratory judgment that Defendant has engaged

in fraud;

     3.     A judicial finding that Plaintiff is entitled to

quantum meruit and/or a finding of unjust enrichments on

the portions of the work that no contract existed;

     4.     A finding that Defendant has engaged in theft of

services in violation of Texas law;

     5.     Plaintiff seeks exemplary damages for Defendant's

conduct;

     6.     Plaintiff seeks pre-judgment interest, post

judgment interest, court costs, and reasonable and

necessary attorney's fees   (fees associated when counsel is

hired to represent the Plaintiff's interest) that Plaintiff

is entitled to recover.




                               11
       7.      Plaintiff seeks the recovery of all damages under

law and equity that Plaintiff is entitled to recover.

       DATE:     March 14, 2013.

                                     Respectfully submitted,

                                     /S/ NORMA VENSO



                                     NORMA VENSO
                                     ATTORNEY AT LAW
                                     830 APOLLO
                                     HOUSTON, TEXAS 77058
                                     409.789.8661
                                     FACSIMILE NO. 281.286.9990

                                     STATE BAR NO. 20545250




c:word.griffin_anthony_[schlein_barbara]_original_petition




                                           12
TAB9
                 STATE BAR OF TEXAS

  Office of the Chief Disciplinary Counsel

 . March 18, 2011

  CMRRR#: 70040750000067289519

 .:Mr. Anthony Paul Griffin
  Attorney At Law
  1115 21st Street
  Galveston, Texas 77550-4624

  Re:    H0021132504 Ceasar William Vereen- Anthony Paul Griffin

 Dear :Mr. Griffin:

 ·The Office of Chief Disciplinary Counsel has received the above-referenced Grievance, a copy
  of which is enclosed with tlus notice. This office has examined the Grievance and determined
  that the infonnation provided alleges Professional Misconduct. Pursuant to the Texas Rules of
  Disciplinary Procedure, this matter has been classified as a Complaint.

 Please advise this office immediately if you are represented in this matter by an attorney.

 You must funlish to this office a written response to the Complaint within thirty (30) days of
 receipt of this notice. The response should address specifically each allegation contained iri. the
 Complaint, and should further provide all information and documentation necessary for a
 determination of Just Cause as defined in the Texas Rules of Disciplinary Procedure. Pursuant
 to Rule 2.10 of the Texas Rules of Disciplinary Procedure, you are required to provide a
 copv of your response directlv to the Complainant.

 Pursuant to Rules 8.01(b) and 8.04(a)(8) of the Texas Disciplinary Rules of Professional
 Conduct, failure or refusal to timely furnish a response or other information requested by
 the Chief Disciplinary Counsel, without timely asserting legal grounds to do so, constitutes
 Professional Misconduct.

 The Office of Chief Disciplinary Counsel maintains as confidential Disciplinary Proceedings,
 except that the pendency, subject matter, and status of a Disciplinary Proceeding may be
 disclosed by the Chief Disciplinary Counsel if the Respondent has waived conlidentiality or the
 Disciplinary Proceeding is based upon conviction of a serious crime. The Chief Disciplinary
 Counsel may provide appropriate information, including the response, to law enforcement
 agencies, under Rule 6.08 of the Texas Rules of Disciplinary Procedure.


   EXHIBIT
                            600 Jefferson, Suite 1000 Houston, Texas 77002·
                               Phone: 713-758-8200 Fax: 713-758-8292
                                                                                  6, 'k/ )·-vuj J
I b-Y~                                                                                   ~
 You will be notified in writing of further proceedings in this matter.

 Sin~erely,   Q
  lt?'\
(-;a;1:W
'-AsSistant Disciplinary Counsel
  Office of the ChiefDisciplinary Coun.Sel
  State Bar of Texas
  JLJ/ra

 Enclosure(s): Grievance (Copy of Complaint)


 CF2-3.
                           OFFICE OF THE CHJEF DiSCIPLINARY COUNS L
                                        STATE BAR OF TEXAS                 RETU       lNG                                ,(

                                         GRIEVANCE FORM                    To ender                                  /

                                                                                                             ... )'//···-·-.
 L    GENERA.L INFORMATION
                                                            . - ....   ~    ,., .                        /                          .
                                                                              -~"'"''"'" 0   !=(lr   i         -·
      Before you fi]} ou~ this ~aperwork, there may be a faster way to resolv21he issu~ yol:i.fB                          18 20ii
      are currently havmg wtth an attorney.                                           \                                                            /
                                                                                                                                              ,.
      If you are considering filing a gri:vance against a Texas attomey for any of the following
      reasons:

             You believe your attomey is neglecting your case.                                                                ¥.l
             Your attomey does not retum phone calls or keep you informed about the status                          ::r ~
                                                                                                                                               ,.,.•
                                                                                                                                     s::
             ot~ your case.                                                                   ~m
                                                                                              :;:: fD                                JI>
                                                                                                                                     =
             You have fired your attomey but are having problems gett1ng your file back fi·om ~ 5;
             the attorney.                                                                 ·  ~0
                                                                                                                                    ..........
                                                                                                                                    c:n                ~...
                                                                                                                                    ,.....,
                                                                                                                    ~~              =                  ~
      You may want to consider contacting the Client-Attorney Assistance Program                                     i              ~




                                                                                                                                                   '
      (CAAP) at 1-800-932-1900.

      C!\..AP was established by the State Bar of Texas to help people resolve these kinds of
      issues with attomeys quickly, without the filing of a fonnal grievance.

      CAAP can resolve many problems without a g1ievance being filed by providmg
      information, by suggesting various self-help options for dealing with the situation, or by
      contacting the attomey either by telephone or letter.

                     I have not ___ contacted the Client-Attorney Assistance Program.


II.   INFORMATION ABOUT YOU -- PLEASE KEEP CURRE}'I'T
                                           @
1.    TDCJ/SID # - - - ' 'rJ /;c.,
                          -"---------
                                           t'v1s.   Name:

      Address:
                 -----------------------------------------------------



      City: -~---------------- State:                             _ _ Zip Code: _______

      Employer and address _____!_!NL.'_citc.::1~--------------------------------------------




3.    Telephone number: Residence _ _ _ _ _ __              Work: __N~'/.:_;__I>:.c___ _ __



      0709
       Other: ____________________

4.     Drivers L1cense #                                        Date of Birih
                                                                                 -----------------
5.     N:.1me, address, and telephone number of person who can always reach you.

       Name --"'-----------~--------------- Address .

                        I'                              Telephone _____________________~---

6.     Do you understand and write in the English language? -------~-"·-'--v--'--'-'--'-/~_... _______________________
       Vi'ill they be available to translate future conespondence during this process?                      )1.1/77

7.     Are you a member of the judiciary? ____::_N_!L_~v_-___________
       If yes, please provide Comi, Com1ty, City, State:

III.   INFORMATION ABOUT ATTORNEY

       Note: Grievances are not accepted against law firms. You must specifically name the
       attomey against whom you are complaining. A separate gnevance fonn must be
       completed for each attorney against whom you are complaining.



                                                   State:   -~   y_- ,, ,.



       Telephone number: Work L/D'i -7~5 --CJir/... Home _______________

3_     Have you or a member of your family filed a grievance about this attomey previously?
       Yes_ No v If "yes", please state its approximate date and outcome.          /V/4




4      Please check one of the following:
          /          This attorney \vas hired to represent me.
                     Th1s attorney was appointed to represent me.
                     This attomey was hired to represent someone else.

       Please give the date the attorney was hired or appointed and what the attorney was hired
       or appointed to do.
                       3 t'J c 7 #-z oo F




       0709                                                                                                           2
 5.   What was your fee arrangement with the attomey? -+·._,__>:......• _ _ _ _ _ _ _ _ _ _ _ _ _ __




      If you signed a contract and have a ~' please attach.
      If you have~ of checks and/or receipts, please attach.
      Do not send originals.

6.    If you did not hire the attorney, what is your connection with the attorney? Explain briefly
         ·-:t   h :""-     b Title of the suit     £4   c/c; i ,').   >(..Jl:,..,_?.....:.:·'.N=--·;:..:d_.'....:.'....:.'_ _ _ _ _ _ _ _ _ _ __

     c Case number and date suit was filed
                                                        ---------------------
     d. If you are not a party to this suit, wl1at is your connection with it? Explain briefly.
                    r.J/.;

     U you   have~           of court documents, please attach.

3.   Explain in detail why you think this attomc:y bas done something improper or has failed
     to do something which should have been done. Attach additional sheets of paper if
     necessaty.

     If you have~ of letters or other documents you believe are relevant to your
     grievance, please attach. Do not send originals.

     Include the names, addresses, and telephone number of all persons who know
     something about your grievance.

     Also, please be advised that a copy of your grievance will be forwarded to the
     at'tomey named in yom· grievance.




     0709                                                                                                                    4
V.    HOW DID YOU LEAR.N ABOlJT THE STATE BAR OF TEXAS' ATTOR.N"EY
      GRIEVANCE PROCESS?

             Yellow Pages
             Internet
       /     Other

VI.   ATTORNEY-CLIENT PRIVILEGE WAIVER

      I hereby expressly v,:a1ve any attomey-client p1ivilege as to the attomey, the subject of
      this grievcmc.e, and authorize such attorney to reYeal any inforrnation in the professional
      relationship to the Office of Chief Disciplinary Cmmsel of the State Bar of Texas.

      I understand that the Office of Chief Disciplinary Counsel mamtains as confidential the
      processing of Grievances.
                    1                       /                                i
                                                                                    1
                                                                                     .

      Signature:    )
                   ~frv-JJV1,..   hJ< \/-.,
                                      v r Vi......L-0"-\_      D ate:     "';'•!·J/
                                                                        ,.... I/    ""-'lY"'/.
                                                                                    ,-  . '


      TO ENSURE PROMPT ATTENTION, THE GRJ.EVANCE SHOULD BE MAILED TO:

                             THE OFFICE OF CHIEF DISCIPLINARY COUNSEL
                                              P.O. Box 13287
                                            Austin, Texas 78711




      0709                                                                                          5
                                                                                            ·~-
                                                                                             ......·~-t"!,,'
                                                                                           -~-      •••.,....   .   .   :,.,.,
                                                                                                                        ......... . · -
                                                                                                                                      1 . ! .'   ) ..




                                                           A GRIFFIN LA WYERS



                  October 3,           2008                  Gah'eston Island
                                                          Gah'esron. Texas 17550


                Cea.c::.,_r Vereen
                         'I




                  RE:   CONTRAcT OF EMPLOYMENT
             Mr. Vereen:



                 Please find enclosed the contract of emploYment.
            Please retain the original for      reoords.         ~ur


                                                       Anthony P. Griffin
                                                       A Griffin Lawyers
                                                      llls Moody
                                                      Galveston, Texas             77sso
                                                      409-763- 0386
                                                      l.8oo.7so.soJ4
     APG;                                             Facsimile No_ 409.763.4102
     files


   Encl.        -Contract of EmploYment




c =worrJ. ve reen. Ceasar. client. t J. October 3, 2008


                          CONTRACTUAL AGREEMENT

                          Parties to Agreement


     This is to authorize A GRIFFIN LAWYERS/ANTHONY P. GRIFFIN,

INC., hereinafter and sometimes referred to as LAWYERS, to act

as laWyers for the undersigned, CEASAR VEREEN, hereinafter and

sometimes referred to as CLIENT(S), relative to all matters

concerning the denial of bonding .license (discrimination;

section 1981 cause of action).

                      You are Hiring us to Do What?

     1.   To investigate your case to determine the viability of

          the case.

    2.    To advise you as to the viability of same.

    3.    To work with you with respect to your case including

          appearing on your behalf before any corporation,

          official, board, department, administrative body or to

          file suit and in any Court (Federal or State), if

          necessary and if warranted.
     Retainer/What is it?/What does It Mean?/What It Isn't?

 1.     In consideration of the services rendered and to be

        rendered to client by the said law firm,    the client

        agrees to pay $10,000.00 (normal retainer $10,000.00 -

        $25,000.00) as a retainer fee.

2.     Your retainer is the consideration to hire A GRIFFIN

       LAWYERS/ANTHONY P. GRIFFIN, INC., LAWYERS.     As stated

       in the oral interview,    the retainer herein and

       attorneys' fees are structured consistent with the

       history of the Civil Rights Act and the recognized

       concept of the private Attorney General.     The retainer

       is also based on the consideration for this office not

       taking other cases, the reality that there is a

       scarcity of civil rights lawyers in Texas generally and

       in the Gulf Coast area in particular, and the

       reputation of the firm.

3.     Said retainer is non-refundable.    This means that once

       the fee is paid, it shall be deemed earned.     This does

       not mean that the retainer represents the total

       attorney fees due the firm (see 4 herein).

4.     This retainer fee should not be interpreted as

       constituting the full reasonable fee to which the

       Lawyers may be entitled for services performed pursuant

       to an award of the Court or settlement.
                Attorney Fee Determination

The determination of attorneys' fees shall be made as

follows:

1.   The attorney has the right to petition the Court,    in

     the event the plaintiff prevails in this litigation,

     for reasonable attorneys' fees, consistent with the

     Civil Rights Act.    Any such fees awarded by the Court

     shall not be paid by the client or out of the client=s

     portion.   The paragraph contemplates the attorney

     petitioning the Court for additional fees.    This does

     not take place unless you are the prevailing party in

     the litigation.

2.   The client is informed that the attorneys' hourly rate

     ranges from $250.00 to $500.00 an hour in the civil

     rights arena.     The rate depends on the nature of the

     case, the tasks to be performed, the reputation of the

     lawyers, and other factors defined by the relative

     case law and the civil rights industry/arena/practice.

3.   As explained orally, oft-times the corporation and/or

     defense counsel(s) will seek to pit the lawyer against

     the client and/or vice versa.     In this regard, please

     note:   The lawyers are entitled to forty percent (40%)

     of any and all recovery obtained on behalf of the

     client (gross recovery) which may be obtained by
     virtue of compromise settlement/trial/verdict.

4.   This provision allowing a contingent basis for

     recovery of attorneys' fees does not prevent the

     attorney from applying for the collecting attorney

     fees under the Civil Rights Attorney Fees Act (see

     paragraph 3 above) .    Any fee awarded by the Court

     shall be applied dollar for dollar to offset the

     contingent fee set out above (by way of example - if

     the client recovers $100.00, the attorney fee award

     shall derive •off the top" of the $100.00 and forty

     percent (40%) shall be deducted leaving the client a

     recovery of $60.00).     If on application for reasonable

     attorney fees the Court awards $35.00 in lawyer fees,

     the client=s obligation shall be $5.00 (a dollar for

     dollar application) .

5.   In the event the reasonable attorney fee award exceeds

     the contingent fee award, there shall be no deduction

     of fees from the Client's portion and the fee award

     will be the attorney's sole recovery of fees.         No

     excess over the contingent fee amount shall be applied

     to the Client's recovery.

6.   In the event the contingent fee award exceeds the

     award by the Court,     the Lawyers are awarded the

     greater of the two sums.
     Cost - We Will Front Cost, Unless Agreed Otherwise.
                How Do We Get Our Money Back?

     Cost associated with this litigation shall be deducted from

the client's portion.    By way of example -

              If recovery is $100.00 (by compromise settlement)

              and

          -   Attorney fees deducted at 40%    =   $60.00

          -   Then costs would be deducted from the client's

              balance.   Therefore,

              If costs associated with the suit was $10.00,    then

              the client's recovery would be $60.00 minus $10.00 ~

              $50.00.

     The same type of deduction of costs takes place under

circumstances where contingent fees do not apply.

                          Guarantees - None

     There are no guarantees held out with respect to the

results of this litigation.
       Withdrawal, Malfeasance, Breach of Contract

1.   Withdrawal:   Lawyers have an ethical obligation to

     represent the Client zealously within the bounds of the

     law, but the Lawyers also have an obligation, when

     material representation surfaces or where there is a

     breach of the terms of this contract by the Client,    to

     withdraw from the representation of the Client.

     Nothing in this contract guarantees any results,

     including whether a suit will or will not be filed or

     any other matters that border on guarantees.    The only

     guarantee relates to the representation within the

     confines of the Code of Professional Responsibility

     (zealously within the bounds of the law).    It has been

     explained orally that the Lawyers= obligation to the

     Court and the rules of ethics require investigation and

     examination of the facts.

2.   Investigation/If No Case:     If the facts reveal no case

     exists, the Lawyer shall promptly advise the client and

     terminate the relationship.    The retainer again is non-

     refundable.

3.   Investigation/Material Breach:    If the investigation

     reveals a material breach, lie, or misstatement by the

     client, the Lawyer will advise the Client as to how

     such breach affects the Lawyer=s ability to proceed ln
          the representation.     If termination is appropriate,   the

          Lawyer(s) shall advise the client of his/her/their

          rights and shall promptly take any necessary acts to

          protect the Client (advise as to action) and the firm=s

          rights.   Again,    the retainer shall be deemed non-

          refundable.

                             Privilege of Firm

     It shall be the exclusive privilege of Lawyers to determine

when and where suits shall be filed.       Again, Lawyers retain the

discretion whether to obligate the office in the appeal process.

                              Compromise

     No compromise or settlement of Client=s claims will be made

without the consent of both Client and Lawyers.

                             Power of Attorney

     Lawyers are hereby granted full authority to sign all legal

instruments, pleadings, drafts, authorizations and papers that

shall be reasonably necessary to conclude settlement and/or

reduce to possession any and all monles or other things of value

due to Client under this claim as fully as Client coula so do in

person.
                            Keeping the Client Informed

       Lawyers agree to produce copies of documents as related to

this litigation and to keep the client fully informed.

                          Venue Lies in Galveston County

       All sums due and payable at Lawyers' office in Galveston

County, Texas.

                                    to on this the ____ day of

                                    2008.




                              CEASAR VEREEN




                                                   ~
     ~n
                                            this the ____ day of

                                1    00 .




                              ANTHONY P. GRIFFIN
                              A GRIFFIN LAWYERS
                              1115 MOODY
                              GALVESTON, TEXAS 77550
                              409.763.0386
                              1.800.750.5034
                              FACSIMILE NO. 409.763.4102
                              EMAIL:  agri ffin@agri ffi nla•JyYers. com




c:word.vereen.ceasar.contract.employrnent
From: Vereen, Ceasar W.



Dear Anthony P. Griffin {Attorney},

I Ceasar W. Vereen regret to alert you under these circumstances in regards to
my civil rights case. On or around the 21 September 2008 I enlisted your
services in regards to. an unfair act committed against me whenever I inquired
about acquiring a bail bonds license. The following events led to this notification:

1. Before we even spoke on the fees of your services, I presented my case to
you in which at that time you assured me we had a valid case. I gave you all
required documents and credentials regarding this case. Once that was done we
agreed on your cost of $10,000.00 to begin the process of alleviating this matter.

2. Mr. Griffin, It has been 26 months and no progression has been made on this
case. You fail to notify me of our standings in resolving this matter. I have
contacted your office over 21 different occasions on contacting you to speak on
this case.

3. l have even spoken with you and your secretaries as well and have constantly
received rescheduled appointments in which your party failed to comply with. I as
one of your customers feel that your services are not sufficient considering the
seriousness of this matter.

4.    Lastly, on 18 November 2010, I called your office and your secretary put me
on hold. She went to consult with you in which she returned and told me to call
you at one o' clock. I called at one and you, yourself told me to call you back at
five o' clock. I complied with that and then at that time, you then told me that you
were leaving for the day and to call you Monday. That same Monday I called you
back and you told me to call you at seven o'clock. It greatly upsets me of the
level of professionalism portrayed on behalf of this case; therefore I feel, it is best
for you to refund my $10,000.00 fee. I expect a reply at least within the next ten
working days.


Thank~
Signe
Ceasa W.        e
                              A GRIFFIN LAWYERS



                                  Galve.rton Island
                               Galveston, Texas 77550



    August 13, 2008



    Ceasar Vereen



         RE:   THANK YOU

    Mr. Vereen:

          Thank you for visiting with our firm on August 11,
          1
    2008.    Good luck in obtaining your retainer. 2 Thank you
    for considering our firm.




1
  We would be required to show either the Board improperly and
arbitrarily denied the permit after granting same (thus bringing the
suit under state law/arbitrary act) and/or by bringing suit under
federal
2
         law (racial discrimination in violation of federal law).
  The retainer is $10,000.00 and is deemed earned upon payment. The
retainer would be non-refundable.   In context of additional attorneys,
no such attorneys' fees would be due and owing unless we are the
prevailing party and would be on contingent basis. Any costs
associated with the litigation will be incurred by the firm and will
not be reimbursed unle.ss we are the prevailing party and/or the case
settles.
                                       A Griffin Lawyers
                                       1115 Moody
                                       Galveston, Texas 77550
                                       409_763.0386
                                       1.800.750.5034
                                       Facsimile No. 409.763.4102

 APG/
 files




c:word.rnisce127.vereen.ceasar.interviewedbutnotretained
   Bennie M. Ramirez                                                     Client-Attorney Assistance Program
   Program Director
                                                                                            1-800-932-1900
   February I, 2011

  Mr. Ceasar W. Vereen



             RE:          Mr. Anthony P. Griffin, Attorney at Law
             Record:      #482965

  Dear Mr. Vereen,

 On December 28, 20 l 0 you contacted our oft'ice regarding your concerns about the
 communication between you and Mr. Anthony P. Griffin, Attorney-at-law. Unfortunately, since
 then you have indicated that the issues which you had contacted the Client-Attorney Assistance
 (CAAP), remained unresolved to -your satisfaction. Furthermore, you have decided to file a
 grievance against Mr. Griffin.

 Enclosed, please find the State Bar of Texas' grievance form that you requested. If you should
 have any questions regarding the status of your grievance after it has been filed, please contact
 the State Bar ofTexas Office of the Chief Disciplinary Counsel's by dialing 877-953-5535.

 This letter also serves to advise you that CAAP will now be closing our file on this matter. The
 CAAP staff is pleased to have been able to provide you with some assistance and do hope you
 reach a satisfactory conclusion.

If CAAP services are not longer needed, please take a few minutes to fill out the enclosed
postage-paid survey. Your response will be appreciated.

l f you have any additional questions, please don't hesitate to contact me at J -800-204-2222, ext.
1768.                                   .




:~:~~
Program Assoc1ate

Enclosure
                                                                                                              i
                                                                                                              I

                         P.O. Box 12487, Capitol Station, Austin, Texas 78711-2487
                              Grievance JnfornJatiou Holline: 1-800-932-1900
                                         CAAP Fax: 512-427-4122
                                    CAAP E-mail: c:J~I!@k~l~PMr·.\'!'111
                                                                                                              Ii
                                                                                                              I
                   STATE BAR OF TEXAS


  Bennie !Vl. Ramirez                                                           Clie1it-Atlorney Assistance Progn1m
  Program Director                                                                                  1-800-932-1900


 .January 13,201 l

 ~'lr. Anthony P. Griffin
 Attorney at Law
 111 5 21" St. .
 Galveston, TX 77550-4624

          RE:                ,r-.1r. Ceasar W. Vereen
         Record:             #482965

 Dear Mr Griffin:

Mr. Ceasar W. Vereen again contacted the Client-Attorney Assistanee Program (CAAP) requesting
                 STATE BAR OF TEXAS


 Bennie l\1. Ramirez                                                       Client-Attorney Assistance l'n>gram
 Program Director                                                                               1-800-')32-1 900



 December 29, 2010


 [Vlr. Ceasar W. Vereen



        RE:               Mr. Anthony P. Griffin, Attorney at Law
        Record:           #482965

Dear Mr. Vereen:

Thank you for contacting the Client-Attorney Assistance Program (CAAP) for assistance in resolving a
problem you are experiencing with your attorney. CAAP is a statewide dispute resolution progrnm of the
State Bar of Texas. lts objective is to assist the public in resolving concerns, disputes, or
misunderstandings with Texas lawyers and to facilitate and improve communications betv.-'een clie!lts and
their lawyers.

The attorney gnevance process extsts to address lavv·yer misconduct or unethical behavior according to the
Texas Disctp!Jnary Rules of Professional Conduct.

The enclosed Jetter was mailed to Mr. Griffin. This is a formal but friendly effort intended to facilitate
communications and to prompt an effective and positive solution.

Please allow a reasonable time for Mr. Griffin to respond to our letter. However, should you not hear
from him, please contact me at 1-800-204-2222, ext. 1768 to discuss other options that may bring about
resolution. If! do not hear from you in thirty (30) days, I will assume matters have been resolved and
close your file.

Yours truly,




Program Associate

Enclosure



                           P.O. Box 12487, Capitol Station, Austin, Texas 787ll-24S7
                                Grievance Information Hotline: 1-800-932-1900
                                           CAAP Fax: 512-427-41.22
                                      CAAP E-mail: c:lap@texasbar.co)!!
 From: Vereen, Ceasar W.



 Dear Anthony P. Griffin {Attorney},

 I Ceasar W. Vereen regret to alert you under these circumstances in regards to
 my civil rights case. On or around the 21 September 2008 I enlisted your
 services in regards to an unfair act committed against me whenever I inquired
 about acquiring a bail bonds license. The following events led to this notification:

1. Before we even spoke on the fees of your services, I presented my case to
you in which at that time you assured me we had a valid case. I gave you all
required documents and credentials regarding this case. Once that was done we
agreed on your cost of $10,000.00 to begin the process of alleviating this matter.

. 2. Mr. Griffin, It has been 26 months and no progression has been made on this
  case. You fail to notify me of our standings in resolving this matter. I have
  contacted your office over 21 different occasions on contaCting you to speak on-
  this case.

3. I have even spoken with you and your secretaries as well and have constantly
received rescheduled appointments in which your party failed to comply with. I as
one of your customers feel t_hat your services are not sufficient considering the
seriousness of this matter.

4. Lastly, on 18 November 201 0, I called your office and your secretary put me
on hold. She went to consult with you in which she returned and told me to call
you at one o' clock. I called at one and you, yourself told me to call you back at
five o' clock. I complied with that and then at that time, you then told me that you
were leaving for the day and to call you Monday. That same Monday I called you
back and you told me to call you at seven o'clock. It greatly upsets me of the
level of professionalism portrayed on behalf of this case; therefore I feel, it is best
for you to refund my $10,000.00 fee. I expect a reply at least within the next ten
working days.


Thank~Y
Signe
Ceasa W.        e
--"--




                                   A GRIFFIN LA WYERS



                                      Galveston Island
                                   Galveston, Texas 77550


         August 13, 2008



         Ceasar VerPAr.



             RE:   THANK YOU

        Mr. Vereen:


              1Thank you for visiting with our firm on August 11,
        2008.    Good luck in obtaining your retainer. 2 Thank you
        for considering our firm.


                                  Sincerely/




                                                  Griffin




   1

      We would be required to show either the Board improperly and
    arbitrarily denied the permit after granting same (thus bringing the
    suit under state law/arbitrary act) and/or by bringing suit under
   2federal law (racial discrimination in violation of federal law) .

      The retainer is $10,000.00 and is deemed earned upon payment. The
   retainer would be non-refundable. In context of additional attorneys,
  no such attorneys' fees would be due and owing unless we are the
  prevailing party and would be on contingent basis. Any costs
  associated with the. litigation will be incurred by the firm and will
  not be reimbursed unless we are the prevailing party and/or the case
  settles.
                                     A Griffin Lawyers
                                     1115 Moody
                                     Galveston, Texas 77550
                                     409.763.0386
                                     1.800.750.5034
                                     Facsimile No. 409.763.4102

APG/
files




c:word.miscel27.vereen.ceasar.interviewedbutnotretained
                   NOTICE OF CLIENTS


The State Bar of Texas investigates and prosecutes
professional misconduct committed by Texas attorneys.

Although not every complaint against or dispute with a
lawyer involves professional misconduct, the State Bar
Office of General Counsel will provide you with information
about how to file a complaint.

For more information, please call 1.800.932.1900.   This is
a toll-free phone call.
                BEFORE THE EVIDENTIARY PANEL OF THE
           STATE BAR DISTRICT NO. 5B GRIEVANCE COMMITTEE

COMMISSION FOR LAWYER DISCIPLINE,                 H0021132504
                 PETITIONER,                      [CEASAR W. VEREEN]

v.
ANTHONY P. GRIFFIN,
                RESPONDENT.

                     RESPONDENT'S ORIGINAL ANSWER

TO THE HONORABLE    ~JIDENTIARY   PlL~L:


     Respondent, Jl...nthony P. Griffin, submits this his original

answer to the Original Evidentiary Petition and would answer as

follows:

                    Response to Factual Allegations

     1.    Respondent admits that Complainant paid a retainer of

            ten thousand dollars   ($10, 000. 00) a..11.d would assert that

            the retainer was non-refQT1.dable:

     2.    Respondent would admit that the Complainant called the

           office on a number of occasions and left messages with

           staff.   Respondent denied that he did not make attempts

           to contact the client and call the Complainant.

           Respondent also denied that he didn't have time to talk

           with the Complainant/Client and that he answered the

           client's questions.

     3.    Respondent denies not working on the

           Cowplainant's/Client's file and denies that the only

           action taken was the making of an open records request.
         4.   Respondent denied paragraph B in that relationship was

              terminated prior to the letter from the client.

                              Response to Rule Violations

         5.   Respondent denies neglecting the client's matters and

              violating Rule       ~Ol(b)   (l).    Respondent will admit to not

              working at his usual efficiency and such state had

              existed during the restructuring related to the

              h1.1.rricane.

         6.   Respondent denies keeping the client informed, denied

              comply with respect and any violation of 1.03(a).

         7.   Respondent denies taking steps to protect the client's

              interest and any violation of Rule l.lS(d).            The time

              line associated with the facts prevent a violation of

              1.15 (d)   and is inconsistent >'lith the oral request of

              the client.

                                  Prayer for Relief

     8.       It is prayed that the relief requested be denied in all

parts.

     DATE:       August 29, 2011.

                                     Respectfully submitted,




                                     ANTHO~i       P. GRIFFIN
A GRIFFIN   LAWY~~S
11J.5 TWENTY FIRST STREET
GALVESTON, TEXAS 77550
409.763.0386
1.800.750.5034
FACSIMILE NO. 409.763.4102

STATE BAR   NO. 08455300
                                       CERTIFI~~TE         OF SERVICE

          This is to certify that on this the 30th day of August,

20ll, a true and correct copy of Respondent's Original Answer

was forwarded to opposing counsel by facsimile transmission and

regular mail, to-wit:

                                    Sa~ON BREAUX SAUCEDA
                               ASSISTANT DISCIPLINARY COUNSEL
                                  600 JEFFERSON, SUITE lOOO
                                    HOUSTON, TEXAS 77002


                                                                        --




c, word. grei vancef i l.e_ [ varr;!en_ ceasar] _original_ ans>~er
                 STATE BAR OF TE-XAS


Office of the Chief Disciplinary Counsel

                                                             July 31,2012                  RECEIVED              AUG - 2   201Z
DISTR1C SB EVIDENTIARY PANEL
Lindsa Glover, Chair                                                         Tim Beeton
Mere th J. Duncan                                                            Kelly M. Haas
Je                                                                           William B. Harvey

RE:       NOTICE OF EVIDENTIARY HEARING
          Case No. H0021132504 [Ceasar Vereen], Commission for Lawyer Discipline v.
          Anthony P. Griffin, Before the Evidentiary Panel of the State Bar District 5B
          Grievance Committee

Dear Panel Members:

Attached please find Petitioner's Original Evidentiary Petition, Respondent's Original Answer,
and the Notice ofEvidentiary Hearing (08/13/12) for the hearing scheduled on Monday, August
                                                                          1
13, 2012, at 9:00 a.m., at the Galveston County Justice Center, 600 59 h, 2nd Floor, Room
2100, Galveston, Texas 77551.

Thank you for your attention to this matter. If you will not be able to attend the hearing, please
contact Rosie Solis, Docket Coordinator, as soon as possible.




Shannon Breaux Sauceda




,,
Assistant Disciplinary Counsel

SBS/sml
Endosures

           Anthony P. Griffm
           1115 21 51 Street
           Galveston, Texas 77550
           Via Certified Mail No. 7005 2570 0000 1445 3047~
           Return Receipt Requested



g:\gencral\gri !lin .a_sbs\504 _ vereen\correspondence\08!312_hearing_packets_panel_respondenl 073 l 12. do ex

                             600 Jefferson, Suite 1000 Houston, Texas 77002
                   Phone: (713) 758-8200 Toll Free: (866) 224-5999 Fax: (713) 758-8292
                              ~
                              .~




                       BEFORE THE EVIDENTIARY PANEL OF THE
                   STATE BAR DISTRICT NO. 5B GRIEVANCE COMMITTEE

COMMISSION FOR LAWYER DISCIPLINE,                   § H0021132504 [CEASAR W. VEREEN]
                                                    §
          Petitioner,                               §
                                                    §
v.                                                  § GALVESTON COUNTY, TEXAS

ANTHONY P. GRIFFIN,                                 ~ RECEIVED           ,C..UG - 2 lOl2.-      FILED
                                                    §
          Respondent.                               §                                        AUG D9 2011
                            ORIGINAL EVIDENTIARY PETITION                               STATE BAR OF TEXAS
                                                                                             HOUST~OC /1
          COMES NOW Petitioner, the COMMISSION FOR LAWYER DISCIPLINE,                             V   ~


committee of the STATE BAR OF TEXAS, and would respectfully show unto the Evidentiary Panel

as follows:

                                           I. PARTIES

          Petitioner is the COMMISSION FOR LAWYER DISCIPLINE (hereinafter referred to

CJS   "Petitioner"), a committee of the STATE BAR OF TEXAS.

          Respondent is ANTHONY P. GRIFFIN (hereinafter referred to as "Respondent"),

Texas Bar Card No. 08455300, a licensed attorney and a member of the STATE BAR OF TEXAS.

                                   II. NATURE OF PROCEEDING

          Petitioner brings this disciplinary proceeding pursuant to the STATE BAR AcT, TEXAS

GOVERNMENT CODE ANNOTATED §81.001, et seq. (Vernon 2003); the TEXAS DISCIPLINARY

RULES OF PROFESSIONAL CONDUCT; and the TEXAS RULES OF DISCIPLINARY PROCEDURE. The

Complaint that fom1s the basis of this cause of action was filed on or after January 1, 2004.
/




                                                       III. VENUE

             Respondent's principal place of practice is Galveston County, Texas; therefore, venue is

    appropriate in Galveston County, Texas, pursuant to Rule 2.11B of the TEXAS RULES OF

    ·DISCIPLINARY PROCEDURE.           Respondent may be served at 1115 21st Street, Galveston, Texas

    77550, or any place he may be found.

                                      IV. PROFESSIONAL MISCONDUCT

             The acts and omissions of Respondent, as hereinafter alleged, constitute professional

    misconduct as defined by Rule 1.06Vofthe TEXAS RULES OFDISCIPLlNARY PROCEDURE.

                                               V. CAUSE OF ACTION

        I. On or about October 3, 2008, CEASAR W. VEREEN (hereinafter referred to as

             "VEREEN") hired Respondent for representation in a discrimination claim associated

             with the revocation and/or denial of VEREEN'S bail bonding license.

        2. VEREEN paid Respondent Ten Thousand and No/1 00 Dollars ($1 0,000.00) for the

             representation.

        3. During the course of the representation, VEREEN made numerous attempts to contact

             Respondent to ascertain the status of the case.

        4. Upon calling Respondent's office, VEREEN was usually informed that Respondent

             would have to answer his questions; but that Respondent was not available at that time.

        5. Respondent did not return VEREEN'S calls.

        6. On a few occasions VEREEN reached Respondent directly and during these brief calls,

             Respondent indicated that he did not have time to speak and told VEREEN to call back.

        7. Meanwhile, Respondent failed to take any action to pursue VEREEN'S case, other than

            .to make an open records request.



    Originnl Evidenrimy PelitiOIIIAnthony P. Griffin                                              Page 2
    ( ·,:IGENERALiGR IFFlN.A_SBS\504 _ Vereen\PLEADINGS\EP_COD _RFD.docx
                                                                              ;
                                                                                  )
                                                                                  .   '




    8. By letter dated December 2, 2010, VEREEN effectively terminated the representation

        and requested a refund of his fees; however, Respondent failed to return any unearned

        fees.

                                         VI. RULE VIOLATIONS

        The acts and/or omissions of Respondent described above constitute conduct in violation

of the following Rules of the TEXAS DISCIPLINARY RULES                OF PROFESSIONAL CONDUCT:


             •    l.Ol(b)(l)        in representing a client, a lawyer shall not neglect a legal matter;

             •    1.03(a)           a lawyer shall keep a client reasonably informed about the status of
                                    a matter and promptly comply with reasonable requests for
                                    information; and

             •    l.lS(d)           upon termination of representation, a lawyer shall take steps to the
                                    extent reasonably practicable to protect a client's interests, such as
                                    giving reasonable notice to the client, allowing time for
                                    employment of other counsel, surrendering papers and property to
                                    which the client is entitled and refunding any advance payments of
                                    fee that has not been earned.

                                                        VII.

        The Complaint that forms the basis of this cause of action was brought to the attention of

the Office of the Chief Disciplinary Counsel of the STATE BAR OF TEXAS by CEASAR W.

VEREEN'S filing of a grievance on or about February 18, 2011.

                                           PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Petitioner, the COMMISSION FOR

LAWYER DISCIPLINE, respectfully prays that this Evidentiary Panel discipline Respondent,

ANTHONY P. GRIFFIN, by reprimand, suspension or disbarment, as the f.acts shall warrant;

order restitution to Complainant, if applicable; and grant all other relief, general or specific, at

law or in equity, to which Petitioner may show itself to be justly entitled including, without

limitation, costs and attorneys' fees.

Original E••ir!emimJ' Pernion!Anthony P. Grinin                                                        Page 3
l i:'tiENER.AL'.GRlFFlN.A_SBS\504_ Vereen\PLEADINGS\EP_COD_RFD.docx
                                                       Respectfully submitted,

                                                       STATE BAR OF TEXAS
                                                       Office of the Chief Disciplinary Counsel

                                                       LINDA A. ACEVKPO
                                                       Chief Discip 1· ·· ounsel




                                                        s
                                                        Assistant Disciplinary Counsel
                                                        State Bar No. 24002896
                                                        600 Jefferson, Suite 1000
                                                        Houston, Texas 77002
                                                        Phone:             (713) 758-8200
                                                        Fax:               (713) 758-8292

                                                        ATTORNEYS FOR PETITIONER,
                                                        COMMISSION FOR LAWYER DISCIPLINE

                                     CERTIFICATE OF SERVICE

       I hereby certify that on August            Cj, 2011,      a true and correct copy of the Original
Evidentiary Petition was delivered to the        ~wing:
                                            Via Certified Mail
                                      No. 7004 0750 0000 6728 4477

                                           Anthony P. Griffin
                                             1115 21st Street               /
                                          Galveston, Texas 77550                /

                                                                     £J.<
                                                            s
                                                            /




                                                                                                     Page 4
 Origin<1/ E1·ide111iary Petition/Anthony P Griffin
 G:\GEN ERALIGRJFFJN.A_S BS\504_Vereen\PLEADlNGS\EP _COD _RFD.docx
                              A GRIFFIN LAWYERS



                                 Galveston Island
                              Galveston, Texas 77550
April 26, 2011



Jai L. Jones
Assistant D~sciplinary Counsel
Office of the Chief Disciplinary Counsel
State Bar of Texas
600 Jefferson, Suite 1000
Houston, Texas 77002

      P.E:   H002ll3250-1 CEASAR WILLIAM VEREEN - ANTHONY P.
             GRIFFIN

             {P~SPONSE   TO   GRIEVP~CE ~IT      APOLOGY)

Ms. Jones:

        Please acc~flt tl~1is letter as rr~y· response to tb.e
g-rievance.      !'1y apology for the delay in transmitting; the
response wa.s due in part to my being in trial during the
relevant period.         In addition, in context of the above, I
spoke with the State Bar Investigator on Good Friday and
informed him that I i-.rould this response done post haste.
My trial in Dallas scheduled for Wednesday has just been
non-suited and thus my ability to complete this response.
J>,gain, r.he Bar's consideration of t.his delay in responding
would be appreciated.
       In context of Mr. Vereen's case, I am attaching a copy
of my file with this submission.         The file materials are
under Attachment Ai my notes as attached under .t>Lttachrnent
B; materials reviewed and tendered by the client are
attached under at.tachment C.
       I'4:r. Vareen hired our firm on or about October 3, 2008.
We v.rere hired to explore whet.her Mr. vareen had a claim of
discrimination associated with the revocation and/or denial
of his bail bonding license.         It was the client's position
that he had done all things required by the County of
Brazoria to allow him to obtain his bonding license.           In
fact the record reveals that lVJ.r. Vareen v-1as granted a
license (see J>,ger,da records for 3uly 3, 2008) , but the
license was ul.t imat.;:;ol y· :cescinde,::t by ·the Ba.il Bond Board.
        I have no reco:cd c. E. the client contacting our firm
tv-1enty one times during our period of representation,                I
re.r:1ernber t-hat t"he.re was an extended pe!:iod of time bet\,.ree:n
our hiring and :r-tr:·. Vereen's next contact. with our firm.            He
preceded his termination of our firm with two phone calls
 (one E!Xplaining that his ·long period of non-contacti
approximat.ely one year) ; the other seeking an update of my
reviei•J of t.he :~:·ecords (I requested that he come in for an
interview to e)..--plain the pro's and con's of the litigation.
I explained that I needed have all the information at
present (we 'i'JeJ~e st:Lll within r.:.he statutory period), but
would have the :l.r,fonnat ion -vir.cen he caine in for an
appointment.       t'Ir. Vereen also expressed his lack of desire
not proceed.       His 1etter reque;;ting a f:ull refund is
reflective of this position.             The next request was through
the bar for a fee refLmd.
        Mr. Vereen signed a non-refundable retainer contract.
The time expended Ciri his case was approximately twenty five
 (25) hours,      If you desire a time and accou...Tlting record I
can provide t.he same.         t"'ly billable rate in cases such as
this is $350.00 an hour.             In context of resolution of the
money issue, vJe '~JiLl refund ~E},g_Q_Cl__~-(~_g on or before June 1,

     I haoo:Je r1crt !';:r.. e.ac~i.l-:..:;ci. by,.. relationship ~.rith ttte cli7.-rlt:.r
Because of int:e:cvening cir::::umstances, a lawsuit was not
filed but the non- filing· 1111ere not. the fault of this firm.
     Thank you for your attention to same.

                                        Sincere).¥;
                                          ~_/ - . ;,
                                        //                 / / ~-
                                    /              ~----        "-
                                   '·~----                          ~
                                        Anthony P. Griffi'IT,
                                        A Griffin I ..awvers ~'
                                                        -       '-..
                                        lJ.15 Twent.y First Street
                                        Galvest.on, Texas 77550""'
                                                                     '·
                                        409.763.0386                   '
                                        1.800.750.5034                   '
                                        Facsimile No. 409.763.4102


APG/.
files
license (see ?.geLda records for ,July 3,. 2008), but th·.::
licer1se was ultirna.tel.)r :cescir1ded. t>)l the Ba.il Bc)n.d Board.
        I have no rec;.~·rd 0f the cJ.:lent contacting our fi:t'm
tvJenty one i::imes during our period of representatic·n.             I
remember that there was an extended period of time bet'i•teen
our hiring and }1r. Vereen's 1-:ext contact with our firm.              He
preceded his termination of our fiL~ with two phone calls
 (one explaining that his.long period of non-contact;
approximately one year) ; t.h€: other seeking an update of my
revie1...- of t.he record.s (I requ.ested that he come in for an
interview to explain the p:n.)'S and con's of the litigation.
I explained that I need..3d have all the infm."1nat.ion at
present (we we1~e still within c:he st.atutory period), but
would hav.e the info:cmat ion when he came in for cUl.
appointment. lV.i:r. Vereen a.lso expressed his lack of desire
not proceed.       His Jetter reqv.esting a full refund is
reflective of this position. The next request was through
the bar for a fee refund.
       Mr. Vereen signed a non-refundable retainer contract.
The time expended on his case was approximately twenty five
 (25) hours.      If you desire a. time and accounting record I
can provide t.he same, !Jly billable rate                 in
                                                     cases such as
this iB $350.00 an hour.        In context of resolution of the
money issue, 'iile wiLl refund ~?t_QQ_Q_-_c~g on or before June 1,

     I ll.a:\.re not. b!~e.ache.cl b}'" rc:l2:.::ionshi_p v~rit.h ttu:; client:~
Because of intJ2~l.-vening cir:::·umstances, a lawsuit was not
filed but the non-filing were not the fault of this firm.
     Thank you for your attention to same.

                                   Bin·:en~].y;.

                                    /~             ./'-
                               L·---~-----.// ""          "-.,
                                   Anthony P. Griffii'h,
                                   J._ Griffin Law-yers ',,"-..
                                   ll.l5 T·v.1ent:y First Street
                                                                        '\.
                                   Gal·v·est.(::.n, Texas        77550 ·,·,.
                                   409.763.0386
                                   1.800.750.5034
                                   Facsimile No. 409.763.4102


APG/
files
xc:   Ceasar Vereen
      l92 Cou...Tlty Road 69BB
      .P-..r1gleton ~
                    ~re;:eaEJ 7rl515

      Interoffice - Rita Westerman
      (please note docket)
                         BEFORE THE EVIDENTIARY PANEL OF THE
                 STATE BAR DISTRICT NO. SB GRIEVANCE COMMITI'EE

COMMISSION FOR LAWYER DISCIPLINE,                      § 80021132504 [CEASAR W. VEREEN]
                                                       §
        Petitioner,                                    §
                                                       §
v.                                                     § GALVESTON COUNTY, TEXAS
                                                       §
ANmONY P. GRIFFIN,                                     §
                                                       §
        Respondent.                                    §

                           JUDGMENT OF PUBLIC REPRIMAND

                                     Parties and Appearance

        On AugUst 13, 20 12, came to be heard the above-styled and numbeted cause. Petitioner, the

COMMISSION FOR LAWYER DISCIPLINE, appeared by and through its attorney of record,

Shannon Breaux Sauceda, Assistant Disciplinary Counsel, and announced ready. Respondent,

ANTHONY P. GRIFFIN (hereinafter referred to as "Respondent''), Texas Bar Number08455300,

appeared in person and through attorney of record, Norma Venso, and announced ready.

                                      Jurisdiction and Venue

        The Evidentiary Panel SB having been duly appointed to hear this complaint by the chair of

the: Grievance Committee for STAiE BAR OF TEXAS District 5, finds that it has jurisdiction over the

parties and the subject matter of this action and that venue is proper.

                                     Professional Misconduct

        The Evidentiary Panel, having considered all of the pleadii:J.gs, evidence, stipuhitions, and

argument, finds Respondent has committed Professional Misconduct as defined by Rule 1.06(V) of

the TEXAS RULES OF DISCIPLINARY PROCEDURE.




                                    Judgment of Ppblls Reori.mwnd
                                               Pqe tor4
                                           Findings of Fact

          The Evidentiary Panel, having considered the pleadings, evidence aqd argument of counsel,

 makes the following findings of fact and conclusions of law:

          1. Respondent is an attorney licensed to practice law in Texas and is a member of THE
              STATE BAR OF TEXAS.


          2. Respondent resides in and maintains his principal place ofpractice in Galveston County,
             Texas.

          3. On or about October 3, 2008, Ceasar Vereen (hereinafter referred to as "Vereen") hired
             Respondent for representation in a discrimination claim associated with the revocation
             and/or denial of his bail bonding license. Vereen paid Respondent Ten Thousand and
             Noll 00 Dollars ($1 0,000.00) for the represem.tion.

          4. During the course of the representation, Vereen        madenumerous attempts to contact
             Respondent to ascertain the status of the case, but was usually informed that Respondent
             was not available at that time. Respondent did not return Vereen's calls. On a few
             occasions Vereen reached Respondent directly and during_these brief calls, Respondent
             indicated that he did not have time to speak and told Vereen to call back..

          5. Meanwhile, Respondent failed to take any action to pursue Vereen's case, other than to
             make an open records request

          6. By letter dated December 2, 20 I0, Vereen effectively terminated the representation and
             requested a refund of his fees; however, Respondent failed to return any unearned. fees.

          7. The Chief Disciplinary Counsel of the STATE BAR OF TEXAS has incurred reasonable
             attorneys' fees and direct expenses associated with this Disciplinaiy Proceeding in the
             amount ofThree Thousand Nine Hundred Seventy-Nine and 48/100 Dollars ($3,979.48)

          8. Respondent owes restitution in the amount of Nine Thousand and No/100 Dollars
             ($9,000.00) payable to Ceasar Vereen.

                                         Conclusions of Law

          The Evidentiary Panel concludes that, based on foregoing findings of fact, the following

TEXAS DISCIPLINARY RULES OF PROFESSIONAL CONDUCf                    have been violated: l.Ol(b)(l) [in

representing a cl.ient, a lawyer shall not neglect a legal matter]; 1.03{a) [a lawyer shall keep a client

reasonably informed about the status of a matter and promptly comply with reasonable requests for


CFI.-13                              Judgment of Publjs Beprimand
                                               P~t~:elof4
information}; and 1.15(d) [upon termination of representation, a lawyer shall take steps to the extent

reasonably practicable to protect a client's interests, such as giving reasonable notice to the client.

allowing time for employment of other counsel, surrendering papers and property to which the client

is entitled and refunding any advance payments of fee that bas not been earned].

                                              Sanction

         The Evidentiary Panel, having found Respondent has committed Professional Misconduct,

heard and considered additional evidence regarding th~ appropriate sanction to.be imposed against

Respondent After hearing all evidence and argument and after having considered the factors in Rule

2.18 of the TEXAS RULE OF DISCIPLINARY PROCEDURE, the Evidentiary Panel finds that the proper

discipline of the Respondent for each act of Professional Misconduct is a Public Reprimand.

         Accordingly, it is ORDERED, ADJUDGED and DECREED that a Public Reprimand be

imposed against Respondent in accor(jace with the TEXAS RULES OF DISCIPLINARY PROCEDURE..

The Evidentiary Panel finds that the sanction imposed against Respondent is the appropriate sanction

for each of the violations set forth in this Judgment.

                           Restitution, Attorneys' Fees and Expenses

         It is further 0 RDERED Respandent shall pay restitution on or before September 14, 2012, to

Cell:lar Vereen in the amount ofNine Thousand and No/ I 00 Dollars ($9,000.00). Respondent shall

pay the restitution by certified or cashier' s.check or money order made payable to Ceasar Vereen and

delivered to the STATEBAROFTEXAS, ChiefDiscipliruuyCounsel's Office, P.O. Box.l2487, Austin.

Texas 78711-2487 (1414 Colorado St., Austin, Texas 78701).

         It is further ORDERED Respondent shall pay all reasonable and necessary attorneys' fees

and direct expenses to the STATE BAR OF TEXAS in the amount of Three Thousand Nine Hundred

Seventy-Nine and 48/l 00 Dollars ($3,979.48). The payment shall be due and payable on or before


Cf6·13                              Judgment or Public RePrimand
                                              PllfleJ of4
..


     September 14, 2012, and shall be made by certified or cashier's check or money order. Respondent

     shall forward the funds, made payable to the STATE BAR OF TEXAs, to the Chief Disciplinmy

     Counsel's Office. P.O. Box 12487, Austin, Texas 78711-2487 (1414 Colorado St, Austin, Texas

     78701).

            It is further ORDERED that all amounts ordered herein are due to the misconduct of

     Respondent, are assessed as a part of the sanction in accordance with Rule 1.06(Y) of the TExAs

     RULES OF DISCIPLINARY PROCEDURE.       Any amount not paid shall accrue interest at the maximum

     legal rate per annum until paid and the STATE BAR OF TEXAS shall have all writs and other post-

     j udgrnent remedies against Respondent in order to collect all unpaid amowtts.

                                                Publication

            This reprimand shall be made a matter of record and appropriately published in accordance

     with the TEXAS RULES OF DISC!PLINAR V PROCEDURE.

                                                Other Relief

            All requested relief not expressly granted herein is expressly DENIED.

            SIGNED this ~day of~uat.                                   '2012.


                                                   EVIDENTIARY PANEL
                                                   DISTRICT NO. SB
                                                   STATE BAR OF TEXAS




                                       Judgment of Public Re.primand
                                                  Pqe4of4
TABlO
                    STATE BAR OF TEXAS


 Office of the ChiefDisciplinalJ' Counsel
                                                                                  RECEIVED MAR I 0 ~e~@
                                                             March 19, 2012

 Via Certified Mail No. 7004 1350 0002 6835 5366,
 Return Receipt Requested

 Anthony P. Griffin
 1115 21st Street
 Galveston, Texas 77550-4624

 RE:        Case No. H0111134143                        Kristina Guzman- Anthony P. Griffin

Dear Mr. Griffin:

The Office of Chief Disciplinary Counsel has completed its investigation of the above-referenced
Complaint and determined on March 6, 2012, that there is Just Cause to believe that you have
committed· one or more acts of Professional Misconduct, as defined by the TEXAS RULES OF
DISCIPLINARY PROCEDURE (TRDP).

In accordance with TRDP 2.14D, a statement of your acts and/or omissions and the TEXAS
DlSCIPLINARY RULES OF PROFESSIONAL CONDUCT that the Chief Disciplinary Counsel contends
are violated by the alleged acts and/or omissions follows:

             On or about May 12, 2010, Kristina Guzman (hereinafter referred to as
             "Complainant") hired Anthony P. Griffin (hereinafter referred to as
             "Respondent") for representation in an employment retaliation matter.
             Respondent's tee was Five Thousand and No/100 Dollars ($5,000.00).
             Complainant paid Respondent a total amount of Four Thousand One Hundred
             and No/100 Dollars ($4,100.00), with an agreement to pay the remaining
             balance in installments. Respondent and Complainant did not execute an
             employment contract.

            Thereafter, Respondent failed to take any action on Complainant's part except
            for preparing a rough draft of the petition in or around April20 11.

            During the course of the representation, Complainant made numerous attempts
            to contact Respondent to ascertain the status of her case; however, Respondent
            failed to communicate with Complainant.·                                     ·


g.\general\griffin.a_ sbs\143_guzman\correspondence\election letter.docx

                            600 Jefferson, Suite 1000 Houston, Texas 77002
                                                                                                    EXHIBIT
                  Phone: (713) 758:-8200 Toll Free: (866) 224-5999 Fax: (713) 758-8292
                                                                                                l :b-Ji
  STATE BAR OF TEXAS
  Office of the Chief Disciplinary Counsel


  Anthony P. Griffin
  March 19, 2012
  RE: Case No. Hllll-34143
  Page2


              On or about July 11, 2011, Complainant left a message for Respondent notifying
              him that she might be moving out of state and therefore, was requesting a refund
              of unearned fees. Minutes later, Respondent finally responded that he would not
              refund her money, but would look at her file and call her back. Respondent
              failed to call Complainant as promised. As such, on or about August 24, 2011,
              Complainant sent Respondent a letter whereby she terminated Respondent's
              representation and requested a detailed invoice of the services he provided, as
              well as the return of her client file. Respondent failed to provide Complainant
              with an accounting and further failed to return her client file.

 These alleged acts violate the following TEXAS DISCIPLINARY RULES OF PROFESSIONAL
 CONDUCT:

               l.Ol(b)(l)             in representing a client, a lawyer shall not neglect a legal matter
                                      entrusted to the lawyer;

               1.03(a)                a lawyer shall keep a client reasonably informed about the status
                                      of a matter and promptly comply with reasonable requests for
                                      information;

               1.04(a)                a lawyer shall not enter into an arrangement for, charge, or
                                      collect an illegal fee or unconscionable fee;

               1.04(d)                a contingent fee agreement shall be in writing and shall state the
                                      method by which the fee is to be determined;

               1.14(b)               upon receiving funds or other property in which a client has an
                                     interest, a lawyer shall promptly render a full accounting
                                     regarding such property upon request; and

               l.lS(d)               upon termination of representation, a lawyer shall take steps to
                                     the extent reasonably practicable to protect a client's interests,
                                     such as giving reasonable notice to the client, allowing time for
                                     employment of other counsel, surrendering papers and property
                                     to which the client is entitled and refunding any advance
                                     payments of fee that has not been earned.

Pursuant to TRDP 2.15, you must notify this office whether you elect to have the Complaint
heard by an Evidentiary Panel of the District Grievance Committee or in a district court of proper
venue, with or without a jury. The election must be in writing and served upon the Chief
Disciplinary Counsel's Office no later than twenty (20) days after your receipt of this



g:\general\griffin. a_sbs\ !43_guWJan\correspondence\election Jetter .docx
STATE BAR OF TEXAS
Office of the Chief Disciplinary CoullSel


Anthony P. Griffin
March 19,2012
RE: Case No. H111134143
Page 3

notice. Failure to file a timely election shall conclusively be deemed an affirmative election to
proceed before an Evidentiary Panel in accordance with TRDP 2.17 and 2.18.

Enclosed is a form in which to indicate your election and principal place of practice. It should be
mailed to the undersigned at the address shown at the bottom of this letter. In making your
election, you should be aware than an Evidentiary Panel proceeding is confidential unless a
public sanction is entered and that a private reprimand is only available before an
Evidentiary Panel. District court proceedings are public and a private reprimand is not an
available sanction.

If you have any questions or concerns, please contact the undersigned at the phone number listed
below.




  annon Breaux Sauceda
Assistant Disciplinary Counsel


Enclosure: Respondent's Election and Principal Place of Practice Certification


CF8-IB




g:\general\gri ffin. a_sbs\ 14 3___.,ouzman \correspondence\election letter .do ex
COMPLAINT AGAINST                                                           §
                                                                            §
ANTHONY P. GRIFFIN                                                          §     H0111134143 [KRISTINA GUZMAN]
                                                                            §
GALVESTON COUNTY, TEXAS                                                     §


                                  RESPONDENT'S ELECTION &
                          PRINCIPAL PLACE OF PRACTICE CERTIFICATION


          I, Anthony P. Griff"m, hereby elect: (Choose one of the following)

                      _ _ _ _ District Court

                      _ _ _ _ Evidentiary Hearing - District Grievance Committee


           I, Anthony P. Griffm, hereby certify that:


                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _(Physical Address- no P.O. Box)


                      _ _ _ _ _ _ _(City), _ _ _ _ _ _ _(County),

                      Texas, is my principal place of practice.



                      SIGNED this _ _ _ day of _ _ _ _ _ _ _ _ _, 2012.




                                                                                ANTHONY P. GRIFFIN

 **RETURN TillS FORM WITHIN 20 DAYS OF RECEIPT OF ELECTION NOTICE**




g:\general\griffin.a_ sbs\143_gu zman\correspondence\election lerter.docx
                           A GRIFFIN LAWYERS



                              Galveston Island
                           Galveston, Texas 77550



January 27, 2012



Jai Collier
Assistant Disciplinary Counsel
Office of the Chief Disciplinary Counsel
State Bar of Texas
600 Jefferson{ Suite 1000
Houston/ Texas 77002

        RE:   H0111134143 - KRISTINA      GUZMP~    - ANTHONY PAUL
              GRIFFIN

              (RESPONSE TO GRIEVANCEj

Ms .   Collier:

      Please find enclosed the hard copy of the above
referenced documents.   Thank you for.your attention to
same.

                             Sincerely,



                               n hony P. Griffin
                             A. Griffin Lawyers
                             1115 Twenty First Street
                             Galveston, Texas 77550
                             409.763.0386
                             1.800.750.5034
                             Facsimile ~o. 409.763.4102

APG/
files

Encls. - Response & Attachments 1 - 4


                  91 7108 2133 3934 9976 8562
fACSIMILE TRANSMISSION AND REGULAR MAIL

xc:     Kristina L. Guzman




        CER'l'IF'IED MAIL, RRB. NO.               91. 7108 2133 3934 9976 8562




c: wc.rd. grievancefile_ [guzrnan_kristina]_oppcsingco·llllsels_t.ransmi ttal
                                A GRIFFIN LA WYERS



                                   Galveston island
                                Galveston, Texas 77550
    January 27, 2012



Jai Collier
Assistant Disciplinary Counsel
Office of the Chief Disciplinaly Counsel
State Bar of Texas
600 Jefferson, Suite 1000.
Houston, Texas 77002

        RE:     H0111134143 -    k'RISTINA GUZMll..N -   Al~THONY   P.
                GRIFFIN

                (RESPONSE TO GRIEVANCE}

Ms. Collier:

     Please accept this letter as our response to the
grievance filed by tbe above person.  Please note as
follows:

           "    We were hired on May 10, 2010 by Ms. Guzman.   The
                client was referred by Barbara Smith, a former
                client.
           11   We were hired to look at an employment
                discrimination case and a tortious interference
                claim. 2 A copy of my file materials are enclosed
                under herein (attachment 1} .
           "    There is in the file a copy of a letter dated May
                10, 2010, confirming the payment of a retainer
                $5,000.00 and one-third of the recovery.   I have
                searched my computer and have not found that I
                followed through and provided a contract. of
                employment, but I am willing to provide



1
  The problem with the client's EEOC charge related to her not being an
employee of BP. This was axplained to her; she was not capable of
bringing an employment discrimination claim against a uon-employer.
xc:      Kristina Guzman



         CERTIFIED MAIL, RP$ NO. 91 7108 2133 3934 9976 8562




c: word. grievancefil.e_gu:;man_krist:\.J::a. 20~1. 3314.
                                           CAUSE NO. 12CV1732

    COMMISSION FOR LAWYER DISCIPLINE,                       §   IN THE DISTRICT COURT OF
                                                            §
             Petitioner,                                    §
                                                            §
    vs.                                                     §   GALVESTON COUNTY, TEXAs
                                                            §
   ANTHONY P. GRIFFIN,                                      §
                                                            §
             Respondent.                                    §   lOth JUDICIAL DISTRICT

                       AGREED JUDGMENT OF PROBATED SUSPENSION

                                        Parties and Appearance

            On this day, came to be heard the above-styled and numbered cause. Petitioner, the

  COMMISSION FOR LAWYER DISCIPLINE, by and through its attorney of record, Shannon

  Breaux Sauceda, Assistant Disciplinary Counsel, and Respondent, ANlliONY P. GRIFFIN

  (hereinafter referred to as "Respondent), Texas Bar Number 08455300, by and through his attorney

 of record, Norma Venso, announce that an agreement has been reached in the above-styled matter.

                                       Jurisdiction and Venue

           On the 18th day of July, 2012, pursuant to Rule 3.02 of the TEXAS RULES OF DISCIPLINARY

 PROCEDURE, the SUPREME CoURT OF TEXAS appointed the Honorable Darlene Byrne to preside over

 this disciplinary action. The Court finds that it has jurisdiction over the parties and the subject

matter of this action, and that venue is proper. Both Parties waived their rights to trial by jury.

                                     Professional Misconduct

          The Court, hav1ng considered the pleadings and the agreement of the parties, finds that

Respondent has committed Professional Misconduct as defined by Rule 1.06(V) ofthe TEXAs RuLEs

OF DJsC!PLlNARY PROCEDURE.      Respondent has committed professional misconduct as de.fined by

                           AGREED JUDGMENT OF PROBATED SUSPENSION
                                             Pa~te)   ort
Rule 1.06V of the TExAS RULES OF DISCIPLINARY PROCEDURE and in violation of Rules 1.03(a) [a

lawyer shall keep a client reasonably informed about the status ofa matter and promptly comply with

reasonable requests for information]; 1.04{d) [a contingent fee agreement shall be in writing and

shall state the method by which the fee is to be determined]; and 1.15(d) [upon termination of

representation. a lawyer shall take steps to the extent reasonably practicable to protect a client's

interests, such as giving reasonable notice to the client. allowing time for employment of other

counsel, surrendering papers and property to which the client is entitled and refunding any advance

payments of fee that has not been earned], of the TEXAS DISCIPLINARY RULES Of PROFESSIONAL

CONDUCT;   Article X, Section 9, of the STATE BAR RULES.

                                             Sanction

        It is AGREED and ORDERED that the sanction of a Probated Suspension shall be imposed

against Respondent in accordance with the TEXAS RULES OF DISCIPLINARY PROCEDURE.

        Accordingly, it is ORDERED, ADJUDGED and DECREED that Respondent be suspended

from the practice of law for a period of one (1) year, with the suspension being fully probated

pursuant to the tenns stated below. The period of probated suspension shall begin on August 30,

2013, and shall end on August 29, 2014.

                                       Terms of Probation

        It is further AGREED AND ORDERED that during all periods ofsuspensio~ Respondent

shall be under the following terms and conditions:

   1.      Respondent shall not violate any term of thls Judgment.

   2.      Respondent shalt not engage in professional misconduct as defined by Rule l.06(V) of
           the TEXAS RULES OF DISCIPLINARY PROCEDURE.


                          AGREED JUDGMENT OF PROBATED SUSPENSION
                                        Ptge:Z       orz
   3.      Respondent shall not violate any state or ferleral criminal statutes.

   4.      Respondent shall keep the STATE aAR. OF TEXAs membership department notified of
           current mailing, residence and business addresses and telephone .numbers.

   5.      Respondent shall comply with Minimum Continuing Legal Education requirements.

   6.      Respondent shall comply with Interest on Lawyers Trust Account(IOLTA) requirements.

   7.      Respondent shall promptly respond to any request for information from the Chief
           Disciplinary Counsel in connection with any investigation of any allegations of
           professional misconduct.

   8.      Respondent shall pay all reasonable and necessary attorneys' fees and direct expenses as
           ordered in this Judgment.

   9.      Respondent shall pay restitution as ordered in this Judgment.

                                        Prob2tion Revocation

        Upon determination that Respondent has violated any term of this Judgment, the Chief

Disciplinary Counsel may, in addition to all other remedies available, file a motion to revoke

probation with the Court and serve a photocopy of the          motio~   on Respondent pursuant to

Tcx.R.Civ.P, 21a.      Revocation will not be invoked on the basis of grievance matters pending

against Respondent at the time that this Judgment is executed.

        The Court shall conduct an evidentiary hearing. At the hearing, the Court shall determine by

a preponderance of the evidence whether Respondent has violated any term of this Judgmenl. If the

Court finds grounds for revocation, the Court shall enter an order revoking probation and imposing

an active suspension upon Respondent from the practice of law for a period of one (1) year

commencing on or after the date of revocation. Respondent shall not be given credit for any term of·

probation served prior to revocation.



                          AGREED JUDGMENT OF PROBATED SUSPENSION
                                              Pagel of .3
        It is further AGREED AND ORDERED that any conduct on the part ofRespondent which

serves as the basis for a motion to revoke probation may also be brought as independent grounds for

discipline as allowed under the TEXAS DISCIPLINARY RULES OF PROFESSIONAL CONDUCT and TEXAS

RULES OF   DISCIPLINARY PROCEDURE.

                          Restitution, Attornevs' Fees and Expenses

        It is further AGREED and ORDERED Respondent shall pay restitution to Kristina Guzman

in the amount of Two Thousand Three Hundred Fifty and No/1{}0 Dollars ($2,350.00). The

restitution payment shall be made by certified or cashier's check or money order and made payable to

Kristina Guzman. The payment shall be submitted to the ChiefDisciplioary Counsel's Office, P.O.

Box 12487, Austin. Texas 7871 l-2487 (1414 Colorado St., Austin, Texas 78701), on or before

March 5, 2013.

        It is further AGREED and ORDERED Respondent shall pay all reasonable and necessary

attorneys' fees and direct ex,penses to the STATE BAR Of TEXAS in the amount ofTwo Thousand Five

Hundred and No/1 00 Dollars ($2,500.00) . The payment or attorneys' fees and direct expenses shall

be made by certified or cashier's check or money order and made payable to the STATE BAR OF

TEXAS. The payment shall be submitted to the Chief Disciplinary Counsel's Office, P.O. Box

12487,Austin, Texas 78711-2487 (1414 Colorado St., Austin, Texas 78701), onorbeforeMarch5,

2013.

        It is further AGREED and ORDERED that all amounts ordered herein are due to the

misconduct ofRespondent and are assessed as o part of the sanction in accordance with Rule 1.06(Y)

of the TEXAS RULES OF DISCIPLINARY PROCEDURE. Any amount not paid shall accrue interest at the

maximum legal rate per annum until paid and the STATE BAR OF.TEXAS shall have all writs and other

                          AGREED JUDCMENT OF PROBATED SUSPENSION
                                             .!'ate 4of4
post-judgment remedies against Respondent in order to collect all unpaid amoun.ts.



                                          Publication

       This suspension shall be made a matter of record and appropriately published in accordance

with the TEXAS RL'LES OF DISCIPLINARY PROCEDURE.

                                          Other Relief

       IT IS FURTHER ORDERED that the Clerk ofthis Court shall forward a certified copy of

the cvrrent Disciplinary Petition on file in this case, along with a copy of this Judgment to the

following: (1) CLERK OF THE SUPREME COURT OF TEXAS, Supreme Court Building, Austin, Texas

78711; (2) The STATE BAR OF TEXAS, Office of the Chief Disciplinary Counsel, P. 0. Box 12487,

Austin. Texas 7&711; and (3) Respondent, by and through his attorney of record, Norma Venso, 83 0

Apollo SL, Houston, Texas 77058.

        IT IS ORDERED that all costs of court incurred in the prosecution ohhis lawsuit shall be

taxed against Respondent, for which the Clerk may have execution if they are not timely paid.

        AU'"'""""' relief not oxpress!y gmctod horein1     exp=dy DENIED.

        SIGNED this   _gQ_ day of       Ha' f(                   '2013.
                                                            ......




                           AGREED JUDGMENT OF PROBATED SUSPENSlON
                                         Page SofS
AGREED AS TO BOTH FORM AND SUBSTANCE:

STATE BAR OF TEXAS
Office of the Chid Disciplinary Counsel

LINDA A. ACEVEDO




                        SAUCEDA
                                                    ~IJ.· ~
                                                    N        VENSO
                                                                              jl,\lfYJl
Assistant Disciplinary Counsel                      Attorney at Law
State Bar No. 24002896                              State Bar No. 20545250
600 Jefferson, Suite 1000                           &30 Apollo Street
Houston, Texas 71002                                Houston, Texas 77058
Phone:       (713) 758-&200                         Phone:         (409) 789-8661
Fax:             (7l3) 758-8292                     Fax:           {281) 286-9990

ATIORNEYS FOR PETITIONER,                            AITORNEY FOR RESPONDENT,
COMMISSION FOR LAWYER DISCIPLINE                     ANTHONY P. GRIFFIN




                                                     State Bar No. 08455300




                                AGREED JUDGMENT 0 F PROBATED SUSPENSION
                                              Page 6 of6
                                                               CITATION             ~'ROFESS!ONAl Cl\/ll PROCESS.
                                                          THE STATE OF TEXAS
COMMISSION FOR LAWYER DISCIPLINE VS. ANTHONY P.                                             Cause No.: 12-CV-1732
GRIFFIN                                                                                     lOth District Court of Galveston County


TO:     Anthony P. Griffin,lllS 21st Street, Galveston, Texas 77550, or any other place he may be found.


GREETINGS: YOU HAVE BEEN SUED. You may employ an attorney.lf you or your attorney do not file a written answer with the Clerk
who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days from the date you were served this
citation and petition/motion, a default judgment may be taken against you.
Said written answer may be filed by mailing same to: District Clerk's Office, 600 59th Street, Suite4001, Galveston, Texas 77551-2388.
The case is presently pending before the lOt\District Court of Galveston County sitting in Galveston, Texas, and the; Original Petition-
DCA was filed; July 30, 2012. It bears cause number 12-CV-1732 and see the attached petition/motion for named parties to the suit.

Issued and given under my hand and the seal of said court at Galveston, Texas, on this the 30th day of July, 2012.

Issued at the request of:                                                                  Doryn Danner Glenn, District Clerk
Shannon Breaux Sauceda                                                                     Galveston County, Texas
State Bar of Texas
Office of the Chief Disciplinary Counsel                                             By:
600 Jefferson, Suite 1000
Houston, Texas 77002

SEE AlTACHED FORM
NOTE: Status Conference set: 11/01/2012 at 10:00am

                                          OFFICER/AUTHORIZED RETURN
Came to hand on the ___ day of _ _ _ _ _ __, 20_ at      o'clock_. M. and executed at._ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ in __________County,Texas,on
the _ _ day of                         20_ at ___ o'clock _m, by delivering to                                                    in
person a true copy of this Citation together with the accompanying _ _ copy(ies} of the ; Original Petition -DCA attached thereto
and I endorsed on said copy of the Citation the date of delivery. To certify which I affix my hand officially this the ___ day of
- - - - - - - - - ' 20_.

Fee-Serving: _ _ __
                                                                            Sheriff/Constabie
Amount: _ _ __                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas

                                                                BY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                           Authorized Person/Deputy Signature

On this day personally appeared                                        known to me to be the person whose signature appears on the
foregoing return, personally appeared. After being duly sworn by me, he/she stated that this citation was executed by him/her in the
exact manner recited on the return.                                                                                   ·

Sworn to and subscribed before me, on this                dayof                                          20
                                             ------               --------------------------
                                                                    Notary Public
                                     CAUSE NO.

COMMISSION FOR LAWYER DISCIPLINE,

       Petitioner,

vs.

ANTHONY P. GRIFFIN,

       Respondent.

                          ORIGINAL DISCIPLINARY PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Petitioner, the COMMISSION FOR LAWYER DISCIPLINE, a

committee of the STATE BAR OF TEXAS, and would respectfully show unto the Court as follows:

                             I. DISCOVERY CONTROL PLAN

       Pursuant to Rules 190.1 and 190.3 of the TEXAS RULES OF CIVIL PROCEDURE, Petitioner

intends discovery in this case to be conducted under the Level2 Discovery Control Plan.

                                          II. PARTIES

       Petitioner is the COMMISSION FOR LAWYER DISCIPLINE (hereinafter referred to

as "Petitioner"), a committee of the STATE BAR OF TEXAS.

       Respondent is ANTHONY P. GRIFFIN (hereinafter referred to as "Respondent"),

Texas Bar Card No. 08455300, a licensed attorney and a member of the STATE BAR OF TEXAS.

                              III. NATURE OF PROCEEDING

       Petitioner brings this disciplinary action pursuant to the STATE BAR AcT, TEXAS

GOVERNMENT CODE ANNOTATED §81.001, et seq. (Vernon 2003); the TEXAS DISCIPLINARY

RULES OF PROFESSIONAL CONDUCT; and the TEXAS RULES OF DISCIPLINARY PROCEDURE. The

Complaint that forms the basis of this cause of action was filed on or after January 1, 2004.
                                                                     IV. VENUE

            Respondent's principal place of practice is Galveston County, Texas; therefore, venue is

appropriate in Galveston County, Texas, pursuant to Rule 3.03 of the TEXAS RULES OF

DISCIPLINARY PROCEDURE. Respondent may be served at his business address, 1115                  21st


Street, Galveston, Texas 77550, or any place he may be found.

                                              V. PROFESSIONAL MISCONDUCT

            The acts and omissions of Respondent, as hereinafter alleged, constitute professional

misconduct as defmed by Rule 1.06V of the TEXAS RULES OF DISCIPLINARY PROCEDURE.

                                                         VI. CAUSE OF ACTION

            1.          On or about May 12, 2010, KRISTINA GUZMAN (hereinafter referred to as

"GUZMAN") hired Respondent for representation in an employment retaliation matter.

Respondent's fee was Five Thousand and No/100 Dollars ($5,000.00).                  GUZMAN paid

Respondent a total amount of Four Thousand One Hundred and No/1 00 Dollars ($4, 100.00),

with an agreement to pay the remaining balance in installments. Respondent and GUZMAN did

not execute an employment contract.

            2.          Thereafter, Respondent failed to take any action on GUZMAN'S part except for

preparing a rough draft of the petition in or around April2011.

            3.          During the course of the representation, GUZMAN made numerous attempts to

contact Respondent to ascertain the status of her case; however, Respondent failed to

communicate with GUZMAN.

            4.          On or about July 11, 2011, GUZMAN left a message for Respondent notifying

him that she might be moving out of state and therefore, was requesting a refund of unearned

fees.      Minutes later, Respondent finally responded that he would not refund her money, but



Original Disciplinary Peliliow"Anlhony P. Gnffin                                               Page 2
g:\litdocs\gri ffin .a. p_sbs\ 143 _,ouzman _lit\pleadings\dp.docx
would look at her file and call her back. Respondent failed to call GUZMAN as promised. As

such, on or about August 24, 2011, GUZMAN sent Respondent a letter whereby she terminated

Respondent's representation and requested a detailed invoice of the services he provided, as well

as the return of her client file. Respondent failed to provide GUZMAN with an accounting and

further failed to return her client file.

                                                      VII. RULE VIOLATIONS

            The acts and/or omissions of Respondent described above constitute conduct in violation

of the following Rules of the TEXAS DISCIPLINARY RULES OF PROFESSIONAL CONDUCT:

        l.Ol(b)(l) in representing a client, a lawyer shall not neglect a legal matter entrusted
                           to the lawyer;

       1.03(a)             a lawyer shall keep a client reasonably informed about the status of a
                           matter and promptly comply with reasonable requests for information;

       1.04(a)             a lawyer shall not enter into an arrangement for, charge, or collect an
                           illegal fee or unconscionable fee;

       1.04(d)             a contingent fee agreement shall be in writing and shall state the method
                           by which the fee is to be determined;

       1.14(b)             upon receiving funds or other property in which a client has an interest, a
                           lawyer shall promptly render a full accounting regarding such property
                           upon request; and

       1.15(d)             upon termination of representation, a lawyer shall take steps to the extent
                           reasonably practicable to protect a client's interests, such as giving
                           reasonable notice to the client, allowing time for employment of other
                           counsel, surrendering papers and property to which the client is entitled
                           and refunding any advance payments of fee that has not been earned.

                                                                    VIII.

            The Complaint that forms tl1e basis of this cause of action was brought to the attention of

the Office of the Chief Disciplinary Counsel of the STATE BAR OF TEXAS by KRISTINA

GUZMAN'S filing of a grievance on or about November 28, 2011.



Original Disciplinary PetlliDIVAnthony P. Griffin                                                        Page 3
g.:\litdocs\griffin. a.p_sbs\ 143 _guzman _I it\pleadings\dp.docx
                                                    PRAYER FOR RELIEF

          WHEREFORE, PREMISES CONSIDERED, Petitioner, the COMMISSION FOR

LAWYER DISCIPLINE, respectfully prays that this Court discipline Respondent, ANTHONY

P. GRIFFIN, by reprimand, suspension or disbarment, as the facts shall warrant; order

restitution to Complainant, if applicable; and grant all other relief, general or specific, at law or

in equity, to which Petitioner may show itself to be justly entitled including, without limitation,

expenses, costs of court, and attorneys' fees.

                                                               Respectfully submitted,

                                                               STATE BAR OF TEXAS
                                                               Office of the Clrief Disciplinary Counsel

                                                               LINDA A. ACEVEDO




                                                               Assistant Disciplinary Counsel
                                                               State Bar No. 24002896
                                                               600 Jefferson, Suite 1000
                                                               Houston, Texas 77002
                                                               Phone:             (713) 758-8200
                                                               Fax:               (713) 758-8292

                                                               ATTORNEYS FOR PETITIONER,
                                                               COMMISSION FOR LAWYER DISCIPLINE




Original Disciplinary Pet ilion/Anthony P. Gritlin                                                         Page4
g \litdocs\griffin.a.p_sbs\143 _guzman_lit\pleadings\dp.docx
             THE DISTRICT COURTS OF GALVESTON COUNTY
                 CIVIL CASE INFORMATION STATEMENT
 The case Information Statement is for administrative purposes only. It shall be filed with the Parties
 Original Pleadings and shall be served upon all other parties to the action. All Status Conferences will
 be set for Thursdays following 90 days from the date of filing according to each Courts scheduled times
 10m District Court- 10:00 A.M.                         212m District Court- 9:00 A.M.
 56tll District Court- 9:30 A.M.                        405Ut District Court - 9:30 A.M.
 122na District Court-9:30A.M.
      Notice of Status Conference Setting: Please calendar this event
                            Date 11101/2012 set in the lOth District Court

                                          12-CV-1732- lOth District Court

                            Commission For Lawyer Discipline vs. Anthony P Griffin

Nameofp·                    11ng t h"IS t orm
           nmary_ Attorney fT                         Name of Opposrng Attorney, if known
Attorney Name                                         Attorney Name

Attorney Bar No.                                      Attorney Bar No.

Attorney Address                                      Attorney Address


Attorney Phone No.                                    Attorney Phone No.

Attorney Fax No.                                      Attorney Fax No.


Briefly describe the case, including special characteristics that may warrant extended discovery or
 accelerated disposition.
If discovery LEVEL 3 is requested, explain why. Attach additional sheets, if necessary.


Estimated time for discovery                          Estimated trial time


Do you presently anticipate adding any parties?       If so when?


Level Assignment Preferred: (please check one)

Level1                              Level2                                 Level3
$50,000 or less                     All Other Cases                        Court Order Only

Is this case suitable for ADR? (yes or no) _ _ _ _ _ __             ADR M e t h o d ? - - - - - - - - -


Signature of Attorney_ _ _ _ _ _ _ _ _ _ _ _ __                     Date signed _ _ _ _ _ _ _ _ __

Printed Name of Attorney: _ _ _ _ _ _ _ _ _ _ _ _ __
                     ORDER OF THE SUPREME COURT OF TEXAS

                                    Misc. Docket No. 12-9119

                           Appointment of a District Judge to Preside
                              in a State Bar Disciplinary Action


       The Supreme Court of Texas hereby appoints the Honorable Darlene Byrne, Judge ofthe
126th District Court, Austin, Texas, to preside in the Disciplinary Action styled:

                 The Commission for Lawyer Discipline v. Anthony P. Griffin

to be filed in a District Court of Galveston County, Texas.

       The Clerk of the Supreme Court shall promptly forward to the District Clerk of Galveston
County, Texas, a copy of the Disciplinary Petition and this Order for filing pursuant to Rule 3.03,
Texas Rules of Disciplinary Procedure.

               As ordered by the Supreme Court of Texas, in chambers,

                                              With the Seal thereof affixed at the City
                                              of Austin, this JB:I:..da-y of July, 2012.


                                             ~~-~
                                              BLAKE HAWTHORNE, CLERK
                                              SUPREME COURT OF TEXAS
        This assigrunent, made by Misc. Docket No. 12-9119, is also an assignment by the Chief
Justice of the Supreme Court of Texas pursuant to Texas Government Code,§ 74.057.
                           fL
       Signed this   {~     day of July, 2012.




                                                  Wallace B. Jefferson
                                                  Chief Justice




Misc. Docket No. 12-9119                                                           Page2
                STATE BAR OF TEXAS

 Ojfzce of the Chief Disciplinary Counsel

 December 21, 2011

 CMRRR#: 70101870000315035500

 Mr. Anthony Paul Griffin
 1115 21st Street
 Galveston, Texas 77550-4624

 Re:     H0111134143 Kristina Guzman- Anthony Paul Griffin

 Dear Mr. Griffin:

 The Office of Chief Disciplinary Counsel has received the above-referenced Grievance, a copy
 of which is enclosed with this notice. This office has examined the Grievance and determined
 that the information provided alleges Professional Misconduct. Pursuant to the Texas Rules of
 Disciplinary Procedure, this matter has been classified as a Complaint.

 Please advise this office immediately if you are represented in this matter by an attorney.

 You must furnish to this office a written response to the- Complaint within thirty (30) days of
 receipt of this notice. The response should address specifically each allegation contained in the
 Complaint, and should further provide all information and documentation necessary for a
 determination of Just Cause as defmed in the Texas Rules of Disciplinary Procedure. Pursuant
 to Rule 2.10 of the Texas Rules of Disciplinary Procedure, you are required to provide a
 copy of your response directly to the Complainant.

·Pursuant to Rules 8.01(b) and 8.04(a)(8) of the Texas Disciplinary Ru1es of Professional
 Conduct, failure or refusal to timely furnish a response or other information requested by
 the Chief Disciplinary Counsel, without timely asserting legal grounds to do so, constitutes
 Professional Misconduct.

The Office of Chief Disciplinary Counsel maintains as confidential Disciplinary Proceedings,
except that the pendency, subject matter, and status of a Disciplinary Proceeding may be
disclosed by the Chief Disciplinary Counsel if the Respondent has waived confidentiality or the
Disciplinary Proceeding is based upon conviction of a serious crime. The Chief Disciplinary
Counsel may provide appropriate infonnation, including the response, to law enforcement
agencies, under Rule 6.08 of the Texas Rules of Disciplinary Procedure.

You will be notified in writing of further proceedings in this matter.

                           600 Jefferson, Suite 1000 Houston, Texas 77002
                              Phone: 713-758-8200 Fax: 713-758-8292
s·       erely,
           1 1.
         ~euVt\L~
   L. Collier
     stant Disciplinary Counsel
Office ofthe Chief Disciplinary Counsel
State Bar of Texas
JLC/ra

Enclosure(s): Grievance (Copy of Complaint)


CF2-3.
       RECEIVED
        DEC 20 2611
     STAlE BAR OFTEXASOFFICE OF THE CHJEF))ISCIPLINARY COUNSEL
       HOUSTONCDC       .        STATEBAROFTEXAS               RETU NING
                                                 GRIEVANCE FORM                               lt   ender
                                                                                              /

I.     GENERALINFORMATION                                                                   ~QV} 0 20!1
       Before you fill out thi~ pap~nvork, there may be a.faste:r way to resolve the iss
       are currently having with aii attorney.

       If you are considering filing a grievance against a Texas attorney for any of the f,
       reasons:
                                                                                                           Chief Disciplinary Counsel
                You believe your attorney is neglecting your case.            ·                  State Bar of Texa~/
                Your attorney does not return phone calls or keep you informed about the statuS'~~-··..-·
                of your case.          ·
                You have fired your attorney l:lut are having problems getting your file back from
                the attorney. '              ·

       You may want to consider contacting the Client-Attorney Assistance Program
       (CAAP) at 1-800-932-1900.

       CAAP was established by the State Bar of Texas to help people resolve these kinds of
       issues with attorneys quickly, without the filing of a formal grievan9e.

       CAAP can resolve many problems without a grievance being filed by providing
       information, by suggesting various self-help options for dealing with the situation, or by
       contacting the attorney either by telephone or letter.

       I have   L_ I have not ___ contacted the Client-Attorney Assistance Program.
        NOTE: Please be sure to fill out each section completely. Do not leave any section
        blank. If you do not know the answer to any question, write "I don't know."
                .                                               '                       .

I!.     INFORM:ATION ABOUT YOU-- PLEASE KEEP CURRENT

I.      TDCJ/SID #
                                                 PIMr.
                     -f\lf-V-L..!..llA--L--.,---- r¢ Ms.   Name:.
                                                                     \)
                                                                     'f\.YI5fl (/\.?!
                                                                                        6uzm:::u1
        Imiriigration # _ _ _ _ _ __

        Address:




        City:~·~~----.-- State:                                     _ _ _ _ Zip Code: ---~-.--




        0411
2.     Employer:_

       Employer's Address:
                             ---------------------------------------------

3.     Telephone number: Residence        e-·.   I   •   I'   •.         Work:     -----~-----~

       Other: - - - - - - - -

4.     Drivers License #                                           Date of Birth     '
                               --------
5.     Name, address, and telephone number of person who can always reach you.

       Name                                                         Address

                                                     Telephone.

6.     Do you understand and write in the English language? -·--".~"+-'-e~5_,_______~_
       If no, what is your primary language?                 ·
       Who helped you prepare this form?----------:---:-:----....._-
       Will they be.available to transla'te future correspondence during this process? - - - -

7.     Are you a Judge? :-'-b>.::::.-!!0"------.,.-,-------
       If yes, please provide Court, County, City, State: - - - - - - - - - - - - - - - - - - -

III.   INFORMATION ABOUT ATTORNEY

       Note: Grievances are not accepted against law firms. You must specifically name the
       attorney against whom you are complaining. A separate grievance form must be
       completed for each attorney against whom you are complaining.

1.     Attorney name:      \\(')\='nOb~   0ri.f-.fi V1                     Address:      ! I (6   Moody fu;oe:
       City:   Gu \ves\o Y\                   State:_U~---                         Zip Code:   :r'l S&o
2.     Telephone number: Work      tfotl ·J !f3· o 32>11       Home _ _ _ _ _ __

3.     Have you or a me!)l'l:fer of your family filed a grievance about this attorney previously?
       Yes_ No _../_1lff'"yes", please state its approximate date and outcome. _ _ _ _ __




       0411                                                                                                  2
     Have you or a member of your family ever filed an appeal with the Board of Disciplinary
     Appeals about this attorney?

     Yes __ No    L     If"yes," please state its approximate date and outcome.



4.   Please _9heck one of the following:
     _L_            This attorney was hired to represent me.
                    This attorney was appointed to represent me.
                    This attorney was hired to represent someone else.

     Please give the date the attorney was hired or appointed.   Malj \ 1.. 12Dl 0
     Please state what the attorney was hired or appointed to do. IZ..tpr.e~i




5.   What was your fee arrangement with .the attorney? __,$.___5"""+1....
                                                                     ()""0--"0"'-------·-·_·_ _ _ _ __




     How much did you pay the attorney? ~~~'--~.Yf'-'-\4.QPO-L----------------



     If you signed a contract and have a~' please attach.
     If you have~ of checks and/or receipts, please attach.
     Do not send originals.

6.   If you didcr;ot hir~ the attomey;what is your connection with the attorney? Explain briefly




7.   Are you currently represented by an attorney? __N-'--"'-'l"")_ _ _ _ __
     If yes, please provide information about your current a t t o r n e y : - - - - - - - - - - - -




8.   Do you claim the attorney has an impairment, such as depression or a substance use
     disorder? If yes, please provide specifics (your personal observations ofthe attorney



     0411                                                                                      3
      such as slurred speech, odor of alcohol, ingestion of alcohol or drugs in your presence
      etc., including the date you observed this, the time of day, and lJ)Cation).
                                    (J ·.




9.    -Did the attorney ever make any statem-ents or admissions to you or·in your presence that
       would indicate that the attorney may be experiencing an impairment, such as depression
       or a substarice:use disorder?':Jfso, please prov1de.details.  -..           --




IV.   INF.ORMATION ABOUT YOUR GRIEVANCE

I.    Where did the activity you are complaining about occur? · .·



2.    If ymlr grie_vance is. about a ·lawsuit, ariswer the following, if known: ..

      a: Name ofcourt
                            --------------------------------~-----------------

       b. Title of the suit·-
                             ------------------~------~-----------------------

      c. Case number and date suit was· filed_-____c,__...:,..__ _ _ __.:.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       d. If you are not a party to this suit, what is your connecti-on with it? Explain briefly .

                                            ....~ ...

                                                                                         :...::-.   :.... ' .



3. .··Explain in detail why you think this attorney has done ·something improp~r or has fa lied
      to do something which should have been done. Attach additional sheets of paper if
                                                        .   :   .     .   .   •   '   ·,j:'         \           .•   '
      necessary.

       If you have copies of letters or other documents you believe are relevant to your
       grievance, please attach. Do not send originals.

       Include the names, addresses, and telephone number of all persons who k'~ow
       something about your grievance.                                          -




       0411                                                                                                              4
                       Also, please be advised that a copy of your grievance will be forwarded to the
                       attorney named in your grievance.

                      DY\. ~ W.,'l..OIO                 Nv; brlfBn Was                      ~
                                                                 -tv. cqr.eSeb;t me fov c.t_,
t{.-\-o.llo..:haf\ c..o.s-e ll1jlLlf\51: mlj pr'E-v,oas .emplnr:jPY, &i&hno -vs-12e ~ fwif'fi, ~tiN
 ~ V\t 'Jjou.Ld. f..epr&nt rru fn v- wtdJu                                    be. CA ftz.U   to roo..Kr       o.. P~ m:C.Dt t.u\il--,"1 T     fuv..nJ. "'- Ji,b.
1~n w~s \Cc.Nlo(_V'o~h 4o a..Cup+ ±hat orj..(frt'

.ll-6-t. o.f-+4 +N.. La~-\- dJ.od ii 1/"l.J!, .\br -\-4 Q~~!\Wf                             fM fl~J:=    oc t.SpDo.O n        B:pci/ JC/,tD/1     IN08'fi..t

~s\o- ~.QfOir.tto\ttlt Sc.h.td.I.U- dciVlh" -M lit.41u1">h?n .frl>tn.
VAS     6~ ;1. ~t.(J 'ro C:Onbrrn ±N.                    a.   ppni~n-t. lf-+ ~roll.! n,~-\f lJ. t:{-.GSptr.               :::Z: o..yri v'..fd e:i   bri~.fi f'\
·fit.(.. \.\.t   ~c. \0\oW\.(&_'j:l.d      '(\AQ.   and £111 n,(\~ spoK-1 4-'hat ht                   lb)t'l.S   i V) cou.tr au A!Uj ~ ~ ~

A:JuJ..JJ...4 ~~l.. To              rN..   ~ec...u,S& V>£ hctd:               a....   NAAac,Vu . Ht ~~ wi+-n                  N.s     Q.Ss;s~ ~
Y'i. rul.v\ s.-ed 'vu..t -\1> '5~,                       \!'f\1.   a..n   a.f2P oi f\tnv nf b ( ~ folio~ 111j                 3\A.nrla :;    f¥ri ( I ? ~l. (
                                                                                                                                                          1


tV' o.. \O'.OOo.-""9-~f'~il'\~±                     bl\ ~01          tf) 1'ta!\.T...- \Uj'Stif¥\C':7tA."L~            ll-rrivd     CL-+~ ilPf-i~

11'   \O'.OOCU'A· ~~fin s~ IIDW?jhl~ \5 ybdtw.-.(.-c'> ~pinCj ~ yo~b olmf+ u£ \A)hcl                                                             h.t. ~ d ~
~ ~~'NJ -\-D er..e.W\J-, \k_ eM                     a l'lM- t.ompkJe                  -\N... ro~h d-nrt4 and ,fretted-~                      4      w~
~l c;u)- ~ f1~iu t&>e~. \tL shU   \0.\!J.fW'\\ I f\qu.i   fin,       ±ht.sw-u.& o~\-4- br~eJ:nd et>.f~.lli~ ct.ssis.t-:ud- &1-s
        ~~d- '{\)..      N.t.d. s.~,\lS~ ttWI.Y ~Wr t\..t I tH.Yf b~A..)--,~,-1.- :k-                            f\).e-w.K (nti I{£     an.'-3--}tu..~

                 V.     HOW DID YOU LEARN ABOUT THE STATE BAR OF TEXAS' ATTORNEY
                        GRIEVANCE PROCESS?

                                  Yellow Pages
                                  Internet
                                  Other




                        0411                                                                                                             5
VI. ATTORNEY-CLIENT PRIVILEGE WAIVER

            I hereby expressly waive any attorney-client privilege as to the attorney, the subject of
            this grievance, and authorize such attorney to reveal any information in the professional
            relationship to the Office of Chief Disciplinary Counsel of the State Bar of Texas.

            I understand that the Office o( Chief Disciplinary Counsel maintains as confidential the
            processing ofGrievances.                            ·                         ·

            Sighatur~~ ~··                                                     _!_f..LI·_,3~·-=-'l.L/~~~~-
                                                                   ·Date: ·.....

            To ENSURE PROMPT ATTENTiON; THE GRIEVANCE SHOULD BE MAILED TO:

                                THE OFFICE OF' CHIEF DISCIPUNARY COUNSEL
                                                 P.O. Box 13287
                                            · ·Austin:, Texas 78711
                                                                                                             ..   -·;




                                                                                                . :··




 .'('   .




            0411                                                                                        6
On July 30, 2011 at 10:30am I contacted Griffin law firm and spoke with a male assistant
who answered the phone and advised that Griffin was out of the office and wouldn't be
returning until later that week. I stated to the individual that I've been calling for weeks
and months and was tired of leaving a voicemail message and would never receive a call
back. The individual suggest that I call Griffin on a direct cell phone line, and the number
he gave me was {713} 408-1346. At 10:32 am I contacted Griffin who didn't answer so I
left him a voice message stating that I had made many calls inquiring the status of the
case and had not received a call back and that I was possibly moving out of the states
and was requesting my refund of money back due to the false agreement we·;held from
the May 12, 20:!.0. Griffin returned my phone call back and at approximately 10:36am
and replied that "it didn't work like that, and give him a couple of days to look over my
files". He stated that he would contact me within a couple of days. I never received a call
from Griffin like he said from the previous phone conversation we held. So on August
24,20111 sent Griffin a certified letter through the USPS letting. him know that I wanted
all work to be stopped, I wanted a bill receipt of all the work he have done, and to turn
over all files. In return Griffin sent in the mail a letter stating NO REFUND/ CLOSING FILE.
He had stated in his letter that "We have performed consistent with our contract,"
which was a false statement. No work other than the rough draft he typed was done
which took place on April17, 2011. Mr. Griffin had confirmed that the lawsuit would not
take longer than a year to finalize. After our meeting we held on April17, 2011 he stated
that from that date it would be one month exactly and everything would be finalized.
          -   ')
                      2. 010
          -~I




              P::~eas-:=
                     accep-c t::h.is let t>=-r o_s c-.::-.::lfirTnat.i.c)n c>f ~-~~=
~-?ayTnerlt:  :>f $3,00C~OO on yot:r :ceta.ine.r:- c~f $5,..00C~O·~; Coal2:-1.c~2
·r~.:~ 11 be. p-3.ya!.:·J_e o-\p:::-~ 9 0 · da~:.. fJ~=.r:!. o6.) _ Pl ea.se: :-:: ·:: t.e t 11-=~ t. -.~Je
will prepare a contract and forward                                                                        ~nder   ssparate             ccve~­
Th;.:mk yc.-cJ. for coE.sid·;:,ring our finn.

                                                                            Si11ce:cely,
                                                                                                    ----
                                                                                          -------
                                                                      /_..........-
                                                                     __                 ..-····'
                                                                                                                             · .•.. _
                                                                     ·~----AII-:.:~iC;ny Griffi-r1 P.
                                                                             A Griffi_n Lawyers
                                                                             11~'--~i   ~~()Cd~{
                                                                             Galvescon, Texas                       7'7550
                                                                             4t)9. 75~:.: _ 03BE-
                                                                             i. SOli .. 750- 5(!:!4
                                                                             Facsimile No. 409.763_4102

E~.PG/
files




::; : ··1o.r:d g:.l7.m-=.n __ kr.ist.i:::1..3._ clie::-}t:_G0::Jfirr:l                                                       ANTHONY P. GRIFFIN. INC.
                                                        A Projessiona l C01poratioH
                                                                 Lawyers




                                                            Galveston Is land
                                                         Galveston, Texas 77550




 ,_7uly 6      r   2C:O

 Tc:      K~istina        Guzman

~~':::-orr::   1-'..nthony P.   GriffiD. 1   ::.inc.
                 CAUSE NO.

KRISTINA -   GUZMAN              IN THE.

v.                               JUDICIAL DISTRICT COURT


E? CORPORATION - USA
~~u MICHAEL CASTANEDA            GALVESTON COUNTY, TEXAS

      PLAINTIFF, KRISTINA L. GUZMAN'S, ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COUIRT:

      This lawsuit is brought by Kristina L. Guzman,       J

hereinafter and sometimes referred to as Plaintiff, against

BP Corporation and Michael Castaneda, hereinafter referred

to as Defendants.     Plaintiff brings this suit complaining

that her rights under Texas law have been violated.

Plaintiff sues for damages:

                                I.

      This matter is a schedule 2 matter as that term is

defined under the Texas Rules of Civil Procedure.

                               II.

      At all times material to this action, Plaintiff has

been a resident of the County of Galveston.

      Defendant, BP Corporation, can be served with process

by serving its registered agent, to-wit:



      Defendant, Michael Castaneda, can be served with

process by serving him at
                                III.

       Plaintiff began employment with Wackenhunt Security on

November 3, 2009 as a Patrol Officer at the BP, Texas City,

Texas site.    Plaintiff worked the site without incident or

complaint.

       On or about September 27, 2009, Plaintiff was called

in office, based on a complaint from Ben Weir, Security
                                                             j
Operations Center.    Plaintiff told that Weir complained

with respect to her having a tongue ring.         Plaintiff denied

having a ring and a picture was taken of her tongue.

During the process of taking the picture, Plaintiff was

informed as to who made the complaint and was informed by

Reza Ahwazi, Wackenhut BP Project Manager, that Ben Weir

wanted her out of the plant.

       On or about September 25   1   2009, Ben Weir, approached

Plaintiff and inquired whether she changed her hair for

him.    Plaintiff didn't know what to say·to the comment.

Plaintiff then went to her management Reza Ahwazi and

reported the comment.    She informed her management she

didn't know Mr. Weir and did not know why the comment was

being made (a good faith complaint).        Mr. Ahwazi stated he

would investigate the matter.

                                IV.
     In Ahwazi's investigative report he explains that he

presented the complaint to Ben Weir and Castaneda.   The

following information is found in the report:

     I immediately proceeded to SOC to communicate the
     incident with Ben Weir first and ask him If he was
     involved in these inappropriate comments.   I brought
     the matter to Officer Ben Weir attention.   He answered
     its bunch of B.S. and asked to bring this matter to
     Michael Castaneda's attention. Officer Ben Weir and I
     walked to Mr. Castaneda's office and I handed over the
     statement by Officer Guzman to Mr. Castaneda, after a
     very brief look at the statement Mr. Castaneda aia,
      (this is stupid) and that nothing makes sense, moments
     later Mr. Castaneda turned over the statement hack to
     me and said (forget about it) and there's no merit to
     this and no one needs to know about this. Although I
     believed that this matter should be investigated by BP
     further, I decided that for the sake of our contract
     and of our officers, I thought it would be best that I
     closed the case with no fault on Officer Ben Weir's
     side.

     Wackenut's contract and existence ln the BP ended

February 12, 2010.    The new contract was taken over by

Securitas Security.   Securitas hired all of the other

patrol personnel that were under the contract with

Wackenhut, but did not hire Plaintiff. ' When Plaint.iff

inquired of Securitas why she was not hired, Plaintiff was

informed that BP did not want her out at the facility.     It

is Plaintiff's belief that she was denied employment with

Securitas because of her good faith complaint that she

reported about Weir's comments.

v.
                  ,-",nthony Gdfin




      M:r. Griffin per ou:.- conversation '\Ve held on 07-30-2011 at
2.?proximately l032am. I am requesting that all vwrk on the case
Kristin2. Guzman -vs. - BP be stopped. I ru'TI also requesting that you
provide a detailed bill receipt and tunwver all files. I have made previocs
phone calls a week after-talking with you about requesting my funds of
$4. 100 dollars back that \Vas advised b:,: yourself.




                                                                                                               Thank You

                                                                                        Kristina L. Guzman
                                                                                                 '                    ~--
                                                                                            ~·                        -~. ~ .-,~--~
                                                                                  -~-   _v··-.,/
                                                                                      .-.            !\

                                                                                                          l
                                                                                                                 •

                                                                                                              _~ ••


     ,•·
   ,"'.                                                       ,.· -~:
/-~-~-_( ~   _.....--:..... ~   -::·-~----·-.. (:,_       ~
                                                      !
                                                              /-h       ··----~
                                                                                  i
                                                                                                                                                                        .j

                                                                                        . ,.. !·L_..                             i·;__   _c__ .·


                                                                                                                                                   •.-
                                                                                                                                                         ;   ·-''··./
                                      A GRIFFIN LA WYERS



                                          Galvesron Island
                                       Galveston, Texas 77550

August 29, 2011



Kristina L. Guzman

                                                                                                              J

        RE:     NO REFUND/CLOSING FILE

Ms. Guzman:

      Please note that I am acknowledging that you have a
desire to terminate t.he processing of your case because of
your movin9 from the area.   Please note that there will be
:no refund. We have· performed consistent with our contract.
Good luck in the future and on your move.


                                         Sincerely,                    ___
                                                            ::.--:--     '         '


                                           (/
                                                   ------
                                             __________
                                                ./"'
                                                                 ~
                                                                             ---_.-/- /~--- -·
                                                                                          .................




                                         Anthony P. Griffin
                                         A Griffin Lavryers
                                         1115 Twenty First Street
                                         Galveston, Texas 77550
                                          409.763.0386
                                          1.800.750.5034
                                          Facsimile No. 409.763.4102

APG/
files

xc:     Interoffice -Rita Westerman
        (close file)


c: word-guzman_J-:ristina_cli6nt3_transrni ttal
                       CAUSE NO. 12-CXV-1732

COMMISSION FOR LAWYER DISCIPLINE           IN THE lOTH

V.                                         JUDICIAL   DISTR~;,, ~C§!JRT
                                                                 \%        Respondent on a number of occasions and discussed with

     her the viability of any claim she sought to bring

     against any opposing party.    In context of the

     representation, Respondent prepared a rough draft of a

     petition for Guzman and discussed with her what was

     viable and what was not a viable claim.    At some point

     in time in the representation, Guzman decided not to

     proceed forward with her claims and said she no longer

     wanted to proceed with the litigation.     Respondent

     explained that her new adventure was commendable,       but

     that counsel was not an insurance company and that

     work had been performed on her behalf and that she was

     not entitled to a retainer refund.   Guzman sought a

     full retainer refund when in fact the agreement was

     the retainer was non-refundable; Respondent although a

     lawyer is entitled to quantum meruit for his work,

     time and effort in this matter.

c.   Respondent denies any rule violation.     Respondent had

     kept in touch with the client, the fee in question was

     not illegal or unconscionable and the lawyer engaged

     in activity to protect the client's interest.

D.   Respondent also has provided to the client the

     client's file and provided the basis for no fee

     refund,   including the recitation of the contract of
     employment and then an accounting when the contract

     was not located and a request by the State Bar of

     Texas.


                                 III.

                             PRAYER

     It is prayed that the subject relief be denied in all
parts.

     DATE:    January 9, 2013.

                           Respectfully submitted,


                           /S~GRIFFIN
                           ANTHONY P. GRIFFIN
                           A GRIFFIN LAWYERS
                           1115 TWENTY FIRST STREET
                           GALVESTON, TEXAS 77550
                           409.763.0386
                           1.800.750.5034
                           FACSIMILE NO. 409.763.4102

                           STATE BAR NO.   08455300
                             CERTIFICATE OF SERVICE

       This is to certify that on this the gili day of January,

2013, the foregoing document was forward·2d to opposing

counsel by facsimile transmission and regular mail, to-wit:

                         SHANNON BREAUX SAUCEDA
                    ASSISTANT DISCIPLINARY COUNSEL
                           STATE BAR OF TEXAS
               OFFICE OF THE CHIEF DISCIPLINARY COUNSEL
                       600 JEFFERSON, SUITE 1000
                          HOUSTON, TEY~qS 77002




                                      ANTHONY P. GRIFFIN




c::word.grievance_folder_[guzman_kristina]_respondent_first_arnended_answer
                            A GRIFFIN LA WYERS



                                Galveston Island
                             Galveston, Texas 77550


February 21, 2C13



Shannon Sauceda
Assistant Disciplinary Counsel
Office of the Chief Disciplinary C6unsel
State Bar of Texas
600 Jefferson, Suite 1000
Houston, Texas 77002

         RE:   H01lll34143 - KRISTINA GUZMAN - ANTHONY PAUL
               GRIFFIN; IN THE 10TH JUDICIAL DISTRICT COURT;
               GALVESTON COUNTY, TEXAS; CAUSE NO. 12-CV-1732

               (AGREED JUDGMENT)

Ms. Sauceda:

         Please find enclosed the above referenced documents.
The   ~arne  are for your processing.  Thank you.




                              Anthony P. Griffin
                              A Griffin Lawyers
                              1115 Twenty First Street
                              Galveston, Texas 77550
                              409.763.0386
                              1.800.750.5034
                              Facsimile No. 409.763.4102

l\.PG/
files

Encl. - Agreed Judgment
xc:     Norma Venso, Esq.
        Attorney at Law
        830 Apollo Street
        Houston, Texas 77058

        [WITH ATTACHMENTS]




c:word.grievancefile_[guzrnan_kristina)_opposingcounsels3_transmittal
                                        CAUSE NO. 12CV1732

COMMISSION FOR LAWYER DISCIPLINE,                     §    IN THE DISTRICT COURT OF
                                                      §
        Petitioner,                                  §
                                                     §
·vs.                                                 §     GALVESTON COUNTY, TEXAS
                                                     §
ANTHO~~P.GRDnnN,                                     §
                                                     §
        Respondent.                                  §     lOth JUDICIAL DISTRICT

                    AGREED JUDGMENT OF PROBATED SUSPENSION

                                      Parties and Appearance

        On this day, came to be heard the above-styled and numbered cause.             Petitioner, the

COMMISSION FOR LAWYER DISCIPLINE, by and through its attorney of record, Shannon

Breaux Sauceda. Assistant Disciplinary Counsel, and Respondent, ANTHONY P. GRIFFIN

(hereinafter referred to as "Respondent"), Texas Bar Number 08455300, by and through his attorney

of record, Norma Venso, announce that an agreement has been reacbed in ;the above-styled matter.
                                                                      .
                                      Jurisdiction and Venue

        On the 18th day of July, 2012, pursuant to Rule 3.02 of the TEXAS RULES OF DISCIPLINARY

PROCEDURE, the SUPREME COURT OF TEXAS appointed the Honorable Darlene Byrne to preside over

this disciplinary action. The Court finds that it has jurisdiction over the parties and the subject

matter of this action, and that venue is proper. Both Parties waived their rights to trial by jury.

                                     Professional Misconduct

       The Court, having considered the pleadings and the agreement of the parties, fmds that

Respondent has committed Professional Misconduct as defined by Rule 1.06(V) of the TEXAS RULES

OF DISCIPLINARY PROCEDURE. Respondent has committed professional misconduct as defined by

                           AGREED JUDGMENT OF PROBATED SUSPENSION
                                         Page,l of 1
Rule 1.06V of the TEXAS RULES OF DISCIPLINARY PROCEDURE and in violation of Rules 1.03(a) [a

lawyer shall keep a client reasonably informed about the status of a matter and promptly comply with

reasonable requests for infom1ation]; 1.04(d) [a contingent fee agreement shall be in writing and

shall state the meth~d by which the fee is to be determined]; and'1.15(d) [upon termination of

representation, a lawyer shall take steps to the extent reasonably practicable to protect a client's
                      .                                                                 .

interests, such as giving reasonable notice to the client, allowing time for employment of other

counsel, surrendering papers and property to which the client is entitled and refunding any advance

payments of fee that has not been earned], of the TEXAS DISCIPLINARY RULES OF PROFESSIONAL

CONDUCT; Article X, Section 9, ofthe STATEBARRULES.

                                             Sanction

         It is AGREED and ORDERED that the sanction of a Probated Suspension shall be imposed

against Respondent in accordance with the TEXAS RULES OF DISCIPLINARY PROCEDURE.

         Accordingly, it is ORDERED, ADJUDGED and DECREED that Respondent be suspended

from the practice of law for a period of one (1) year, with the suspension being fully probated

pursuant to the terms stated below. The period of probated suspension shall begin on August 30,

2013, and shall end on August 29, 2014.

                                      Terms of Probation

         It is further AGREED AND ORDERED that during all periods of suspension, Respondent

shall be under the following terms and conditions:

    1.      Respondent shall not violate any term of this Judgment.

   2.       Respondent shall not engage in professional misconduct as defined by Ru1e 1.06(V) of
            the TEXAS RULES OF DISCIPLINARY PROCEDURE.


                          AGREED JUDGMENT OF PROBATED SUSPENSION
                                        Page2 of2
    3.       Respondent shall not violate any state or federal criminal statutes.

    4.       Respondent shall keep the STATE BAR OF TEXAS membership department notified of
             current mailing, residence and business addresses and telephone numbers.

    5.       Respondent shall comply with l:vfiillmum Continuing Legal Education requirements.

    6.       Respondent shall comply with Interest on Lawyers TruSt Account (IOLTA) requirements.

    7.       Respondent shall promptly respond to any request for information from the Chief
             Disciplinary Counsel in connection with any investigation of any allegations of
             professional misconduct.

    8.       Respondent shall pay all reasonable and necessary attorneys' fees and direct expenses as
             ordered in this Judgment.

    9.       Respondent shall pay restitution as ordered in this. Judgment. ·

                                        Probation Revocation

         Upon detennination that Respondent has violated any term of this Judgment, the Chief

Disciplinary Counsel may, in addition to .all other remedies available, file a motion to revoke

probation with the Court and serve a photocopy of the motion on Respondent pursuant to

Tex.R.Civ.P. 21a.       Revocation will not be invoked on the basis of grievance matters pending

against Respondent at the time that this Judgment is executed.

         The Court shall conduct an evidentiary hearing .. At the hearing, the Court shall determine by

a preponderance of~e evidence whether Respondent has violated any term of this Judgment. If the

Court fmds grounds for revocation, the Court shall enter an order revoking probation and imposing

an ·active suspension upon Respondent from the practice of law for a period of one (1) year

commencing on or after the date of revocation. Respondent shall not be given credit for any term of.

probation served prior to revocation.



                           AGREED JUDGMENT OF PROBATED SUSPENSION
                                         Page3 of3
        It is further AGREED AND ORDERED that any conduct on the part ofRespondent which

 serves as the basis for a motion to revoke probation may also be brought as independent grounds for

 discipline as allowed under the TEXAS DISCIPLINARY RULES OF PROFESSIONAL CONDUCT and TEXAS

RULES OF DISCIPLINARY PROCEDURE.

                           Restitution, Attorneys' Fees and Expenses

        It is further AGREED and ORDERED Respondent shall pay restitution to Kristina Guzman

in the amount of Two Thousand Three Hundred Fifty and No/100 Dollars ($2,350.00).               The

restitution payment shall be made by certified or cashier's check or money order and made payable to

Kristina Guzman. The payment shall be submitted to the ChiefDisciplinary Counsel's Office, P .0.

Box 12487, Austin, Texas 78711-2487 (1414 Colorado St., Austin, Texas·78701), on or before

March 5, 2013.

        It is further AGREED and ORDERED Respondent shall pay all reasonable and necessary

attorneys' fees and direct expenses to the STATE BAR OF TEXAS in the amount of Two Thousand Five

Hundred and Noll 00 Dollars ($2,500. 00). The payment or attorneys' fees and direct expenses shall

be made by certified or cashier's check or money order and made payable to the STATE BAR OF

TEXAS. The payment shall be submitted to the Chief Disciplinary Counsel's Office, P.O. Box

12487, Austin, Texas 78711-2487 (1414 Colorado St., Austin, Texas 78701), on or before March5,

2013.

        It is further AGREED and ORDERED that all amounts ordered herein are due to the

misconduct of Respondent and are assessed as a part of the sanction in accordance with Rule 1.06(Y)

of the TEXAS RULES OF DISCIPLINARY PROCEDURE. Any amount not paid shall accrue interest at the

maximum legal rate per annum until paid and the STATEBAROFTEXAS shall have all writs and other

                          AGREED JUDGMENT OF PROBATED SUSPENSION
                                        Page4 of4
post-judgment remedies against Respondent in order to collect all unpaid amounts.




                                          Publication

        This suspension shall be made a matter of record and appropriately published in accordance

with the TEXAS RULES OF DISCIPLINARY PROCEDURE.

                                          Other Relief

       IT IS FURTHER ORDERED that the Clerk of this Court shall forward a certified copy of

the current Disciplinary Petition on file in this case, along with a copy of this Judgment to the

following: (1) CLERK OF THE SUPREME COURT OF TEXAS, Supreme Court Building, Austin, Texas.

78711; (2) The STATE BAR OF TEXAS, Office ofthe ChiefDisciplinary Counsel, P. 0. Box 12487,

Austin, Texas 78711; and (3) Respondent, by and through his attorney of record, Norma Venso, 830

Apollo St., Houston, Texas 77058.

       IT IS ORDERED that all costs of court incurred in the prosecution of this lawsuit shall be

taxed against Respondent, for which the Clerk may have execution if they are not timely paid.

       All requested relief not expressly granted herein is expressly DENIED.

       SIGNED this _ _ _ day of _ _ _ _ _ _ _ _ , 2013.




                                                    HON. DARLENE BYRNE,
                                                    JUDGE PRESIDING




                         AGREED JUDGMENT OF PROBATED SUSPENSION
                                       Page 5 ofS
 AGREED AS TO BOTH FORM AND SUBSTANCE:

 STATE BAR OF TEXAS
 Office of the Chief Disciplinary Counsel

. LINDA A. ACEVEDO
  Chief Disciplinary Counsel



 SHANNON BREAUX SAUCEDA
                                                    ~a.~ .QMfrD
                                                    N         VENSO
 Assistant Disciplinary Counsel                     Attorney at Law
 State Bar No. 24002896                             State Bar No. 20545250
 600 Jefferson, Suite 1000                          830 Apollo Street
 Houston, Texas 77002                               Houston, Texas 77058
 Phone:         (713) 758-8200                      Phone:         (409) 789-8661
 Fax:           (713) 758-8292                      Fax:           (281) 286-9990

 ATTORNEYS FOR PETITIONER,                          ATTORNEY FOR RESPONDENT,
 COMMISSION FOR LAWYER DISCIPLINE                   ANTHONY P. GRIFFIN



                                                         THONYP.G
                                                     State Bar No. 08455300




                               AGREED JUDGMENT OF PROBATED SUSPENSION
                                             Page6 of6
TAB 11
                    BEFORE THE EVIDENTIARY PANEL OF THE
                STATE BAR DISTRICT NO. 5-2 GRIEVANCE COMMITTEE

COMMISSION FOR LAWYER DISCIPLil'i'E,                   § H0031234738 [POLLY REDDIN]
                                                       §
       Pe-titioner,                                    §
                                                       §
v.                                                     § GALVESTON COUNTY, TEXAS
                                                       §
ANTHONY P. GRIFFIN,                                    §
                                                       §
       Respondent.                                     §

                 JUJ)GMENT OF PARTIALLY PROBATED SUSPENSION

                                      Parties and Appearanr.e

       On October I 4, 2013, came to be heard the above-styled and mm1bered cause. Petitioner, the

COMMISSION FOR LAWYER DISCIPLINE, appeared by and through its attorney of record.

Shannon Breaux Sauceda, Assistant Disciplinary Counsel, and armounced ready. Respondent,

ANTHONY P. GRIFFIN (hereinaftt;Jr refeJTed to as "Respondent"), Texas Bar Number 08455300,

appeared in person and through his attorney of record, Norma Venso, and announced ready.

                                      Jurisdiction and Venue

        The Evidentiary Panel 5-2 (formerly SB) having been duly appointed to hear this complaint

by IJ1e chair of the Grievance Committee for STATE BAR OF TEXAS District 5, finds that it has

jurisdiction over the parties and the. subject matter of this action and that venue is proper.

                                      Professional Misconduct

        The Evidentiary Panel, having considered all of the pleadings, evidence, stipulations, and

arg1.unent, finds Respondent bas committed Professional Misconduct as defined by Rule 1.06(V) of

the TEXAS RULES OF DlSCfPL!NARY PROCEDURE.




                                  Judgment of Pn1·tinlly f'mbated Suspension
         EXHIBIT                                 Page J of9

     I J) .. l(~
                                          Findings ofFact

       The Evidentiary Panel, having considered the pleadings, evidenc.e and argument of counsel,

makes the follow-ing findings of fact and conclusions of lavv:

        1. Respondent is an attorney licensed to practice law in Texas and is a member ofthe STATE
           BAR OF TEXAS.

       2. Respondent resides in and maLTJ.tains his principal place of practice in Galveston County,
           Texas.

        3. On or about October 4_, 2011, PolJy Reddin (hereinafter referred. to as "Reddin") hired
           Respondent to :file a civil suit related to the payment of a debt. Reddin paid Respondent
           Five Thousand and No/100 Dollars ($5,000.00) for the representation with the
           understanding from Respondent that he would :file suit ori her behalf.

        4. During the course of the representation, Reddin ma.de numerous attempts to contact
           Respondent to ascertain the status of her case; however, Respondent failed to
            communicate with Reddin.

        5. Throughout the representation, Reddin made several appointments to meet with
           Respondent, which were later canceled. ·when Reddin met with Respondent on F ebruruy
           27, 2012, Respondent presented Reddin with a petition that contained several errors. As
           a result, on March 6, 2012, Reddin sent Respondent an email whereby she terminated his
           representation and requested a refund of her retainer. Respondent failed to refund any
           tmem·ned portion of the retainer until July 2013.

        6. The Chief Disciplinary Counsel of tbe STATE BAR OF TEXAS has incurred reac;;onable
           atlomeys' fees and direct expenses associated with this Disciplinary Proceeding in the
           amount of One Thousand Six Hundred a..'ld No/100 Dollars ($1,610.00), Five Hundred
           and No/100 Dollars ($500.00) of which has aJready been paid by Respondent.

        7. Respondent owes restitution in the amount of Five Thousand and No/1 00 Dollars
           (5,000.00), to Polly Reddin. This amount has already been paid by Respondent.

                                         Conclusions of Law

         The Evidentiary Panel concludes that, based on foregoing findings of fact, the following

 TEXAS DJSCJPLINARYRULES OFPROFESSlONALCONDUCThave                     been violated: Rules 1 .Ol(b)(1) [in

 representing a client, a lav,ryer shall not neglect a legal matter entrusted to the lawyer]; 1.03(a) [a




                                  Judgment of Partially Pro!Jated Suspension
                                                 Page 2 of9
la:wyer shall keep a client reasonably infonned about the status of a matter and promptly comply with

reasonable requests for information]; and LlS(d) [upon termination of representation, a lawyer shall

take steps to the extent reasonably practicable to protect a client's interests, such as giving reasonable

notice to the client, all owing time for employment of other counsel, surrendering papers and prope1ty

to which the client i.s entitled and refunding any advance payments of fee that has not been earned].

                                                Sanction

          The Evidentiary Panel, having found that Respondent has committed Professional

Misconduct, heard and considered additional evidence regarding the appropriate sanction to be

imposed against Respondent. After hearing all evidence and argument and after having considered

the factors in Rule 2.18 of the TEXAS Rt.JLES OF DISCIPLINARY PROCEDURE, the Evidentiary Panet

finds that the proper discipline of the Respondent for each act of Professional Misconduct is a

Partially Probated Suspension.

          Accordingly, it is ORDERED, ADJUDGED and DECREED that Respondent be suspended

f1-om the practice of law for a peliod of six (6) months, beginning October 15, 2013, and ending

April 14, 2014. Provided Respondent complies Vlrith the following tenns and conditions, Respondent

shall be actively suspended from the practice of law for a period of three (3) months, beginning

 October 15,2013, and ending January 14,2014. IfRespondent complies with all ofthe following

terms and conditions timely, the three (3) month period of probated suspension shall begin on

 January 15,2014, and shall end on April14, 2014.

     1.       Respondent shall pay all reasonable and necessary attorneys' fees and direct expenses to
              the STATE BAR OF TEXAS in the amount of One Thousand Six Hundred Ten andNo/100
              Dallal'S ($1,610.00). In July 2013, Respondent made a payment to tlle STATE BAR OF
              TEXAS in the amount of Five Hlmdred and Noll 00 Dollars ($500.00). The remaining
              payment One Thousand One Hundred TcnandNo/100 Dollars ($1,110.00) shall be due
              and payable on or before January 14, 2014, and shall be made by certified or cashier's _
              check or money order. Respondent shall forward the b.nds, made payable to the STATE


                                   .Jnd2ment of Partially Probated Suspension
                                                   Pnge 3 of9
           BAR OF TEXAS, to the STATE BAR OF TEXAS, Chief Disciplinary Counsel's Office, P.O.
           Box 12487, Austin, Texas 78711-2487 (1414 Colorado St., Austin, Texas 78701).

   2.      Respondent shall pay resti1ution to Polly Reddin in the amount of Five Thousand and
           No/1 00 Dollars ($5,000.00). In July 2013, Respondent tendered payment to Polly
           Reddin in the amount of Five Thousand and No/100 Dollars ($5,000.00), a.Tld ha..;;
           therefore satisfied this condition of the Judgment.

   3.      Respondent shall complete the Law Office Management Program by January 14, 2014,
           and provide proof of compleiion to the STATE BAR OF TEXAS, Chief Disciplinary
           Counsel's Office, P.O. Box 12487, Austin, Texas 78711-2487 (1414 Colorado St.,
           Austin, Texas 78701), by January 14, 2014.

   4.      Respondent shall make contact with the Chief Disciplinary Com1sel's Offices'
           Compliance Monitor at 877-953-5535, ext. 1334 and Spedal Programs Coordinator at
           877-953-5535, ext. 1323, not later than seven (7) days after receipt of a copy of this
           Judgment to coordinate Respondent's compliance.

        Should Respondent fail to comply with all of the above terms and conditions timely,

Respm:1dent shall remain actively suspended until the date of compliance or until Aplil 14, 2014,

whichever occurs first

                                   Terms of Active Suspension

        Respondent shall pay all reasonable and necessary attorneys' fees and direct expenses to the

STATE BAR OF TEXAS in the amount of One Thousand Six: Hundred Ten and No/100 Dollars

($1 ,610.00). In July 2013, Respondent made a payment w the STATEBAROFTEXAS in the amount

of Five Hundred and Noll 00 Dollars ($500.00). The remaining payment One Thousand One

Hundred Ten and No/100 Dollars ($1,110.00) shall be due and payable on or before January 14,

2014, and shall be made by certified or cashier's check or money order. Respondent shall forward

the funds, made payable to the STATE BAR OF TEXAS, to the STATEBAROFTEXAS, ChiefDisciplinary

Counsel's Office, P.O. Box 12487, Austin, Texas 78711-2487 (1414 Colorado St., Au..">tin, Texas

78701).




                                 Judgmcn1 ofPlll1:ially Prob9ted Suspension
                                                Page 4 of9
        Respondent shall pay restitu1jon to Polly Reddin in the amount of Five Thousand and No/1 00

Dollars ($5,000.00). In July 2013, Respondent tendered payment to Polly Reddin in the amount of

Five Thousand aud Noll 00 Dollars ($5,000.00), and has therefore satisfied this condition of the


Judgment.
        Respondent shall complete the Law Office Management Program by January 14,2014, and

provide proof of completion to the STATEBAROFTEXAS, ChiefDisciplinary Counsel's Office, P.O.

Box 12487, Austin, Texas 78711-2487 (1414 Colorado St., Austin, Texas 78701), by January 14,


2014.

        It is further 0 RD ERED that during the term of active suspension ordered herein, or that may

be imposed upon Respondent by the BOARD OF DISCIPLINARY APPEALS (hereinafter referred to as

"BODA") as a result of a probation revocation proceeding, Respondent shall be prohibited from

practicing law in Texas; holding lumself out as an attorney at law; performing any legal services for

others; accepting any fee directly or indirectly for legal services; appearing as counsel or in any

representative capacity in any proceeding in any Texas or Federal court or before any administrative

body; or holding himself out to others or using his name, in any mmmer, in conjunction with the

 words "attorney at law,'' "attorney,." "counselor at law," or "lawyer."

         It is further ORDERED that Respondent shall immediately notify each of Respondent's

 current clients and opposing counsel in writing of this suspension.

         in addition to such notification, it is fmther ORDERED that Respondent shall return any

 files, papers, unearned monies and other prope1ty belonging to current clients in Respondent's

 possession to the respective clients or to another attorney at the client's request.

        :It is further ORDERED that Respondent shall file with the STATE BAR OF TEXAS, Chief

 Disciplinary Counsel's Office, P.O. Box 12487, Austin, Texas 78711~2487 (1414 Colorado St.,


                                   Judgment of Partially Probated Suspension
                                                  Page 5 of9
 Austin, Texas 78701) on or before thirty (30) days after the date this Judgment is signed, an affidavit

 stating all current clients and opposing counsel have been notified of Respondent's suspension and

· that all files, papers, morues and other property belonging to all current clients have been returned as

 ordered herein.

         It is further ORDERED that Respondent shall, immediately, notifY in writing each and every

 justice of the peace, judge, magistrate, administxative judge or officer and chief justice of each and

 every court or tribunal in which Respondent has any matter pe!iding of the tenus of this Judgment,

 the style and cause number of the pending matter(s ), and the name, address and telephone number of

 the client(s) Respondent is representing.

         It is further ORDERED that Respondent shall file with the STATE BAR OF TEXAS, Chief

 Disciplinary Counsel's Office, P.O. Box 12487, Austin, Texas 78711-2487 (1414 Colorado St.,

 Austin, Texas 78701) on or before thirty(30) days aflerthe date this Judgment is signed, an affidavit

 stating Respondent has notified in writing each and every jmtice of the peace, judge, magistxate, and

 chiefj mstice of each and every court in which Respondent has any matter pending of the terms ofthis

 judgment, the style and cause number of the pending matter(s), and the name, address and telephone

 number of the client(s) Respondent is representing in Court.

         It is further ORDERED that Respondent shall immediately surrender his law license fu'1d

 permanent State Bar Card to the STATE BAR OF TEXAS, ChiefDisciplinMy Counsel's Office, P.O.

 Box 12487, Austin, Texas 78711-2487 (1414 Colorado St., Austin, Texas 78701), to be forwarded to

 the SUPREME COURT OF TEXAS.

                                           Terms of Probation

         It is furt..'ter ORDERED that during all periods of suspension, Respondent shall be under the

 following terms and conditions:


                                   Judgment of Partially P1·o bated Suspwsion
                                                  Page 6 of9
    1.        Respondent shall not violate any term of this Judgment.

    2.        Respondent shall not engage :in professionai misconduct as defined by Rule 1.06(V) of
              the TEXAS RULES OF DISCIPLTI-.!ARY PROCEDURE.

    3.        Respondent shall not violate any state or federal criminal statutes.

    4.        Respondent shall keep the STATE BAR OF TEXAS membership department notified of
              current mailing, residence and business addresses and telephone numbers.

    5.        Respondent shall comply with Minimum Contin.uing Legal Education requirements.

    6.        Respondent shall comply with Interest on Lawyers Trust Account (IOLTA) requirements.

    7.        Respondent shall promptly respond to any request for information from the Chief
              Disciplinary Counsel in connection with any investigation of any allegations of
              professional misconduct.

                                          Probation Revocation

          Upon information that Respondent has violated a term of this Judgment, the Chief

Disciplinary Counsel may, in addition to all other remedies available, file a motiori to revoke

probation pursuant to Rule 2.23 of the TEXAS RULES OF DJSCIPLINAR Y PROCEDURE with the Board of

Disciplinary Appeals (hereinafter refened to as "BODA") and serve a copy of the motion on

Respondent pursuant to Tex.R.Civ.P. 21 a.

          BODA shall conduct an evidentiary hea.ring. At tl1e hearing, BODA shall determine by a

preponderance of the evidence whether Respondent has violated any term of this Judgment. If

BODA finds grounds for revocation, BODA shall enter an order revoking probation and placing

Respondent on active suspension from the date of such revocation order. Respondent shall not be

given credit for any term of probation served prior to revocation.

         It is further ORDERED that any conduct on the part of Respondent which serves as the basis

for.a   ~notion   to revoke probation may also be brought as independent grounds for discipline as




                                   Judgment of Partially Probated Suspr.nsion
                                                  Page 7 of 9
allowed under the TEXAS DISCIPLINARY RULES OF PROFESSIONAL CONDUCT and TEXAS RULES OF

DISCIPLINARY PROCEDURE.

                           Restitution. Attorneys' Fees and Expenses

       It is fwther ORDERED Respondent shall pay restitution to Polly Reddin in the amount of

Five Thousand and No/100 Dollars ($5,000.00). 1".1 July 2013, Respondent tendered payment to

PollyReddin in the amount of Five Thousand and No/1 00 Dollars ($5,000.00), and has therefore

satisfied this condition of the Judgment.

       It is further ORDERED Respondent shall pay aU reasonable and necessary attorneys' fees

and direct expenses to the STATE BAR OF TEXAS in the amount of One Thousand Six Hundred Ten

and No/100 Dollars ($1 ,61 0.00). In July 2013, Respon~cnt made a payment to the STATE BAR OF

TEXAS in the amount of Five Hundred and No/1 00 Dollars ($500.00). The remaining payment One


Thousand One Hundred Ten and Noll 00 Dollars ($1, 11 0.00) shall be due and payable on or beJore

January 14, 2014, and shaH be made by certified or cashier's check or money order. Respondent

shall forward the funds, made payable to the STATE BAR OF TEXAS, to the STATE BAR OF TEXAS,

ChiefDisciplinary Counsel's Office, p_Q_ Box 12487, Austin, Texas 78711-2487 (1414 Colorado

St., Austin, Texas 78701).

        It is fw.ther ORDERED that all amounts ordered herein are due to the misconduct of

Respondent, are assessed as a part of the sanction in accordance with Rule l.06(Y) of the TEXAS

RULES OF DISCIPLINARY PROCEDURE.        Any amount not paid shall accme interest at the maximum

legal rate per annum until paid and the STATE BAR OF TEXAS shall have all writs and other post-

judgment remedies against Respondent in order to r.ollect all unpaid amounts.




                                 Judgm~.nt   of Partially Probated Snspcnsinn
                                                   Page 8 of9
                                          Publ.ication

      This suspension shall be made a matter of record and appropriately published in accordance

with the TEXAS RULES OF DISCIPLINARY PROCEDURE.

                                         Other Relief

      All requested relief not expressly granted herein is expressly DENIED.

      siGNED this    22nd.dayof      Ocrobey                   '2013.


                                             EVIDENTIARY PANEL
                                             DISTRICT NO. 5-2
                                             STATE DAR OF TEX...\.S




                              Judgment of Partially Probated Suspensioo
                                             Page 9of9
                      STATE BAR OF TEXAS

                                                                                     I   RECEIVED JUL   .L   8 201 ~
 Office of the Chief Disciplinary Counsel

                                                                     July 16, 2012

 Via Certified Mail No. 7010 1870 0003 1503 6200,
 Return Receipt Requested

 Anthony P. Griffin
 1115 21 51 Street
 Galveston, Texas 77550-4624

RE:          Case No. H0031234738                            Polly Reddin- Anthony P. Griffin

Dear Mr. Griffin:

The Office of Chief Disciplinary Counsel has completed its investigation of the above-referenced
Complaint and deterrriined on July 5, 2012, that there is Just Cause to believe that you have
committed one or more acts of Professional Misconduct, as defined by the TEXAS RULES OF
DlSCIPLfNARY PROCEDURE (TRDP).

In accordance with TRDP 2.14D, a statement of your acts and/or omissions and the TEXAS
DlSClPLfNARY RULES OF PROFESSIONAL CONDUCT that the Chief Disciplinary Counsel contends
are violated by the alleged acts and/or omissions follows:

              On or about October 4, 2011, Polly Reddin (hereinafter refened to as
              "Complainant") hired Anthony P. Griffm (hereinafter referred to as "Respondent")
              to file a civil suit related to the payment of a debt. Complainant paid Respondent
              Five Thousand and No/100 Dollars ($5,000.00) for the representation with the
              understanding from Respondent that he would file suit on her behalf.

              During the course of the representation, Complainant made numerous attempts to
              contact Respondent to ascertain the status of her case; however, Respondent failed
              to communicate with Complainant. Complainant made an appointment to meet
              with Respondent on February 24, 2012, which was later canceled. When
              Complainant met with Respondent on February 27, 2012, Respondent presented
              Complainant with a petition that contained several enors. Complainant made
              another appointment to meet with Respondent on March 2, 2012, but that
              appointment was also canceled. At the next appointment scheduled on March 5,

g: \general\griffin. a_sbs\73 B_red dm\corres pondencc\el ecti on letter docx

                              600 Jefferson, Suite 1000 Houston, Texas 77002
                    Phone: (713) 758-8200 Toll Free: (866) 224-5999 Fax: (713) 758-8292
 STATE BAR OF TEXAS
 Office of the Chief Disciplinary Counsel


 Anthony P. Griffin
 July 16,2012
 RE: Case No. H0031234738
 Page2

             2012, Complainant was informed that the corrected paperwork was not ready and
             to come back the next day. On March 6, 2012, Complainant called Respondent's
             office before she made the trip and was told that Respondent was out of town and
             her corrected paperwork still was not ready. As a result, on March 6, 2012,
             Complainant sent Respondent an email whereby she terminated his representation
             and requested a refund of her retainer. Respondent failed to refund any unearned
             portion of the retainer.

 These alleged acts violate the following TEXAS DISCIPLINARY RULES OF PROFESSIONAL
 CONDUCT:
        l.Ol(b)(l)   in representing a client, a lawyer shall not neglect a legal matter
                     entrusted to the lawyer;
             1.03(a)               a lawyer shall keep a client reasonably informed about the status of
                                   a matter and promptly comply with reasonable requests for
                                   information; and
             1.15(d)               upon termination of representation, a lawyer shall take steps to the
                                   extent reasonably practicable to protect a client's interests, such as
                                   giving reasonable notice to the client, allowing time for
                                   employment of other counsel, surrendering papers and property to
                                   which the client is entitled and refunding any advance payments of
                                   fee that has not been earned.

Pursuant to TRDP 2.15, you must notify this office whether you elect to have the Complaint
heard by an Evidentiary Panel ofthe District Grievance Committee or in a district court of proper
venue, with or without a jury. The election must be in writing and served upon the Chief
Disciplinary Counsel's Office no later than twenty (20) days after your receipt of this
notice. Failure to file a timely election shall conclusively be deemed an affirmative election to
proceed before an Evidentiary Panel in accordance with TRDP 2.17 and 2.18.

Enclosed is a form in which to indicate your election and principal place of practice. It should be
mailed to the undersigned at the address shown at the bottom of this Jetter. In making your
election, you should be aware than an Evidentiary Panel proceeding is confidential unless a
public sanction is entered and that a private reprimand is only available before an
Evidentiary Panel. District court proceedings are public and a private reprimand is not an
available sanction.




g:\general\griffin.a_sbs\738_reddin\correspondence\election Jetter.docx
 COMPLAINT AGAINST                                                               §
                                                                                 §
 ANTHONY P. GRIFFIN                                                              §   H000031234738 [POLLY REDDING]
                                                                                 §
 GALVESTON, TEXAS                                                                §


                                      RESPONDENT'S ELECTION &
                              PRINCIPAL PLACE OF PRACTICE CERTIFICATION


             I, Anthony P. Griffin, hereby elect: (Choose one of the following)

                         - - - - District Court

                         _ _ _ _ Evidentiary Hearing - District Grievance Committee


             I, Anthony P. Griffin, hereby certify that:


                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Physical Address- no P.O. Box)


                         _ _ _ _ _ _ _(City), _ _ _ _ _ _ (County),

                         Texas, is my principal place of practice.



                         SIGNED this _ _ day of _ _ _ _ _ _ _ _ _ , 2012.




                                                                                 ANTHONY P. GRIFFIN

 **RETURN THIS FORM WITHIN 20 DAYS OF RECEIPT OF ELECTION NOTICE**




g:\general\gri ffin .a_sbs\73 8_red din \correspondence\election letter. do ex
                STATE BAR OF TEXAS

 Office of the Chief Disciplinary Counsel

April10,2012

CMRRR#: 70101870000315040597

Mr. Anthony Paul Griffin
11 15 21st Street
Galveston, Texas 77550-4624

Re:     H0031234738 Polly Reddin- Anthony Paul Griffin

Dear Mr. Griffin:

The Office of Chief Disciplinary Counsel has received the above-referenced Grievance, a copy
of which is enclosed with this notice. This office has examined the Grievance and determined
that the information provided alleges Professional Misconduct. Pursuant to the Texas Rules of
Disciplinary Procedure, this matter has been classified as a Complaint.

Please advise this office immediately if you are represented in this matter by an attorney.

You must furnish to this office a written response to the Complaint within thirty (30) days of
receipt of this notice. The response should address specifically each allegation contained in the
Complaint; and should further provide all information and documentation necessary for a
determination of Just Cause as defmed in the Texas Rules of Disciplinary Procedure. Pursuant
to Rule 2.10 of the Texas Rules of Disciplinary Procedure, you are required to provide a
copy of your response directly to the Complainant.

Pursuant to Rules 8.0l(b) and 8.04(a)(8) of the Texas Disciplinary Rules of Professional
Conduct, failure or refusal to timely furnish a response or other information requested by
the Chief Disciplinary Counsel, without timely asserting legal grounds to do so, constitutes
Professional Misconduct.

The Office of Chief Disciplinary Counsel maintains as confidential Disciplinary Proceedings,
except that the pendency, subject matter, and status of a Disciplinary Proceeding may be
disclosed by the Chief Disciplinary Counsel if the Respondent has waived confidentiality or the
Disciplinary Proceeding is based upon conviction of a serious crime. The Chief Disciplinary
Counsel may provide appropriate information, including the response, to law enforcement
agencies, under Rule 6.08 of the Texas Rules of Disciplinary Procedure.

You will be notified in writing of further proceedings in this matter.

                           600 Jefferson, Suite 1000 Houston, Texas 77002
                              Phone: 713-758-8200 Fax: 713-758-8292
Enclosure(s): Grievance (Copy of Complaint)


CF2-J.
                           OFFICE OF THE CHIEF DISCIPLINARY COUNSEL
                                         STATE BAR OF TEXAS      RECEIVED
                                          GRIEVANCE FORM
                                                                   APR 02 2012
I.     GENERAL INFORMATION
                                                              STATE BAR OF TEXAS
       Before you fill out this paperwork, there may be a    faste~~e£~ the issue you
       are currently having with an attorney.

       If you are considering filing a grievance against a Texas attorney for any of the following
       reasons:

               You believe your attorney is neglecting your case.
               Your attorney does not return phone calls or keep you informed about the status
               of your case.
               You have fired your attorney but are having problems getting your file back from
              .the attorney.

       You may want to consider contacting the Client-Attorney Assistance Program
       (CAAP) at 1-800-932-1900.

        CAAP was established by the State Bar of Texas to help people resolve these kinds of
      . issues with attorneys quickly, without the filing of a formal grievance.

       CAAP can resolve many problems without a grievance being filed by providing
       information, by suggesting various self-help options for dealing with the situation, or by
       contacting the attorney either by telephone or letter.

       I have ___ I have not        V      contacted the Client-Attorney Assistance Program.

       NOTE: Please be sure to fill out each section completely. Do not leave any section
       blank. If you do not know the answer to any question, write "I don't know."

II.    INFORMATION ABOUT YOU- PLEASE KEEP CURRENT

1.     TDCJ/SID# _ _ _ _ _                ~:.     Name:    flJI~KcJJin
       Immigration# _ _ _ _ _ __

        Address:



                                        State: _ _ _ _ _ _ _ Zip Code:-~----




       0411
2.     Employer:_

       Employer's Address:_··



3.     Telephone number: Residence                          Work:
       Other: - - - - - - - -

4.     Drivers License #                     _ _ Date of Birth___,~~~.:::....._.:::.....___

5.     Name, address, and telephone number of person who can always reach you.

       Name _______________                             Address.....:_______________~~-=---

                                               Telephone _ _ _ _ _ _ _ _ _ _ _ _ _ __

6.     Do you understand and write in the English language? ---'k\"4-.~...t'_SL......._ _ _ __
       lf no, what is your primary language?                           ·
       Who helped you prepare this form? _....!N...!.·~o=--~o:.Lr.J..:.ceO::::...._______________
       Will they be available to translate future correspondence during this process? _____

7.     Are you a Judge? _ _....~.rJ:...!....!:o=--._ _ _ __
       If yes, please provide Court, County, City, State: - - - - - - - - - - - - - - - - - - - -

ffi.   INFORMATION ABOUT ATTORNEY

       Note: Grievances are not accepted against law fmns. You must specifically name the
       attorney against whom you are complaining. A separate grievance form must be
       completed for each attorney against whom you are complaining.     ·

                                                                Address: .//IS . (Y)ooal'-1

       City:   C-rc. lves +t>11            State:   lex 'i .s       Zip Code:   ""]I   s-s- D
2.     Telephone number: Work      4o1- ·7 &3-· o381..Jlome _ _ _ _ _ __ Other 'gOO-').S'D-'5o:Jf

3.     Have you or a member of your family filed a grievance about this attorney previously?
       Yes~ No V        If"yes", please state its approximate date and outcome. _ _ _ _ __




       0411                                                                                         2
     Have you or a member of your family ever filed an appeal with the Board of Disciplinary
     Appeals about this attorney?

     Yes _ _ No      JL If''yes," please state its approximate date and outcome.

4.   Please check one of the following:
       V           This attorney was hired to represent me.
                   This attorney was appointed to represent me.
                   This attorney was hired to represent someone else.

     Please give the date the attorney was hired or appointed. _ __._f....:O=-----=~J_---.:..1-'1:..___ _ __

     Please state what the attorney was hired or appointed to do.          X bi reJ hiM +6
     reprebe,J- fhe C1ar11:xl {!h tr:.a'jt> Utle C:C~td /(e/sA..,..__'>


5.   What was your fee arrangement with the attorney?            JJ5·DOD. qp          re--+a ,·tfl er      "'f


     How much did you pay the attorney?           _.ff_--"S~~"""a"""m~'-'----C?_P___________~-



     If you signed a contract and have a ~ please attach.
     If you have~ of checks and/or rec~ipts, please attach.
     Do not send originals.

6.   If you did not hire the attorney, what is your connection with the attorney? Explain briefly




7.   Are you currently represented by an attorney? ___,f'l'--.o_______
     If yes, please provide information about your current attorney:
                                                                              --------------------



8.   Do you claim the attorney has an impairment, such as depression or a substance use
     disorder? If yes, please provide specifics (your personal observations ofthe attorney



     0411                                                                                                      3
     such as slurred speech, odor of alcohol, ingestion of alcohol or drugs in your presence
     etc., including the date you observed this, the time of day, and location).




9.   Did the attorney ever make any statements or admissions to you or in your presence that
     would indicate that the attorney may be experiencing an impairment, such as depression
     or a substance use disorder? If so, please provide details.




IV. INFORMATION .ABOUT YOUR GRIEVANCE

1.   Wbere did the activity you are complaining about occur?

     County: ~u.\ves-ton

2.   If your grievance is about a lawsuit, answer the following, if known:

     a. Name of court
                            --------------------------------------------------

     c. Case number and date suit was filed ------'N'-'-'e=---"-oJ--"e"---'--r__......[__,,'-·.u.lc_.'""'J'---------

     d. If you are not a party to this suit, what is your connection with it? Explain briefly.



     If you   have~ of court             documents, please attach.

3.   Explain in detail why you think this attorney has done something improper or has failed
     to do something which should have been done. Attach additional sheets of paper if
     necessary. A He.. c 1\e cl

     If you have ~ of letters or other documents you believe are relevant to your
     grievance, please attach. Do not send originals.

     Include the names, addresses, and telephone number of aU persons who know
     something about your grievance.




     0411                                                                                                              4
     Also, please be advised that a copy of your grievance wiD be forwarded to the
     attorney named in your grievance.

     on      1o ·       011    -                                                                                     w ,f-L-
     )7ifl1 t2haJ
     /1e U)a.s                                         e &JA 12..fs c./AB tJeK:.+

     [i:(?if          T b rou.r!t I        ) ,·Ju ..Me Chec.-f            fl,.   --fire re lu /r1er         b        C)r;J f

     ..fhe '5uj'l -5-J-arleJ Ot·tJ i-J- t:_iea"'eJ my hct,L.tf:: /Jl:j                               JD/'7/"/..c:>l/,

     , ?: f'/Dn ~k+o
     AJM he              wt:t5        oul. I          le-/-1-    l)c;,·ce      /11e5~~9"""   OfLJ never              fV&.5

     {!u!le.J ~- Ianl.14r'11'!:"- ;Jo;;). T                               {}et-fled    O.fjo~t/ t~r
      me        heca .... .se      T 1Je74~ fo               fork.{)tain          czJ;~~-1 /f        httal      heert.
V.   HOW DID YOU LEARN ABOUT THE STATE BAR OF TEXAS' ATTORNEY
     GRIEVANCE PROCESS?

              Yellow Pages
              Internet
      v       Other




      0411                                                                                                    5
        I     6J /l -/-/71" e./           /2r .,.,_,_.__ F 0 ~
        I
        I
      -:r    -a   .~no._/l·t1~5 o~J.. i1_p-};. rt~-- ~t-ac! k~ _J~~~- --sA~--
        +    6q ~ J Jc: fs      t;;~~c;.J£.. le 0      a..p_pa./rl::.i'vYiex::/_ ~r ..
                                                            1"---.


        +- yll_f,A. _ . 1-9   __ /f?o/t. .ax€t::_   f!0-P-.-t!t:-?.. ___f7_j_~_q~c£. -~~~/_______ . . . ___________ _
        ~ {))Ckj ) e. will h(!LJ~ _fo ..cit? . . Satfr.(2,. cfA;'!.'l·-----:5.~- _________________ _
        j. 7" :_J{· ~() 0:es ._.a LP..tuf __ E~J~~~ ~-:..'1-- _:;~:f:_~ __c)~.!..?___~ ~_d______________________
       _-~ JJ1 e~ _(Ia 1_/r:_j_ a.~ J.. Ct:< ~l('!.'l/t:_d.:_M ___e.p-J)J-.!. __/?_c;_{'_q!.t.§_~_ ----- ---
                                                                  7
        1 cJ+~- __{i~/_·4_ ___ ~:!..!..C{ ___Ud_4>-___ ---~Q£J)_~-- 0_!~ __':/:_herc:.__ _ _________ __
       _! On2 fl:-j-f?c-:' ..e.[r.Qr.5 ... .l£1..'--- cfh_e_____/(LI..e;::~..t~ ____ Cl./!!A&r..!C/. ______
        l
        I
             UJ)t;tr --y- O$/!t?cl //1t. &;,~/_[/,·,.~._ _w_~r__e_ ___ ':f)g____ _ ·-- ________ _
                                                                                       .

        + pufer Wv~K wq~                  ().je2/rs_l +IJ~ -J;"t!~. f!q__~_Cf.!L[' ...
        t h /5 i't:?,?fJt->.17~(:' LV/i:5 d U-JhLj Wf2rAlJ L.,(.A.U. . ?u,e.__
        l c./A e/)/(_ "? _L .J h~!' . ~ JLtf?_/ 4J:f'l e. j f.P. __ h; «1 i 1-
                        11




          Lua..s )u.s ; )c?~ in o~ r. t?r ·£jJf\t:L .. l M. -e.__e_c././~     {ll1t).f)-e~ ~pc;;,;,-(!VlC}J fc-                       C~0~ _ba3-q
} f;ftlu ~t(t 7 j y.tJ u                 W&>0-!cl _h££_(/e __Co           ~re_c:i'e     J
~    f-kf.J e_i/     w   tJ" I(     for rn e_ ,         5t> _0_'1_'1.--- ne.£ i.
I ~D;:Lo ;nlm t L/_ u..x:~ ctklifley .
J _hi_5        ;?¢>(!v~/?Jr~             {lt>u7N_e(lcJ f?1e,           U)/~f~           __ _


it h~;:. 1---arc:,/::;;;.:~~:      ~~,':!ll:;;:e
               l. --:f- - - _/- - 1 7- - -·- - - ----- -
t       (!u!L1A c/tlwn he: tdt?u (/ __ _A_-!t_~~ _C?_vtf';y_ c!:--4/ 11-f- _
        fc;,
j ~!31~Vlt?t1 _/)1a r-c.L _f?       Gla.k~SI.nc ~ .(j_t?:f~        _/lllf __

j
J
     e;;;/1; p«-Per~-*,
        .    c
            tL?, ,
                        be ~IJAv_ UJf:tcr.J.
                                 1. _
                               t?J.n e. .111 _c.f_1 e   /ht> o?._; ''-f o~-~       _J_ _
f~-h~S         },   ctl1f y 6~. ~ be.ld,e JYJ.[~k//-!f                                  __
tQ,1 t5 o/tc>p- ~U-tStc> J -fr, jJ -1-o {;,v_/f/csfcrn. _L .
) &. I I~ c:J fr r?l fp PrE: _J.o /J fl1 fc_ fzr ~~1/"tt ..                                      _
j ./e/{. bx .. ~u.t;;:iA.tf4 ... od £>27 rj2£~£5 .. __ _____________________ _
/lifPc:~In .{U::£Ja+ ~/le, -;~:;- _p."'.~~~,,. ......,....
    _____ _   _---;:£;_ ............. M _ "f-___ _.;_________ -----h--------- .2 ___________ _
     ~~~Je·1---lo// __ 1?1____-/k _$edte__lq__a;-__-;:z;_ _ _d~l. ____ _
    /11~L{) /f(/ I fJun_ {e/f jou. /.5_ u.;k.J he _
      6ui/. ·-:r- ~e I /;//~ ~ ACL ue bet?/(
       (!_t) ~ /~-/t9 /y- I) 1, "s f-r eeL/eJ- ~f-j JJ.1_ '::;
          (J~. 7




 (a;t:;;o;:~~ /:;;- ~:f/tJ/JJI;i~
    ~-/' }e h4c/ 'dene 0!7'j.;J._,•LIJ: !J,,- ..f!'E ....
      j
 - ~ If-. ~)CJv!d P e ___ &_~J~0.t«~.l::k)/_e.:: _!?_~/-_ ____ _
  I ,he }iu ~ dM,z f)f))J.c~ll7 At: tnt>Z G?)'C' 1f2(
 I ;;.: o;.;I:;:~JJ~ f~}!!;;:; :~:~ _-
  J        7tf!YJ   $   ~tc c.J-:ft~''-? .                 I? . _(lp__ f                              _t2-c:_f?!f2It?.(/2£ . ~~-~~-- _
 !        }ehdv,M          /N           an (Z#_.,r-o'O-_                                                           ?Je/f~                                          _/lVI. ATTORNEY-CLIENT PRIVILEGE WAIVER

   I hereby expressly waive any attorney-client privilege as to the attorney, the subject of
   this grievance, and authorize such attorney to reveal any information in the professional
   relationship to the Office of Chief Disciplinary Counsel of the State Bar of Texas.

   I understand that the Office ofChiefDisciplinary Counsel maintains as confidential the
   processing of Grievances.

   Signatureo-~~                                          Datc:3-/2-/Z.
   TO ENSURE PROMPT ATTENTION, THE GRIEVANCE SHOULD BE MAILED TO:

                       THE OFFICE OF CHIEF DISCIPLINARY COUNSEL
                                       P.O. Box 13287
                                     Austin, Texas 78711




   0411                                                                                        6
HP Officejet J6400 All-in-One series                      Fax Log for
                                                          Rrst Step Daycare 2
                                                          (409) 948-9901
                                                          Mar 06 2012 1:02PM


Last Transaction

Date      Time      Type                  Station ID               Duration   Pages    Result

Mar 6     1:00PM    Fax Sent              7634102                  1:08       2        OK

Note:
        Image on Fax Send Report is set to Off

        An image of page 1 will appear here for faxes that are sent as Scan and Fax.
AOL Mail - Print Message                                                              Page 1 of!


 From:     Polly <                    >
    To:    anthonypgriffin 
Subject:   re:fund of retainer
  Date:    Tue, 6 Mar 2012 12:24 pm


Dear Mr. Griffin, I am writing this letter to end our client I Lawyer
relationship. I am requesting a refund of my retainer for the following
reasons: I came in and spoke to you about my situation and you agreed
to take the case. At that time you told me our best bet was to file
suit against the title compa.ny because they had neglected to do there
jobs to protect me and included First Step Learning Center also. You
told me you would be filing suit the followng week so you needed a
$5000.00 retainer. I agreed to this and rushed to come up with the
money. Here we are 5 months later and nothing has been done. I have
e-rnailed you and recieved no response to e-mails I have called on
several occasions and dont even get the courtesy of a returned call. I
finally drove to Galveston to see if your office was even still there
to be told by the secretary you werent there you were out getting rid
of junk. She set me up an appointment for February 24th 2012 and it was
cancelled by your office. I was told to come in on Monday the 27th when
I got there I felt like some papers had been thrown together to shut me
up. When I asked about the lawsuit against the title company you asked
me why would I sue them? I then reminded you it was your idea. I then
had to refresh your memory on that. Which just proves my point Ive been
pushed to the side and its been to long since my file has even been
looked at. I then got another appointment to come back on March 2nd
2012. I explained to you we have wasted to much time and needed to move
on this. So March 2nd comes and again your office cancelled my
appointment. When I asked for my money back your response to me was to
calm down you would have everything together for me Monday March 5th
2012 so I again drove to Galveston to collect my paperwork and I was
again informed they werent ready to come in the morning .So March 6th
is here I thought I better call before making another wasted trip to
Galveston I was then told by your office that you were in Lousianna and
my stuff was still not ready and you had e-mailed me. I checked my
e-mail and never recieved anything from you. When I questioned her the
response I get is all I can do is tell you what he said. Well I think
Ive been patient enough and clearly not treated in a professional
manner. I am very disppointed in the way things have been handled. I
would like to recieve my retainer back ASAP so we can move forward.
Thank You, Polly Reddin




http://mail.aol.com/35683-lll/aol-6/en-us!Lite/PrintMessage.aspx?user=Z2Clj5wR86&fol...   3/6/2012
AOL Mail - Print Message                                                                       Page 1 of 1


  From:    Polly<
    To:    anthonypgri:ffin 
Subject:   Suit for First Step Daycare or Polly World Inc .
 . Date:   Mon, 13 Feb 2012 3:55pm


--i Mr. Griffin, I was trying to follow up on the suit. I looked on my
books and I paid the retainer in october. I thought by now we might
have started something but I still havent heard anything from your
office. Do You --now when we might get things started? Please call and
let me know something. Thank You Polly Reddin 409-771-1854




http://mail.aol.com/3 5683-llllaol-6/en-us!Lite/PrinL\.1essage.aspx?user=Z2C 1j 5wR86&fol...     3/6/2012
           -   ..,

    5679




I




                     l
                     I

                     I
                     !
                     !




                     I
                     j.


                     rI.

                     I



                     I
'          20111006005500626455 3475



    I  •
    0:
                              A GRIFFIN LAWYERS



                                 Galveston Island
                              Galveston, Texas 77550
October 4, 2011


                          CONTRACTUAL AGREEMENT

                          Parties to     Agr~ement


     This is to authorize A GRIFFIN LAWYERS/ANTHONY P. GRIFFIN,

INC. , hereinafter and sometimes referred to as LAWYERS, to act

as lawyers for the undersigned, POLLY REDDIN, hereinafter and

sometimes referred to as CLIENT{S), relative to all matters

concerning breach of contract, deceptive trade, etc ..

                      You are Hiring Us to Do What?

     1.   To investigate your case to determine the viability of

          the case.

     2.   To advise you as to the viability of same.

     3.   To work with you wit.h respect to your case including

          appearing on your behalf        b~fore       any   corporat~on,

          official, board, department, administrative body or to

          file suit and in any Court {Federal or State), if

          necessary and if v.rarranted.

     Retainer/What is it?/What does It Mean?/What It Isn't?

    1.    In consideration of the services rendered and to be

          rendered to client by the said law firm, the client
      agrees to pay $5,000.00.

 2.   Your retainer is the consideration to hire ANTHONY P.

      GRIFFIN, INC.,       h~wfZRS.


3.    Sa.id retainer is no:.1-refundable.        This means that once

      the fee is paid, it shall be deemed earned.          This does

      not mean that the retainer represents the total

      attorney fees due the firm (see 4 herein}.

4.    This retainer fee should not be interpreted as

      cor:stituting the full reasonable fee to which the

      loav..ryers may be entitled for services performed pursuant

      to an award of the Court or settlement.

                       Att.orney Fee Determination

The determina.tioD of attorneys' fees shall be made as

follow~::


1.    The attorney ~J.as the right to petition the Court,        in

      the event the plaintiff prevails in this litigation,

      for reasonable attorneys' fees, consistent with the

      Texas la·;.,;.    If -::t~e lawyer elects to receive the fee

      award from the Court, then any such fees awarded by

      1:he Court shall noi: be paid by the client or out of

      1:he client's portion.          This paragraph contemplates the

      attorney petitioning the Court for additional fees.

      'I'his does not take place unless you are the prevailing


                                  2
      party in the litigation.

2.    The client is informed that the attorneys' hourly rate

      ranges from $250.00 to $500.00 an hour in the civil

     rights arena.   '.rhe rate depends on the nature of the

     case, ·the tasks t:o be performed, the reputation of the

     lawyers, and other factors defined by the relat.i ve

     case la·w and the civil litigation and/or area of

     practice.

3.   'I'he lawyers are entitled to thirty three and third (33

     1/3%) of any and all recovery obtained on behalf of

     the client (gross recovery) which may be obtained by

     virtue of compromise settlement/trial/verdict.

4.   This provision allowing a contingent basis for

     recovery of attorneys' fees does not prevent the

     attorney from applying for the collecting at.torney

     fees under the Texas law.

5.   .P.ny fee awarded by the Court shall be applied dollar

     for dollar to offset the contingent fee set out above

     (by way of example - if the client recovers $100.00,

     the attorney fee award shall derive off the top of the
                                 3~~"
     $100.00 ~~d forty percent (~) shall be deducted.

     leaving the client a recovery of $60.00).   If on

     application for reasonable attorney fees the Court


                           3
           awards $35.00 in lawyer fees, the client's obligation

           shall be $25.00 (a dollar for dollar application).

      6.   In the ev-ent the reasonable attorney fee award exceeds

           the contingent fee a~ffird, there shall be no deduction

           of fees from th~ Clientrs portion and the fee award

           will be the attor:neyrs sole recovery of fees.      No

           excess over the contingent fee amount shall be applied

           to the Client's recovery.

      7.   In· the event the contingent fee, or vice versa, award

           exceeds the award by the Court, the Lawyers are

           awarded the greater of the two sums.


Cost - We Will Front Litigation Cost, Unless Agreed Otherwise.
                Hm..• Do We Get Our Money Back?



     Cost associated 'I'Tit:h this litigation shall be deducted from

the client's portion ..   By way of example-

             If recov-ery is    :;noo. 00 (by compromise settlement)
             and
                                      3\\:J~C)
             Attorney fees deducted at~= $60.00

             Then costs would be deducted-from the client's

             balance.     ThE!r•afore,

             If costs associated with the suit was $10.00,      then

             the client's recovery would be $60.00 minus $10,00

             $50.00.

                                     4
     The srune type of deduction of costs takes place under

circumstances where contingent fees do not apply.

                            Guarantees - None

     There are no guarantees held cut lfli th respect to the

results of this litigation.



            Withdra\ltal, Malfeasance, Breach of Contract

     1.   Wit:hdrawal:   Lawyers have an ethical obli•:ration to

          represent the Client zealously within the bounds of the

          law, but the Lawyers also have an obligation, when

          material repr·O!sentation surfaces or where there is a

          breach of '·:he terms of this contract by the Client,      to

          '\Ti'!:hdraw from the represe·ntation of the Client.

          No;:hing in this contract guarantees any results,

          including whether a suit will or will not be filed or

          ;;my other rr,atters t.hat border on guarantees.    The only

          guarantee re1:5tt:es to the repr:eHentation within the

          confines of the Code of Professional Responsibility

          (ze3.lously within the bounds of the law) .      It has been

          e.Arplained orally tbat the Lawyers' obligation to the

          Court and the rules of ethics require investigation and

          examination of the facts.

     2.   Investig.::Lt:i.on/If No Case:   If t:he facts reveal no case


                                      5
          exists, the La\\ryer shall promptly advise the client and

          tenninate ·the relationship.    The retainer again is non-

          refundable.

     3.   Investigat.ion/I'iaterial Breach:   If the investigation

          reveals a material breach 1 lie, or misstatement by the

          client, the Lawyer will advise the Client as to how

          such breach affect.s the J:.awyer' s ability to proceed in

          the representation.    'lf termination is appropriate,      the

          La.1ryer (s) shall advise the client of her rights and

          shall promptly take any necessary acts to protect the

          Client (advise as to action)    and the firm's rights.

          A9ain, the :cetainer E~hall be deE>.nled non-r·efundable.



     It shall be the exclusive privilege of Lawyers to determine

when and where sui:.s shall be filed.     Agc-.in, Lawyers retain the

discretion whether i:o obligate the office in the appeal process ..

                           Compromise

     No compromise Ol:- settlement of Client's claims will be made

without the consent of both Client and r.awyers.
                                   I




                                   6
                         Power of     Atto~~eY.


     Lawyers are hereby granted full authority to sign all legal

instruments, plead.ings,. drafts, aut.hori_zations and papers that

shall be J:easonably ner::essary to conclude settlement and/or

reduce to possession any and all monies or other things of value

due to Client under this claim as fully as Client could so do in

person.




                                 ~.




                                 '
                                           Keeping__ the Client Inf.:>rmed

             Lawyers agree to produce copies of documents as related to

  this litigation .and to keep the client fully informed.

                                       Venue Lies in Galveston County

            -~11 sums due and payable at Lawyers' office in Galveston

  County, Texas.                                                   -~
            SIGNED AND AGREED to on this the ___ .day of

 ---~-'                                           2011.




                                           d14.~~~__:___
                                            POLLY REDDIN




                                   . >REED       ~ef2~
                                                 2011.




                                           liNTH·ClNY P. GRIFFIN
                                           A GRIFFIN LAWYERS
                                           11.15 MOODY
                                           GAL"i?ESTON, 'rEXP..s  77550
                                           409.763.0385
                                           1.800.750.5034
                                           FACBilvfiLB N:::>. 409.753.43.02
                                          agr.iffin@agriffinlawyers. com
                                          anthonypgriffin@grnail.com


c:: \'iord. redd.iJl_L:-olJ.y. con.t::ract_ernploym·:mt


                                                          8
                    NOTICE OF CLIENTS

The Stat.e Bar of Texas investigate::; and prosecutes
professional misconduct c-Jr~mitted by Texas attorneys.

Although not every complaint against. or dispute with a
la:wyer involves professi.::mal misconduct, the State Bar  1

Office of G-eneral Counsel w:ill provide you with information
aJxmt how to file a complaint:.                            j

For more information, plea.se call 1.800.932.1900.
a toll-free phone call.
                                                     '!'his   ·l·
                                                              J.l

                                                                I

                                                                I
                                                                i
                                                                I

                                                                I




                            9
                             A GRIFFIN LAWYERS



                                Galveston Island
                             Galveston, TexaS 77550

 February 27, 2012



 Polly Reddin



     RE:   POLLY WORLD,     INC. V. RERSHAW ENTERPRISES,        INC.
           AND DEBBIE KERSHAWr IN THE ____ JUDICIAL DISTRICT
           COURT; GALVESTON COUNTY, TEXAS; CAUSE NO.


              (PLAINTIFf'' S ORIGINAL PE'riTION)      {ROUGH DRAFT)

           {DEMAND LETTER)

           (NOTICE OF LIS PENDENS)

Ms. Reddin:

     A rough draft of the lawsuit is attached.   I need the
total amount due on the note as of March 1, 2012.   I am
also enclosing a new demand letter, to perfect the recovery
of attorneys' fees.· The lis pendens will be filed once the
lawsuit is filed.
     If you have any questions, please inform.




                                    Anthony P. Griffin
                                    A Griffin Lawyers
                                    1115 Twenty First Street
                                    Galveston, Texas 77550
                                    409.763.0386
                                    l.B00.750.5034
                                    Facsiwile No. 409.763.4102
-----·---· ···--- -   ·~-·--   --·----·---   -----




                APG/
                files

                Encls.




                      c: word. reddin_yolly. client~_tr-~nsmittal. 2011_334€'
                          A GRIFFIN LAWYERS



                             Galveston Island
                          Galveston, Texas 77550

February 27, 2012



Debbie Kershaw
Kershaw Enterprises, Inc.
2910 Mary Moody Northern Boulevard
Galveston, Texas 77551

     RE:   DEMAND ON NOTE - CONTRACT ON LOAN AGREEMENT DATED
           FEBRUA.In, Texas 77550
                          409.763.0386
                          l.B00.750.5034
                          Facsimile No. 409.763.4102
    APG/
    files

   Encl. - Contract

   CERTIFIED MAIL, RRR NO. 91 7108 2133 3934 9976 8494
   AND REGULAR MAIL




c:word.r~ddin_polly.kershaw_demand_letter.201133~8
2012-03-08 14:36 X544                     014097634102 »                      409 948 9901                  p   1/3




                                                      A GRIFFIN lAWYERS



                                                             Gah•e.'>TOII lslatld
                                                          Galvestml, Te.>::as 77550


        March 8 ,       2 0 12   ·· 1 0 : D11 ,tL • M •




        TO:              POLLY REDDIN

                                                                                            . --·--:::;.>
                                                                                       --    ~



        FROl"':          AN'l'HONY P. GRIFFIN
                         A GR IFFH1 T.JAWYKr~S
                         1.1.1.5 MOODY
                         GALVES'I'O::N' I    TEX..ll.S
                                                                    ~
                                                             7752012~03-QS   14:37 X544                    014097634102 »               409       948 9901   p 2/3




                                                      A GRIFFIN lAWYERS



                                                           Call'e.ttcm /sltmd
                                                       Gal1•esto11. Texas 77550

             March 7, 2012



             Polly Redd5.IJ



                       RE::   POLLY WORLD, INC. V. KERSHP~W m.TTERPRISF:S 1 INC.
                              AND DEBBIE KERSHAW; IN TilE            JUDICIAL DISTRICT
                              COURT i GALVERJ'Ol'i crmN"'l'Y, TRXAS; ('AuSE NO.


                              (CONFIRMATION THAT Rll!I.Ll',TICNSHIP 'rEID-UN"Al'.f.W)

                              {CO:NFIF.MATION TEAT C0NTPACT Ol'' RMPLOYNMENT Cil.LIJS
                              !i'2012-03-08 14:38 )(544                   014097634102 » .                409 948 9901         p 3/3




                                                                A Griffin Lawyers
                                                                 1115 Twenty First Street
                                                                 Galveston, Texas 77550
                                                                 -409.763.0386
                                                                 1.. 800.750.5034
                                                                 Facsimile No. 409.763.4102

           APG/
           files

           xc:      Interoffice - Rita Westerman
                    \please close file)




           c 'word. r.edLl:iH_polly. client3_trar-.sml ttal. 2011_3348
                           A GRIFFIN lAWYERS



                               Galveston lsland
                            Galveston, Texas 77550

 March 7, 2012



 Polly Reddin




      RE:   POLLY WORLD, INC. V. KERSHAW ENTERJ?RISES, INC.
            AND.DEBBIE KERSHAW; IN THE ____ JUDICIAL DISTRICT
            COURT; GALVESTON CO~ITY, TEXAS; CAUSE NO.


              (CONFIRMATION THAT RELATIONSHIP TERMINATED)

             (CONFIRMATION THAT CONTRACT OF EMPLOYNMENT CALI...S
            FOR A NON-REFUNDABLE RETAINER)
Ms. Reddin;


      Please note that this confirms the terwination of our
relationship.   If you need additional copies of the
materials from your file, please inform. 'The copy and/or
documents in my file are copies of documents tendered to me
by you.   This also confirms that our retainer is non-
refundable.   If you desire us toprovide you a description
of the scope and nature of the work performed, please · ·
inform.
                                                A Griffin Lawyers
                                                1115 Twenty First Street
                                                Galveston, Texas 77550
                                                409.763.0386
                                                1..800.750.5034
                                                Facsimile No. 409.763.4102
  APG/
  files

  xc:     Interoffice - Rita Westerman
          (please close file)




c:word.reddin_polly.client3_transmittal.2011_3348
                       CAUSE NO.


POLLy WORLD I   INC.                          IN THE

v.                                            JUDICIAL. DISTRICT COURT


KERSHAW ENTERPRISES, INC. ,
AND DEBBIE KERSHAW                            GALVESTON COONTY, TEXAS}

      PLAINTIFF, POLLY WORLD, INC.'S, ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

     This lawsuit is brought by Polly World, Inc., herein

after and sometimes referred to as Plaintiffr against

Kershaw Enterprises, Inc. and Debbie Kershaw, hereinafter

and sometimes referred to a.s Defendants.              Plaintiff would

show unto the Court as follows;

                                   I.

     This matter is a Schedule 2 matter as that terin is

defined by the Texas Rules of Civil Procedure, Rule 190.3.

                                   II.

     Plaintiff, Polly World, Inc. is a corporation doing

business in the State of Texas.          ..

     Kershaw Enterprises, Inc. is an entity incorporated in

the State of Texas and be served with process by serving

its registered agent, to-wit:

     Debbie Kershaw can be served with process by serving

her at 2910 53ru Street, Galveston, Texas.
                                                           III.

                               On or about Jl,pril 15, 2008, the parties entered into

                       agreements associated with property described as Abstract

                      628, Page 101, M. Menard Surface of Tract 83 (542 Acres),

                      City of Galveston, Galveston County, Texas.          The agreements

                      included Contract of Loan Agreement in which Kershaw

                      Enterprises, Inc., and Polly World, Inc. acknowledged

                      documentation of· agreement between the Buyer (Kershaw)        and

                      Seller {Polly World) surrounding the sell of the subject

                     property, with all existing and proposed improvements,

                     including personal property.           The written agreement

                     provided that Lender (Polly World) agrees to a secondary

                     lien on said property subject to Borrower's lender {Moody

                     Bank) haYing the first lien on the subject property.           The

                     Contract of Loan Agreement evidencing "the loan a.'llount of

                     $170,000.00 being evidenced by a promissory note to Seller

                    bearing interest at the rate of nine (5%) per annum payable.

                    in monthly installments of $1,200.00 per month.           The note

                    shall be payable at any time prior to maturity without

                    penalty" ·- (a copy of t:he Cor'•Lract of Loa..J. Agreement is

                    attached herein) .          The parties also entered into a Purchase

                   and Sale Agreement (attached and incorporated for all

                   purposes) .           Polly World also executed a Warranty Deed with

                   Vendor's Lien and a General Conveyance, Assignment and Bill




···-   --------·-·-------..---·-------
                          of Sale {attached and incorporated for all purposes
                         herein) .

                                                                   IV.

                                                         DAMAGES AND PRAYER

                                    Defendant has failed to pay ~~d has defaulted on the

                         subject due.           Defendant's r.Jutstanding debts on said note is

                        $                          ,   for which Plaintiff brings this claim.

                                    Plaintiff also prays -for prejudgnient and post-judgment

                        interest, costs ·:>f court and. all matters under law and

                       equity that Plaintiff may be entitled.

                                   Plaint:iff sues for reasonable and attorneys fees.

                                  Plaintiff prays for trial by jury.

                                  DATE:       February 27, 2012.

                                                            Respectfully submitted,




                                                           ANTHONY P. GRIFFIN
                                                           A GRIFFIN LAWYERS
                                                           1115 T~ FIRST STREET
                                                           GALVESTON, TEXAS 77550
                                                           409.763.0386
                                                           1.800.750.5034
                                                           FACSIMILE NO. 409.763.4102

                                                           STATE BAR NO. 08455300

                                                           ATI'OR..Y'iEY FOR PLAINTIFF
                                                           POLLY WORLD, INC.
                    c:word.reddin_polly.plaintiff_crigio~l-l,e~ition.20ll·334a




------~-----·---   -·- . - -·- .. --- -·---
                           NOTICE OF LIS PENDENS

 STATE OF TEXAS

 COUNTY OF GAL'i.lESTON



         Consistent with        §   12.007, Texas Property Code, this

Notice of Lis Pendens is filed in order to encumber real

property described as follows:                 Abstract 628, Page 101, M.

Menard Surface of Tract 83 (542 Acres), City of Galveston,

Galveston County, Texas.              This lis pendens pertains to the


establishment of an interest in renl propert.y, or the enforcement

of an encumbrance against real property.                  An action has

been filed in the district court with respect to same,

styled Polly World,       Inc .. ..:~.:    Kershaw Enterprises, Inc. and

Debbie Kershaw, in the                    Judicial District Court,

Galveston County, Texa.s, Cause No.

        Affiant so swears and affirms on this the

day-·                                     _ _ _ , 2012.




                                                 POLLY REDDIN
                                           SUBSCRIBED P~ SWORN TO BEFORE ME on this the

                          day of                                _ _ _ , 2012.




                                                                  ·NOTARY PUBLIC IN AND FOR
                                                                   STATE OF TEXAS

                                                                   MY COMMISSION EXPIRES:




                     c;wo~d.reddin_pally_lis_peodeae




---· ··--· ---·   ---·--- ·-· --   ··- -   --   -------
                        BEFORE THE EVIDENTIARY         P~~EL   OF THE

                STA.TE BAR DISTRICT NO. 58 GRIEVANCE COMMITTEE

CO~n~ISSION      FOR LAWYER DISCIPLINE,
                          PETITIONER,

v.                                           H0031234738 [POLLY REDDIN]


ANTHONY P. GRIFFIN,                                 GALVESTON COUNTY, TEXAS
                               RESPONDENT.

                              RESPONDENT'S ORIGINAL ANSWER

TO THE HONORABLE MEMBERS OF THE GRIEVANCE COMMITTEE:

        Respondent          files     this    his    response       to     the    original

evidentiary petition and asserts as follows:

        1.    Respondent asserts a general denial and prays that the

Commission proves the allegations by the strictest proof allowed

under law.

        2.    Respondent admits in part and denies in part the

allegations          contained in paragraph 1.            Plaintiff was          hired by

the client to advise and consult.                    The client does not have the

right        under    the     Code/Disciplinary      Rules     to   dictate      when   and

where the lawsuit is filed as long as the cause ls filed timely.

        3.    Respondent admits and denies paragraph 2.                    The

Respondent           admits    that   appointments      were    made       and   sometimes

canceled.            During    one    particular     appointment, . Respondent          did

tender a        "rough draft" to the           client to make            corrections.     A

rough draft is what is connotes -                   and the notion that the same
represents malfeasance is consistent with the practice of                              law.

In addition, Respondent would show that a lawyer's schedule oft-

times        is    controlled    by   the     lawyer's     trial    docket       and    the

cancellation          of   an   appointment       (with    notice)    is     a    proper

practice and not a violation of the Disciplinary Rules.

        4.    With respect to the rule violations, Respondent denies

violating with respect            to neglect.        The    facts    set out by the

Commission do not support same as a matter of law.                       In addition,

the client was informed as              to the     status of her case and the

client       was    tendered    her paperwork      in     a timely    fashion.          The

Respondent contends that the retainer was non-refundable and the

work having been performed.

                                  Prayer for Relief

        5.    It is prayed that the requested relief be denied herein.

        DATE:      October 26, 2012.

                                                             ubmitted,




                                        ANTHONY P. GRIFFIN
                                        A GRIFFIN LAWYERS
                                        1115 TWENTY FIRST STREET
                                        GALVESTON, TEXAS 77550
                                        409.763.0386
                                        1.800.750.5034
                                        FACSIMILE NO. 409.763.4102

                                            STATE BAR NO. 08455300
                            CERTIFICATE OF SERVICE

       This     is    to    certify      that       the    foregoing    answer      was

forwarded       to    opposing       counsel        on    this   the   26th   day    of

October,      2012 by email transmission/facsimile transmission

and/or by regular mail, confirmation copy, to-wit:

                        SHANNON BREAUX SAUCEDA
                    ASSISTANT DISCIPLINARY COUNSEL
               OFFICE OF THE CHIEF DISCIPLINARY COUNSEL
                       600 JEFFERSON, SUITE 1000
                         HOUSTON, TEXAS 77002

                              /S/ ANTHONY P.


                              ANTHONY




c:word.grievancefile_reddin_polly_original_answer
                        A GRIFFIN LAWYERS



                           Galveston island
                        Galveston, Texas 77550
May 22, 2012



Robert Nelson
Chief Investigator
Office of the Chief Disciplin~ry Counsel
State Bar of Texas
600 Jefferson, Suite 1000
Houston, Texas 77002

     RE:   H0031234738 POLLY REDDIN - ANTHONY P. GRIFFIN

           (RESPONSE TO GRIEVANCE}

Mr. Nelson:

     Please accept this as our response to tbe subject
grievance.  Please note that it is our position that we
have not violated any rights and/or duties due and owing to
the client.  In context of background, please note as
follows:

       •   The initial interview took place on September 29,
           2011.  The client was referred by a former
           client, Kenny Childs.
       • A copy of the contract of employment is attached.
           The retainer was $5,000.00, nonrefundable.
       • The client came to this office conce.:cned with
           respect to a debt that was due and. ow:i.ng to her
           from a Debbie Kershaw, and Kershaw Enterprises,
           Inc. The debt originated out of the purchase of
           a property from the client the note was
                                            1

           $170,000.00 and was signed on or about February
           2008.  The client was conc<2:rned that Kershaw
           Enterprises, Inc./Debbie.Kershaw d/b/a First Step
           had violated the terms of the Loan Agreement .
         . The client's ar~urnent related to the title
           company related to the client's feelings that the
           title company did not prepare the appropriate
           paperwork to protect their interest.
        ~  Attached under Tab B are copies of the
           contractual documents prepared by the title
           company
        "' The client had previous counsel in the form of
           Lyons & Plackemeir, P.L.L.C. This firm wrote a
           letter dated December 23, 2010 providing notice
           of the debt (Tab C) .
        m Under Tab 4 is the work performed for the client,
           to-wit: (i) letter dated October 4 2011
                                             1

           transmitting the contract of employment; ii)
           demand letter to Kershaw adding "reasonable an.d
           necessary at·torneys fees"; letter from former
           counsel did not have this language and thus this
           would have p1:ecluded the client recovering
           attorneys' fee; iii) the rough draft of Notice of
           lis pendens prepared for the client; iv) our
           letter dated February 27, 2012 to the client
           transmitting the rough draft of the lawsuit, the
           lis pendens and the demand letter; v) the rough
           draft of the lawsuit; vi) our letter dated March
           7 1 2012 making clear the relationship between
           this office and the client is now terminated.

      My disagreement with the client is one related to
time-line and the decisions that the lawyer traditionally
makes (when and where file suit) . Plea.se note that the
language contained in the contract is borrowed from the
Disciplinary Code and case law. The then followed her
time-line with an e}::plicit threat - if the lawsuit is not
filed by a. certain date and/or the rough completed by a
certain date, then our relationship will be terminated.     I
agreed - the relationship should be terminated. My letter
followed this agreement.
     The client also inquired with respect to refund of
part and/or all of the non-refundable retainer.    I informed
the client that I had performed work and this would not
occur; our letter followed.




                              2
     If any additional information is needed, please
inform; my apology for the delay in transmitting this
information.




                                      Anthony P. Griffin
                                      A Griffin Le.vfYers
                                      1115 Twenty First Street
                                      Galveston, Texas · 77550
                                      409.763.0386
                                      l . BOO. 750.5034
                                      Facsimile No. 409.763.4102

 APG/
·files

FACSH1ILE TR.I:illSMISSION AND REGULAR               J.V1.~IL


XC:   .Polly Reddin




c:word.grievancc_folder_reddin.polly_respcnse_grieva.nce



                                             3